 

Exhibit 10.1

 

Published CUSIP Number:  66989JAA2

Revolver:  66989JAB0

Term: 66989JAC8

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of December 31, 2019

among

Novanta Corporation,

as the Lead Borrower,

the other Borrowers party hereto from time to time,

Novanta Inc.,

as Holdings,

the other Guarantors party hereto from time to time,

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
L/C Issuer,

and

The Other Lenders Party Hereto

 

BofA SECURITIES, INC., JPMORGAN CHASE BANK, N.A., and

WELLS FARGO SECURITIES LLC

as Joint Lead Arrangers

 

JPMORGAN CHASE BANK, N.A. and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents

 

SILICON VALLEY BANK, TD BANK, N.A. and BANK OF MONTREAL,

as Co-Documentation Agents

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Section

 

Page

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

2

1.01

Defined Terms

2

1.02

Other Interpretive Provisions

47

1.03

Accounting Terms

48

1.04

Rounding

49

1.05

Times of Day; Business Days

49

1.06

Letter of Credit Amounts

49

1.07

Exchange Rates; Currency Equivalents Generally

49

1.08

Interest Rates

50

1.09

Limited Condition Transactions

50

ARTICLE II. the COMMITMENTS and Credit Extensions

51

2.01

The Loans

51

2.02

Borrowings, Conversions and Continuations of Loans

52

2.03

Letters of Credit

54

2.04

Swing Line Loans

65

2.05

Prepayments

68

2.06

Termination or Reduction of Commitments

71

2.07

Repayment of Loans

72

2.08

Interest

74

2.09

Fees

74

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

75

2.11

Evidence of Debt

76

2.12

Payments Generally; Administrative Agent’s Clawback

76

2.13

Sharing of Payments by Lenders

78

2.14

Extension of Maturity Date in respect of Term Loans or Revolving Credit Facility

79

2.15

Increase in Revolving Credit Facility

81

2.16

Increase in Term Facility

83

2.17

Cash Collateral

85

2.18

Defaulting Lenders

86

2.19

Designated Lenders

88

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

88

3.01

Taxes

88

3.02

U.K. Taxes on Payments in respect of the U.K. Facility

93

3.03

VAT

98

3.04

Illegality

99

3.05

Inability to Determine Rates

100

3.06

Increased Costs

103

3.07

Compensation for Losses

105

i

 

--------------------------------------------------------------------------------

 

3.08

Mitigation Obligations; Replacement of Lenders

105

3.09

Survival

106

3.10

Designation of Lead Borrower as Borrowers’ Agent

106

ARTICLE IV. CONDITIONS PRECEDENT TO Credit Extensions

107

4.01

Conditions of Initial Credit Extension

107

4.02

Conditions to all Credit Extensions

109

ARTICLE V. REPRESENTATIONS AND WARRANTIES

110

5.01

Existence, Qualification and Power

110

5.02

Authorization; No Contravention

110

5.03

Governmental Authorization; Other Consents

111

5.04

Binding Effect

111

5.05

Financial Statements; No Material Adverse Effect

111

5.06

Litigation

112

5.07

No Default

112

5.08

Ownership of Property; Investments

112

5.09

Environmental Compliance

113

5.10

Insurance

114

5.11

Taxes

114

5.12

ERISA Compliance

114

5.13

Subsidiaries; Equity Interests; Loan Parties

116

5.14

Margin Regulations; Investment Company Act

116

5.15

Disclosure

117

5.16

Compliance with Laws

117

5.17

Intellectual Property; Licenses, Etc.

117

5.18

Solvency

118

5.19

[Reserved]

118

5.20

Labor Matters

118

5.21

Collateral Documents

118

5.22

Subordination of Permitted Subordinated Debt

118

5.23

OFAC

118

5.24

Anti-Corruption Laws

118

5.25

Beneficial Ownership Certification

119

5.26

EEA Financial Institutions

119

5.27

Covered Entities

119

ARTICLE VI. AFFIRMATIVE COVENANTS

119

6.01

Financial Statements

119

6.02

Certificates; Other Information

120

6.03

Notices

123

6.04

Payment of Taxes

124

6.05

Preservation of Existence, Etc.

124

6.06

Maintenance of Properties

124

 

--------------------------------------------------------------------------------

 

6.07

Maintenance of Insurance

124

6.08

Compliance with Laws

125

6.09

Books and Records

125

6.10

Inspection Rights

125

6.11

Use of Proceeds

125

6.12

Covenant to Guarantee Obligations and Give Security

126

6.13

Compliance with Environmental Laws

129

6.14

Further Assurances

130

6.15

[Reserved]

130

ARTICLE VII. NEGATIVE COVENANTS

130

7.01

Liens

130

7.02

Indebtedness

133

7.03

Investments

137

7.04

Fundamental Changes

139

7.05

Dispositions

139

7.06

Restricted Payments

142

7.07

Change in Nature of Business

143

7.08

Transactions with Affiliates

143

7.09

Use of Proceeds

144

7.10

Financial Covenants

144

7.11

Amendments of Organization Documents

144

7.12

Accounting Changes

145

7.13

Prepayments, Amendments, Etc. of Permitted Subordinated Indebtedness

145

7.14

Sanctions

145

7.15

Anti-Corruption Laws

145

7.16

Holding Company

145

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

146

8.01

Events of Default

146

8.02

Remedies upon Event of Default

148

8.03

Application of Funds

149

ARTICLE IX. ADMINISTRATIVE AGENT

150

9.01

Appointment and Authority

150

9.02

Rights as a Lender

151

9.03

Exculpatory Provisions

151

9.04

Reliance by Administrative Agent

152

9.05

Delegation of Duties

153

9.06

Resignation of Administrative Agent

153

9.07

Non-Reliance on Administrative Agent and Other Lenders

155

9.08

No Other Duties, Etc.

156

9.09

Administrative Agent May File Proofs of Claim

156

9.10

Collateral and Guaranty Matters

157

 

--------------------------------------------------------------------------------

 

9.11

Secured Cash Management Agreements and Secured Hedge Agreements

158

9.12

Certain ERISA Matters

158

ARTICLE X. CONTINUING GUARANTY

160

10.01

Guaranty

160

10.02

Rights of Lenders

160

10.03

Certain Waivers

161

10.04

Obligations Independent

161

10.05

Subrogation

161

10.06

Termination; Reinstatement

162

10.07

Subordination

162

10.08

Stay of Acceleration

162

10.09

Condition of Borrowers

162

10.10

Rights of Contribution

163

10.11

Joint and Several Obligations

163

10.12

Keepwell.

164

ARTICLE XI. MISCELLANEOUS

164

11.01

Amendments, Etc.

164

11.02

Notices; Effectiveness; Electronic Communications

168

11.03

No Waiver; Cumulative Remedies; Enforcement

170

11.04

Expenses; Indemnity; Damage Waiver

171

11.05

Payments Set Aside

173

11.06

Successors and Assigns

174

11.07

Treatment of Certain Information; Confidentiality

180

11.08

Right of Setoff

181

11.09

Interest Rate Limitation

182

11.10

Canadian Interest Act

182

11.11

Counterparts; Integration; Effectiveness

182

11.12

Survival of Representations and Warranties

183

11.13

Severability

183

11.14

Replacement of Lenders

183

11.15

Governing Law; Jurisdiction; Etc.

184

11.16

Waiver of Jury Trial

185

11.17

No Advisory or Fiduciary Responsibility.

185

11.18

Electronic Execution of Assignments and Certain Other Documents

186

11.19

USA PATRIOT Act

186

11.20

Judgment Currency

186

11.21

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

187

11.22

Third Amended and Restated Agreement

188

11.23

[Reserved]

188

11.24

Acknowledgement Regarding Any Supported QFCs

188

11.25

German Parallel Debt.

189

11.26

Administration of German Law Security.

190

 



 

--------------------------------------------------------------------------------

 

SIGNATURES

S-1

 




 

--------------------------------------------------------------------------------

 

SCHEDULES

1.01

Existing Letters of Credit

2.01

Commitments and Applicable Percentages

5.05

Supplement to Interim Financial Statements

5.08(b)

Owned Real Property

5.08(c)

Leased Real Property (Lessee)

5.08(d)

Existing Investments

5.09

Environmental Matters

5.13

Subsidiaries and Other Equity Investments; Loan Parties

5.17

Intellectual Property Matters

6.12

Guarantors

6.15

Post-Closing Obligations

7.02

Existing Indebtedness

7.05

Certain Properties

11.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

EXHIBITS

Form of

 

A

Committed Loan Notice

B

Swing Line Loan Notice

C-1

Revolving Credit Note

C-2

Term Note

D

Compliance Certificate

E-1

Assignment and Assumption

E-2

Administrative Questionnaire

F-1

Guaranty Supplement

F-2

[Reserved]

G-1

Security Agreement

G-2

[Reserved]

G-3

[Reserved]

H

[Reserved]

I

[Reserved]

J

Foreign Lender Certificate

K

Responsible Officer Certificate

L

Solvency Certificate

M

Notice of Loan Prepayment

N

Permitted Acquisition Certificate

 

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of December 31, 2019, among NOVANTA CORPORATION, a Michigan corporation (the
“Lead Borrower”), NOVANTA UK INVESTMENTS HOLDING LIMITED, a private limited
company incorporated in England and Wales (the “U.K. Borrower”), Novanta Europe
GmbH, a limited liability company (Gesellschaft mit beschränkter Haftung) formed
and existing under the laws of Germany (the “German Borrower” and jointly and
severally together with the Lead Borrower, the U.K. Borrower and each other
Person to join as a Borrower, collectively the “Borrowers” and each a
“Borrower”), NOVANTA INC., a company continued and existing under the laws of
the Province of New Brunswick, Canada (“Holdings”), each of the Subsidiaries of
Holdings listed under the caption “GUARANTORS” on the signature pages hereto and
each Subsidiary of Holdings that becomes a Guarantor after the date hereof
pursuant to Section 6.12 (each a “Guarantor” and collectively the “Guarantors”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), BANK OF AMERICA, N.A., as Administrative Agent, Swing
Line Lender, L/C Issuer, BofA SECURITIES, INC., as joint lead arranger, JPMORGAN
CHASE BANK, N.A., as joint lead arranger and co-syndication agent, WELLS FARGO
SECURITIES LLC, as joint lead arranger, WELLS FARGO BANK, NATIONAL ASSOCIATION,
as co-syndication agent, SILICON VALLEY BANK, as co-documentation agent, TD
BANK, N.A., as co-documentation agent and BANK OF MONTREAL, as co-documentation
agent.

PRELIMINARY STATEMENTS:

Prior to the date of this Agreement, the Borrowers and the Guarantors, on the
one hand, and Bank of America, N.A., as the Administrative Agent, and the
lenders party thereto, on the other hand, entered into that certain Second
Amended and Restated Credit Agreement, dated as of May 19, 2016 (as amended
pursuant to that certain First Amendment to Second Amended and Restated Credit
Agreement dated as of December 22, 2016, that certain Joinder, Assumption and
Amendment Agreement dated as of May 30, 2017, that certain Third Amendment to
Second Amended and Restated Credit Agreement dated as of August 1, 2017, that
certain Fourth Amendment to Second Amended and Restated Credit Agreement dated
as of February 26, 2018 and that certain Fifth Amendment to Second Amended and
Restated Credit Agreement dated as of November 1, 2019, and as further amended
from time to time and in effect immediately prior to the Third Restatement Date
(as defined below), the “Existing Credit Agreement”), pursuant to which the
lenders party thereto provided the Borrowers and Guarantors with certain
financial accommodations.

The Borrowers have requested that the Administrative Agent and the Lenders amend
and restate the Existing Credit Agreement to, among other things, increase the
Revolving Credit Commitment to $350,000,000, increase the Term Commitment to the
Dollar Equivalent of $100,000,000, denominated in Euros, to increase the
potential aggregate incremental increase of the Revolving Credit Facility and
the Term Facility under Sections 2.15 and 2.16 to $200,000,000, extend the
Maturity Date, and effect the other changes set forth in this Credit Agreement,
and the Administrative Agent and the Lenders have indicated their willingness to
so amend the Existing Credit Agreement and to lend and the L/C Issuer has
indicated its willingness to issue letters of credit, in each case, on the terms
and subject to the conditions set forth herein.

 

--------------------------------------------------------------------------------

 

In accordance with Section 11.01 of the Existing Credit Agreement, the
Borrowers, the Guarantors, the Lenders and the Administrative Agent desire to
amend and restate the Existing Credit Agreement as provided herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

1.01Defined Terms  

As used in this Agreement, the following terms shall have the meanings set forth
below:

“2019 Corporate Restructuring Transactions” means, collectively, the following
transactions:  (i) the creation of Novanta Medical Technologies Corp., a
Delaware corporation, which shall be a wholly-owned Subsidiary of the Lead
Borrower and shall serve as a holding company, (ii) the transfer of 100% of the
shares of WOM World of Medicine USA Inc., a Florida corporation, to Novanta
Medical Technologies Corp. on or around December 31, 2019 and (iii) the transfer
of 100% of the shares of Laser Quantum Inc., a Delaware corporation, to the Lead
Borrower on or around December 31, 2019 and the subsequent liquidation of Laser
Quantum Inc. on or around December 31, 2019.

“Act” has the meaning specified in Section 11.19.

“Adjustment” has the meaning specified in Section 3.05(a).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Lead
Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  

“Affiliated Lender” has the meaning specified in Section 11.06(b)(vii).

“Agent Parties” has the meaning specified in Section 11.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Credit Exposures” means, at any time, in respect of (a) the Term
Facility, the aggregate amount of the Term Loans outstanding at such time and
(b) in respect of the Revolving

2

 

--------------------------------------------------------------------------------

 

Credit Facility, the sum of (i) the unused portion of the Revolving Credit
Facility at such time and (ii) the Total Revolving Credit Outstandings at such
time.

“Agreement” means this Third Amended and Restated Credit Agreement.

“Agreement Currency” has the meaning specified in Section 11.20.

“Alternative Currency” means each of the following currencies:  Euros and
Sterling.

“Alternative Extension Transaction” has the meaning specified in Section
2.14(g).

“Ancillary Document Confirmations” means, collectively, the Third Confirmation
and Amendment of Ancillary Loan Documents dated as of the Third Restatement Date
by and among the Loan Parties and the Administrative Agent and the Canadian
Confirmation and Amendment  of Ancillary Loan Documents dated as of the Third
Restatement Date by and among Holdings and the Administrative Agent.

“Applicable Fee Rate” means, at any time, in respect of the Revolving Credit
Facility, the applicable percentage per annum set forth below determined by
reference to the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

Applicable Fee Rate

Pricing Level

Consolidated Leverage Ratio

Commitment Fee

1

< 1.0:1.0

0.20%

2

≥ 1.0:1.0 but < 1.5:1.0

0.25%

3

≥ 1.5:1.0 but < 2.0:1.0

0.30%

4

≥ 2.0:1.0 but < 2.5:1.0

0.35%

5

≥ 2.5:1.0

0.40%

Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Revolving Lenders, Pricing Level 5 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Fee Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) prior to the Third Restatement
Date, such Term Lender’s Term Commitment at such time and (ii) thereafter, the
principal amount of such Term Lender’s Term

3

 

--------------------------------------------------------------------------------

 

Loans at such time, and (b) in respect of the Revolving Credit Facility, with
respect to any Revolving Credit Lender at any time, the percentage (carried out
to the ninth decimal place) of the Revolving Credit Facility represented by such
Revolving Credit Lender’s Revolving Credit Commitment at such time.  If the
commitment of each Revolving Credit Lender to make Revolving Credit Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments.  The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means in respect of the Term Facility and the Revolving Credit
Facility, the applicable percentage per annum set forth below determined by
reference to the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

Applicable Rate

Pricing Level

Consolidated Leverage Ratio

Eurocurrency Rate and Letters of Credit

Base Rate

1

< 1.0:1.0

1.25 %

0.25 %

2

≥ 1.0:1.0 but < 1.5:1.0

1.50%

0.50%

3

≥ 1.5:1.0 but < 2.0:1.0

1.75%

0.75%

4

≥ 2.0:1.0 but < 2.5:1.0

2.00%

1.00%

5

≥ 2.5:1.0

2.25 %

1.25%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Term Lenders or the Required Revolving Lenders, as applicable,
Pricing Level 5 shall apply to the applicable Facility as of the first Business
Day after the date on which such Compliance Certificate was required to have
been delivered and in each case shall remain in effect until the date on which
such Compliance Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency, as applicable, as may be determined by the Administrative
Agent or the L/C Issuer, as the case may

4

 

--------------------------------------------------------------------------------

 

be, to be necessary for timely settlement on the relevant date in accordance
with normal banking procedures in the place of payment.

“Appropriate Lender” means, at any time, (a) with respect to either the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders, (c) with respect to the Swing
Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans are
outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders and (d)
with respect to any Incremental Tranche that is a new tranche of Term Loans, or,
prior to the funding thereof, any Incremental Tranche that is an increase to an
existing tranche of Term Loans or Incremental Revolving Commitment, the Lenders
and Eligible Assignees holding commitments of such Incremental Tranche or
Incremental Revolving Commitment, as applicable.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“ARGES Acquisition Agreement” means the Share Purchase Agreement between the
German Borrower, Holdings, ARGES GmbH, a company registered with the commercial
register at the local court of Amberg under HRB 1748 (“ARGES”), each Seller (as
defined therein) and Mr. Markus Guggenmos, of Efeustraße 22, 92421
Schwandorf-Fronberg, Germany, dated as of June 21, 2019.

“Arrangers” means, collectively, BofA Securities, Inc., JPMorgan Chase Bank,
N.A. and Wells Fargo Securities LLC in their capacities as joint lead arrangers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease, and (c)
all Synthetic Debt of such Person.

“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal year ended December 31, 2018, and
the related

5

 

--------------------------------------------------------------------------------

 

consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of Holdings and its Subsidiaries, including the notes
thereto.

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Third Restatement Date to the Maturity Date for
the Revolving Credit Facility.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate,” and (c) the Eurocurrency Rate plus 1.00%,
subject to the interest rate floors set forth therein; provided that if the Base
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.  The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.  Base Rate Loans shall only be issued in Dollars
and are only available to Borrowers that are not Foreign Borrowers.   If the
Base Rate is being used as an alternate rate of interest pursuant to Section
3.05 hereof, then the Base Rate shall be the greater of clauses (a) and (b)
above and shall be determined without reference to clause (c) above.

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Borrower” and “Borrowers” have the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

6

 

--------------------------------------------------------------------------------

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located;
provided that:  (a) if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day that
is also a London Banking Day; (b) if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Rate Loan, or any other dealings in Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan, means a
Business Day that is also a TARGET Day; (c) if such day relates to any interest
rate settings as to a Eurocurrency Rate Loan denominated in a currency other
than Dollars or Euro, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; and (d) if such day
relates to any fundings, disbursements, settlements and payments in a currency
other than Dollars or Euro in respect of a Eurocurrency Rate Loan denominated in
a currency other than Dollars or Euro, or any other dealings in any currency
other than Dollars or Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian Security Agreement” means, collectively, a security agreement and a
pledge agreement, each dated as of the Original Closing Date, governed by
Canadian law and securing the assets of the Loan Parties organized under
Canadian Law, each duly executed by each applicable Loan Party, as the same may
be supplemented, modified, amended and/or restated or replaced from time to
time.

“Capital Expenditures” means for any period, for Holdings and its Subsidiaries
on a consolidated basis, all capital expenditures, as determined in accordance
with GAAP.  For purposes of this definition, the purchase price of equipment
that is purchased simultaneously with the trade-in of existing equipment or with
insurance proceeds or proceeds from Dispositions shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time or the amount of such insurance proceeds or
proceeds from Dispositions, as the case may be.  Further, any expenditures that
constitute all or a portion of a Permitted Acquisition or other Investment
permitted hereunder or are financed with the proceeds of Indebtedness (other
than Revolving Credit Loans), shall not be included for purposes of calculating
Consolidated Fixed Charge Coverage Ratio.  

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

7

 

--------------------------------------------------------------------------------

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to (a) the Administrative Agent and (b) the
L/C Issuer or the Swing Line Lender (as applicable). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Cash Equivalents” means any of the following:

(a)readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b)time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

(c)commercial paper in an aggregate amount of no more than $10,000,000 per
issuer outstanding at any time issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

(d)Investments, classified in accordance with GAAP as current assets of any
Borrower or any Subsidiary, in money market investment programs registered under
the Investment Company Act of 1940, which are administered by financial
institutions that have the highest rating obtainable from either Moody’s or S&P,
or the portfolios of which are limited solely to Investments of the character,
quality and maturity described in clauses (a), (b) and (c) of this definition;

(e)with respect to Holdings or any Foreign Subsidiary, any Investment in
certificates of deposit or bankers’ acceptances of any bank organized under the
laws of Canada, Japan or any country that is a member of the European Economic
Community whose short-term commercial paper rating from S&P is at least A-1 or
the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof; provided in each case that such Investment matures within one year from
the date of acquisition thereof;

8

 

--------------------------------------------------------------------------------

 

(f)repurchase agreements with respect to investments described in the foregoing
clause (a) with counterparties that are banks described in the foregoing clause
(b); and

(g)investments of the type and maturity described in clauses (a) through (d)
above, which Investments or obligors (or the parents of such obligors) have
ratings described in such clauses or equivalent ratings from comparable foreign
rating agencies.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement (or, in the case of Cash Management Agreements existing on
the Third Restatement Date, on the Third Restatement Date), is a Lender or an
Affiliate of a Lender, in its capacity as a party to such Cash Management
Agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or

9

 

--------------------------------------------------------------------------------

 

indirectly, of 35% or more of the equity securities of Holdings entitled to vote
for members of the board of directors or equivalent governing body of Holdings
on a fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right);

(b)except to the extent permitted under Section 7.04, Holdings shall cease,
directly or indirectly, to own and control legally and beneficially all of the
Equity Interests in each Borrower; or

(c)except to the extent permitted under Section 7.04 or Section 7.05, Holdings
shall cease to have the power, directly or indirectly, to direct or cause the
direction of the management or policies of each Borrower or any Guarantor (other
than Holdings), whether through the ability to exercise voting power, by
contract or otherwise.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Security Agreement, the U.K.
Security Agreements, the Canadian Security Agreement, the German Security
Agreements, each Intellectual Property Security Agreement (including IP Security
Agreement Supplements), the Equity Interest Pledge Agreements, the Mortgages,
each of the Security Agreement Supplements, the Ancillary Document
Confirmations, any security agreements, pledge agreements or other similar
agreements delivered to the Administrative Agent pursuant to Section 6.12, and
each of the other agreements, instruments or documents now existing or hereafter
entered into by any of the Loan Parties that state that it is a Collateral
Document or that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which
shall be substantially in the form of Exhibit A or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower or the Lead Borrower, on its behalf or on
behalf of any other Borrower.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

10

 

--------------------------------------------------------------------------------

 

“Consolidated EBITDA” means, for any period, for Holdings and its Subsidiaries
on a consolidated basis, an amount equal to Consolidated Net Income for any
Measurement Period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income with respect to such period: (i) Consolidated
Interest Charges and, to the extent not reflected in such Consolidated Interest
Charges, (A) fees, expenses and charges incurred in respect of financing
activities (including commissions, discounts and closing fees) during such
period and (B) payments made in respect of Swap Contracts permitted hereunder
entered into for the purpose of hedging interest rate or currency exchange rate
risk during such period; (ii) the provision for federal, state, local and
foreign income and other similar taxes for such period, including all taxes
reported as “income taxes” on Holding’s consolidated financial statements for
such period; (iii) depreciation and amortization expense for such period; (iv)
non-recurring expenses (such as consulting, legal, financial, or auditing
expenses) in respect of acquisitions (whether or not consummated) in an amount
not to exceed $15,000,000 in the aggregate during any Measurement Period
(“Acquisition Expenses”), (v) other unusual or non-recurring charges, including
restructuring charges from ongoing operations or Specified Transactions that are
not prohibited hereunder (in each case, whether or not consummated) in any
Measurement Period, in an amount not to exceed 25% of Consolidated EBITDA for
such period, and (vi) following a Specified Transaction, the amount of run-rate
cost savings and synergies (for the avoidance of doubt, synergies shall not
include new revenues) projected by the Borrowers from action taken or expected
to be taken during the 12-month period following the date of such Specified
Transaction, net of the amount of actual benefits theretofore realized during
such period from such actions; provided that (1) such amounts are reasonably
identifiable, quantifiable and factually supportable in the good faith judgment
of the Borrowers, (2) such run-rate cost savings and synergies are directly
attributable to such Permitted Acquisition or Specified Transactions, (3) no
amounts shall be added pursuant to this clause to the extent duplicative of any
amounts that are otherwise added back in computing Consolidated EBITDA, whether
through a pro forma adjustment or otherwise, with respect to such period and (4)
the aggregate amount of run-rate cost savings and synergies added pursuant to
this clause (vi) for any such Measurement Period shall not exceed $10,000,000;
(vii) Non-Cash Charges minus (b) without duplication and to the extent included
in determining Consolidated Net Income for such period, (i) non-cash income or
gains, all as determined in accordance with GAAP and (ii) earnings from equity
method investments less the aggregate amount of cash actually distributed by
such Person during such Measurement Period to Holdings or a Subsidiary as
dividend or other distribution.

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA less (ii) the sum of (x) the aggregate
amount of all cash Capital Expenditures plus (y) the aggregate amount of
Federal, state, local and foreign income taxes paid in cash (net of cash tax
refunds) to (b) the sum of (i) Consolidated Interest Charges paid in cash,
(ii) the aggregate scheduled amortization payments under Section 2.07(a)
(regardless of whether such scheduled amortization payments had been voluntarily
or mandatorily prepaid), for so long as any amounts are outstanding under the
Term Loan Facility, (iii) the aggregate principal amount of all other regularly
scheduled principal payments or redemptions or similar contractually required
acquisitions for value of outstanding debt for borrowed money (including
regularly scheduled payments under any Capitalized Leases, except for the
portion of rent expense under Capitalized Leases that is treated as interest in
accordance with GAAP), but excluding any (x) voluntary repayments and
redemptions to the extent refinanced through the incurrence of additional
Indebtedness otherwise expressly permitted

11

 

--------------------------------------------------------------------------------

 

under Section 7.02 and (y) bullet repayment of long-term debt payable at the
maturity of such debt, and (iv) the aggregate amount of all Restricted Payments
made pursuant to Section 7.06(d) (excluding cashless exercise of options), in
each case, of or by Holdings and its Subsidiaries for the most recently
completed Measurement Period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
Holdings and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder and any Permitted
Subordinated Debt) and all obligations evidenced by bonds, debentures, notes,
loan agreements or other similar instruments, (b) all Purchase Money
Indebtedness, (c) all unpaid reimbursement obligations arising under drawn
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all obligations in respect
of the deferred purchase price of property or services (other than (i) trade
accounts payable in the ordinary course of business and earn-outs or other
similar forms of contingent purchase price; provided that, for the avoidance of
doubt, any non-contingent seller debt shall be included in the calculation of
Consolidated Funded Indebtedness and (ii) any obligation to pay deferred
purchase price in respect of the purchase of shares in ARGES, under the ARGES
Acquisition Agreement, in an amount not to exceed 24,800,000 Euros in the
aggregate (the “ARGES Deferred Purchase Price”); provided, that if the ARGES
Deferred Purchase Price is not paid within ten (10) Business Days after the date
it is due, such ARGES Deferred Purchase Price shall be included as Consolidated
Funded Indebtedness), (e) all Attributable Indebtedness other than in respect of
Capitalized Leases for real property (if capitalization of such leases arises
under GAAP), (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than any Borrower or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which any Borrower or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to such
Borrower or such Subsidiary, in the cases of clauses (a), (b) and (d), to the
extent any of such obligations would appear as a liability on the face of a
balance sheet of Holdings prepared in accordance with GAAP.  

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP and (b) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by Holdings and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA of Holdings and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.

12

 

--------------------------------------------------------------------------------

 

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of Holdings and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.

“continuing” and “continuance of” and “existence of” mean, with respect to (a)
any Default (other than an Event of Default), that such Default (other than an
Event of Default) has not been remedied or waived and (b) any Event of Default,
that such Event of Default has not been waived, in each case in accordance with
the terms of this Agreement.

“Contractual Obligation” means, as to any Person, any agreement, instrument or
other undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning specified in Section 11.24.

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

“CTA” means  the United Kingdom Corporation Tax Act 2009.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate plus 2% per annum.

13

 

--------------------------------------------------------------------------------

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender in
good faith notifies the Administrative Agent and the Borrowers in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer,
the Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrowers, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states in good faith that such position is based on such
Lender’s determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrowers, to confirm in writing to the Administrative Agent and
the Borrowers that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrowers), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law or a Bail-In Action (or any comparable proceeding initiated by a
regulatory authority having jurisdiction over such Lender or such Person), (ii)
had appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrowers, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

“Designated Acquisition” means a Permitted Acquisition with aggregate
consideration greater than or equal to $50,000,000.

14

 

--------------------------------------------------------------------------------

 

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of any Sanction.

“Designated Lender” shall have the meaning set forth in Section 2.19.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by a Loan Party in connection with a Disposition that is
so designated as Designated Non-Cash Consideration pursuant to a certificate of
an authorized officer of the Lead Borrower, setting forth the basis of such
valuation, executed by either a senior vice president or the principal financial
officer of the Lead Borrower, less the amount of cash or Cash Equivalents
received in connection with a subsequent sale of, or collection on, or other
disposition of such Designated Non-Cash Consideration. A particular item of
Designated Non-Cash Consideration will no longer be considered to be outstanding
when and to the extent it has been paid, redeemed or otherwise retired or sold
or otherwise disposed of in compliance with Section 7.05.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any sale and leaseback transaction and any issuance of Equity
Interests by a Subsidiary of such Person), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the Maturity Date of the Term Loans at the time such Equity
Interest is first issued.

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Documentation Agent” means, collectively, Silicon Valley Bank, TD Bank, N.A.
and Bank of Montreal in their capacities as co-documentation agents under this
Agreement.

“Dollar” and “$” mean lawful money of the United States.

15

 

--------------------------------------------------------------------------------

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency, as the case may be.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Domestic Loan Party” means any Loan Party organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v), (vi) and (vii) (subject to such
consents, if any, as may be required under Section 11.06(b)(iii)).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992, the Amsterdam Treaty of 1997, the Nice Treaty of 2001 and the Lisbon
Treaty of 2007.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into

16

 

--------------------------------------------------------------------------------

 

the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interest Pledge Agreements” means all debentures, share pledge
agreements or other similar agreements among any Loan Party and the
Administrative Agent, providing for a pledge of the shares of such Loan Party’s
Subsidiaries (the “Foreign Pledgees”) to the Secured Parties as Collateral for
the Obligations, along with any related parallel debt agreements that may be
required under the law of the jurisdiction of formation of such Foreign
Pledgees.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Borrower or any ERISA Affiliate from
a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate a Pension Plan
pursuant to Section 4041(c) of ERISA or the treatment of a Multiemployer Plan
amendment as a termination under Section 4041 or 4041A of ERISA; (e) the
commencement of proceedings by the PBGC to terminate a Pension Plan; (f) an
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(g) the determination that any Pension Plan is considered an at-risk plan or a
plan in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA; (h) the imposition of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Borrower or any ERISA
Affiliate; or (i) a failure by any Borrower or any ERISA Affiliate to meet all
applicable requirements under the Pension Funding Rules in respect

17

 

--------------------------------------------------------------------------------

 

of a Pension Plan, whether or not waived, or the failure by any Borrower or any
ERISA Affiliate to make any required contribution to a Multiemployer Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“EURIBOR Rate” has the meaning specified in clause (a)(ii) of the definition of
Eurocurrency Rate.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Euro Equivalent” means, at any time, with respect to any amount denominated in
Dollars, the equivalent amount thereof in Euros as determined by the
Administrative Agent or the L/C Issuer, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Euros with Dollars.

“Eurocurrency Rate” means:

(a)for any Interest Period, with respect to any Credit Extension:

(i)denominated in a LIBOR Quoted Currency (other than Euros, in the case of the
German Borrower only), the rate per annum equal to the London Interbank Offered
Rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) for the relevant currency and for a
period equal in length to the Interest Period for that Loan (“LIBOR”), as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at or
about 11:00 a.m. (London time) on the Rate Determination Date, for deposits in
the relevant currency, with a term equivalent to such Interest Period;

(ii)denominated in Euros and made to the German Borrower, the rate per annum
equal to the Euro Interbank Offered Rate (“EURIBOR”), as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) (in such case, the “EURIBOR Rate”) at or about 11:00 a.m.
(Brussels, Belgium time) on the Rate Determination Date with a term equivalent
to such Interest Period.

(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two London Banking Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day;

provided that if the Eurocurrency Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.

  “Eurocurrency Rate Loan” means a Revolving Credit Loan or a Term Loan that
bears interest at a rate based on the clause (a) of the definition of
“Eurocurrency Rate”.  Eurocurrency

18

 

--------------------------------------------------------------------------------

 

Rate Loans may be denominated in Dollars or in an Alternative Currency.  All
Loans denominated in an Alternative Currency or made to a Foreign Borrower must
be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Subsidiary” means (a) each Foreign Subsidiary (excluding any Foreign
Subsidiary which is a Guarantor as of the Third Restatement Date), (b) each
Domestic Subsidiary that is not a wholly owned Subsidiary for so long as such
Subsidiary is not a wholly owned Subsidiary, (c) each Domestic Subsidiary that
is a Subsidiary of a Foreign Subsidiary, (d) each Immaterial Subsidiary, (e)
each Domestic Subsidiary acquired after the Third Restatement Date to the extent
that such Domestic Subsidiary is prohibited by, or unable to obtain a required
consent or approval after commercially reasonable efforts to do so under, any
applicable contractual obligation (which contractual obligation was in effect
prior to the acquisition of such Person and was not entered into in
contemplation of such acquisition) or any applicable Laws from guaranteeing the
Obligations, (f) each Foreign Subsidiary Holding Company, and (g) any Subsidiary
to the extent that a guarantee by the Subsidiary or a pledge of the stock or
assets of the Subsidiary would result in a material adverse tax consequence to
any direct or indirect parent of such Subsidiary, as reasonably determined by
the Lead Borrower in consultation with the Administrative Agent.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act  or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.12 and any other “keepwell, support or other agreement for
the benefit of such Loan Party and any and all guarantees of such Loan Party’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such Loan
Party, or grant by such Loan Party of a Lien, becomes effective with respect to
such Swap Obligation.  If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits or similar Taxes, in each case, (i) imposed
as a result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) any United States backup withholding
tax, (c) in the case of a Lender, U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by any Borrower under Section
11.14) or (ii) such

19

 

--------------------------------------------------------------------------------

 

Lender changes its Lending Office, except in each case to the extent that,
pursuant to Section 3.01(a)(ii), Section 3.01(a)(iii) or Section 3.01(c), (d)
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (e) Taxes attributable to such
Recipient’s failure to comply with its obligations under Section 3.01(e) or
Section 3.02 and (f) any Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” has the meaning specified in the recitals.

“Existing Letters of Credit” means the letters of credit issued under the
Existing Credit Agreement and described in Schedule 1.01.

“Existing Loan Documents” means the Loan Documents (as such term is defined in
the Existing Credit Agreement).

“Existing Maturity Date” has the meaning specified in Section 2.14(a).

“Existing Revolving Credit Commitments” means the Revolving Credit Commitments
(as such term is defined in the Existing Credit Agreement) of the Existing
Revolving Credit Lenders under the Existing Credit Agreement.

“Existing Revolving Credit Lender” means a Revolving Credit Lender (as such term
is defined in the Existing Credit Agreement) under the Existing Credit
Agreement.

“Existing Revolving Credit Loans” means the Revolving Credit Loans (as such term
is defined in the Existing Credit Agreement) of the Existing Revolving Credit
Lenders under the Existing Credit Agreement.

“Existing Term Lender” means a Term Lender (as such term is defined in the
Existing Credit Agreement) under the Existing Credit Agreement.

“Existing Term Loans” means the Term Loans (as such term is defined in the
Existing Credit Agreement) of the Existing Term Lenders under the Existing
Credit Agreement.

“Extension Amendment” has the meaning specified in Section 2.14(h).

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person out of the proceeds of property or casualty insurance or
condemnation awards (and payments in lieu thereof).

“Euro Tranche” means that €116,000,000 tranche which forms part of the Existing
Revolving Credit Loans.

“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.

“FATCA” means sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not

20

 

--------------------------------------------------------------------------------

 

materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any intergovernmental agreements entered into
in connection with the foregoing and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any such intergovernmental agreement and any
other similar law, regulation, or exchange of information regime in any
jurisdiction.

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Fee Letter” means the amended and restated letter agreement, dated as of
November 14, 2019, among the Borrowers, BofA Securities, Inc. and the
Administrative Agent.

“First Restatement Date” means the date of the Existing Credit Agreement,
December 27, 2012.

“Foreign Borrower” means any Borrower that is organized under the laws of a
jurisdiction other than the Unites States, a state thereof or the District of
Columbia.

“Foreign Government Scheme or Arrangement” has the meaning specified in Section
5.12(d).

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which any Borrower is organized or resident for
tax purposes (including such a Lender when acting in the capacity of the L/C
Issuer).  For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Plan” has the meaning specified in Section 5.12(d).

“Foreign Pledgees” has the meaning specified in the definition of Equity
Interest Pledge Agreements.

“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Holding Company” means any Subsidiary substantially all of
whose assets consist of Equity Interests or, if applicable, intercompany debt,
of one or more direct or indirect subsidiaries that are CFCs or other Foreign
Subsidiary Holding Companies.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

21

 

--------------------------------------------------------------------------------

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied, subject to Section 1.03(b).

“German Borrower” as defined in the preamble.  For the avoidance of doubt, the
German Borrower may borrow in Euros, Dollars or Sterling, provided that (i) any
Borrowing by the German Borrower in Euros shall be at the EURIBOR Rate and (ii)
any Borrowing by the German Borrower in Dollars or Sterling shall be at the
LIBOR Rate.

“German Facility” means any Loan to a German Borrower.

“German Lender” means any lenders under a German Facility.

“German Parallel Debt” has the meaning specified in Section 11.25.

“German Qualifying Lender” means a German Lender which is beneficially entitled
to interest payable to that Lender in respect of an advance in respect of the
German Facility under any Loan Document and is a Lender which is solely tax
resident in Germany or a German Treaty Lender.

“German Security Agreements” means, collectively, (i) the Global Security
Assignment Agreement of Claims and Receivables dated as of May 30, 2017 between
the German Borrower, as Assignor, and the Administrative Agent, as Assignee,
(ii) the Security Transfer Agreement of Tangible Assets dated as of May 30, 2017
between the German Borrower, as Transferor, and the Administrative Agent, as
Transferee, (iii) the Account Pledge Agreement dated as of May 30, 2017 between
the German Borrower, as Pledgor, and the Administrative Agent, as Agent and
Pledgee, and the Lenders as Pledgees, (iv) the Share Pledge Agreement dated
October 19, 2011 between the Lead Borrower as pledgor and the Administrative
Agent as pledgee, as amended pursuant to that certain Share Purchase and
Assignment Agreement between Excel Technology Inc. and Novanta UK Investments
Holding Limited (f/k/a GSI Group UK Investments Holding Limited) dated July 24,
2015 relating to the shares in Novanta Europe GmbH (f/k/a GSI Group Europe
GmbH), (v) the Share Pledge Agreement dated as of June 15, 2016 between the Lead

22

 

--------------------------------------------------------------------------------

 

Borrower as pledgor and the Administrative Agent, as pledgee relating to the
shares of GSI Group GmbH, (vi)the Share Pledge Agreement dated as of June 15,
2016 between the U.K. Borrower as pledgor and the Administrative Agent as
pledgee, relating to the shares of the German Borrower, (vii) the Share Pledge
Agreement dated as of June 15, 2016 between the German Borrower as pledgor
and  the Administrative Agent as pledgee, relating to the shares of  Novanta
Distribution (USD) GmbH (f/k/a GSI Group Distribution (USD) GmbH), (viii) other
security and pledge agreements reasonably requested by the Administrative Agent,
securing payment of all the Obligations of the German Borrower under the Loan
Documents and constituting Liens on all such properties and (ix) any other
existing security agreements governed by German law, in each case, as the same
may be supplemented, modified, amended and/or restated or replaced from time to
time.

“German Tax Credit” means a credit against, relief or remission for, or
repayment of any Tax.

“German Tax Payment” means a payment made by the German Borrower under Section
3.02(II)(b) or Section 3.02(II)(d).

“German Treaty” means a jurisdiction having a double taxation agreement (a
“Treaty”) with Germany which makes provision for full exemption from tax imposed
by Germany on interest.

“German Treaty Lender” means a German Lender which:

(a)is treated as a resident of a German Treaty State for purposes of the
relevant Treaty; and

(b)does not carry on a business in Germany through a permanent establishment
with which that Lender’s participation in any advance is effectively connected;
and

(c)meets any other conditions in the relevant Treaty which must be fulfilled
under the relevant Treaty for residents of that German Treaty State to obtain
full exemption from German taxation on interest in relation to payments of
interest by the German Borrower at the time of the relevant interest payment,
subject to the completion of any necessary procedural formalities.

“German Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with Germany which makes provision for full exemption from tax imposed
by Germany on interest.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

23

 

--------------------------------------------------------------------------------

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Obligations” has the meaning set forth in Section 10.01(a).

“Guarantors” means, collectively, Holdings, the Subsidiaries of Holdings listed
on Schedule 6.12 and each other Subsidiary of Holdings that shall be required to
execute and deliver a guaranty or guaranty supplement pursuant to Section 6.12.

“Guaranty” means, collectively, the Guaranty made by the Guarantors under
Article X in favor of the Secured Parties, together with the Holdings Guaranty
and each other guaranty and guaranty supplement, substantially in the form of
Exhibit F-1, executed and delivered by a Subsidiary to the Administrative Agent
pursuant to Section 6.12.

“Hazardous Materials” means all substances, pollutants or wastes that are
defined, listed or regulated under Environmental Law as “hazardous” or “toxic”
or “pollutants” (or terms of similar intent or meaning) including, but not
limited to, explosive or radioactive substances, petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, and infectious or medical wastes.

“Hedge Bank” means any Person that, at the time it enters into a Swap
Contract  permitted under Article VI or VII (or, in the case of Swap Contracts
existing on the Third Restatement Date, on the Third Restatement Date), is a
Lender or an Affiliate of a Lender, in its capacity as a party to such Swap
Contract.

“Holdings” has the meaning specified in the introductory paragraph hereto.

24

 

--------------------------------------------------------------------------------

 

“Holdings Guaranty” means the Guaranty made by Holdings, substantially in the
form of Exhibit F-2 to the Original Credit Agreement, executed and delivered by
Holdings on the Original Closing Date.

“Immaterial Subsidiary” means on any date, any Subsidiary that did not, as of
the last day of the fiscal quarter of Holdings most recently ended for which
financial statements are available, have, individually or collectively with all
other Subsidiaries that are Immaterial Subsidiaries, either (i) assets with a
value in excess of 5.0% of total assets of, or (ii) revenues in an amount in
excess of 5.0% of the total revenues of, Holdings and its Subsidiaries on a
consolidated basis for the period of four consecutive fiscal quarters ended on
such day.

“Incremental Revolving Commitment” has the meaning specified in Section 2.15(a).

“Incremental Tranche” has the meaning specified in Section 2.16(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c)net obligations of such Person under any Swap Contract;

(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business and earn-outs or other similar forms of contingent purchase price;
provided that, for the avoidance of doubt, any non-contingent seller debt shall
be considered Indebtedness);

(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Equity Interest in
such Person or any other Person or any warrant, right or option to acquire such
Equity Interest, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h)all Guarantees of such Person in respect of any of the foregoing.

25

 

--------------------------------------------------------------------------------

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document,
other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Initial Revolving Credit Loan” means each Revolving Credit Loan deemed made on
the Third Restatement Date pursuant to Section 2.01(b).

“Intellectual Property Security Agreement” means, collectively, each Copyright
Security Agreement, each Patent Security Agreement, and each Trademark Security
Agreement (as each such term is defined in the Security Agreement), together
with each IP Security Agreement Supplement, in each case as amended from time to
time.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurocurrency Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Lead Borrower in its Committed Loan
Notice or such other period that is twelve months or less requested by the Lead
Borrower and consented to by all the Appropriate Lenders; provided that:

(a)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

26

 

--------------------------------------------------------------------------------

 

(c)no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Inventory” has the meaning specified in Section 1 of the Security Agreement.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, but giving effect to any repayments of principal in the case of any
Investment in the form of a loan or advance, any reduction in the amount of the
relevant Guaranteed Obligations in the case of any Investment in the form of a
Guarantee and any return of capital or return on Investment in the case of any
equity investment (whether as a distribution, dividend, redemption or sale).  If
any Borrower or any Subsidiary issues, sells or otherwise disposes of any Equity
Interests of a Person that is a Subsidiary (in a Disposition permitted
hereunder) such that, after giving effect thereto, such Person is no longer a
Subsidiary, any Investment by such Borrower or such Subsidiary in such person
remaining after giving effect thereto will not be deemed to be a new Investment
at such time.

“IP Rights” has the meaning specified in Section 5.17.

“IP Security Agreement Supplement” any Copyright Security Agreement, Patent
Security Agreement or Trademark Security Agreement (as each term is defined in
the Security Agreement) executed after the Original Closing Date.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and any Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Judgment Currency” has the meaning specified in Section 11.20.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and

27

 

--------------------------------------------------------------------------------

 

permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.  All L/C Advances shall be denominated
in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.  All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Administrative Agent, which office may include any Affiliate of such Lender
or any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any standby or commercial letter of credit issued
hereunder and shall include the Existing Letters of Credit.  Letters of Credit
may be issued in Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

28

 

--------------------------------------------------------------------------------

 

“Letter of Credit Sublimit” means an amount equal to $20,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

“LIBOR Quoted Currency” means Dollars, Euros and Sterling, in each case as long
as there is a published LIBOR rate with respect thereto.

“LIBOR Rate” has the meaning specified in clause (a)(i) of the definition of
Eurocurrency Rate.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.05(a).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the reasonable discretion of the Administrative Agent in
consultation with the Lead Borrower, to reflect the adoption and implementation
of such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as is reasonably necessary in connection with the administration
of this Agreement at the reasonable discretion of the Administrative Agent in
consultation with the Lead Borrower).

“Limited Condition Transaction” has the meaning specified in Section 1.09.

“Lien” means any mortgage, pledge, hypothecation, deposit arrangement,
encumbrance, lien (statutory or other), charge, or preference, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrowers under Article
II in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty (including the Holdings Guaranty), (d) the Collateral Documents, (e)
the Fee Letter, (f) each Issuer Document; and (g) any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.17
of this Agreement.

29

 

--------------------------------------------------------------------------------

 

“Loan Parties” means, collectively, each Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), or financial condition of Holdings and its Subsidiaries
taken as a whole; (b) a material impairment of the rights and remedies of the
Administrative Agent and the Lenders, taken as a whole, under any Loan Document,
or of the ability of the Loan Parties, taken as a whole, to perform their
obligations under any Loan Document; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Loan Parties of
the Loan Documents.

“Material Properties” means any real property owned by a Loan Party in fee and
acquired after the Third Restatement Date with a fair market value as of the
date of acquisition thereof (or, if later, as of the date the relevant owner
thereof becomes a Loan Party) in excess of $20,000,000 and designated by the
Administrative Agent as a “Material Property.”

“Maturity Date” means the earliest of (a) with respect to the Revolving Credit
Facility, the earliest of (x) December 31, 2024 (or the previous Business Day if
December 31, 2024 is not a Business Day) (or, if maturity is extended pursuant
to Section 2.14, such extended maturity date as determined pursuant to such
Section), (y) the date of termination of the Revolving Credit Commitments
pursuant to Section 2.06, and (z) the date of termination of the commitment of
each Revolving Credit Lender to make Revolving Credit Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to Section
8.02 and (b) with respect to the Term Facility, the earliest of (x) December 31,
2024 (or the previous Business Day if December 31, 2024  is not a Business Day)
(or, if maturity is extended pursuant to Section 2.14, such extended maturity
date as determined pursuant to such Section), (y) the date of prepayment of the
Term Loans in full in cash pursuant to Section 2.05, and (z) the date of
acceleration of the Loans pursuant to Section 8.02; provided, however, that, in
each case, if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.

“Maximum Rate” has the meaning specified in Section 11.09.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of Holdings.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means, collectively, each deed of trust, trust deed, deed to secure
debt, or mortgage, executed by a Loan Party in favor of the Agent and covering
the Material Properties, as the same may be amended, modified and/or replaced
from time to time.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

30

 

--------------------------------------------------------------------------------

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means:

(a)with respect to any Disposition by any Loan Party or any of its Subsidiaries,
or any Extraordinary Receipt received or paid to the account of any Loan Party
or any of its Subsidiaries, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such transaction (including any cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) the out-of-pocket expenses incurred by such Loan Party or such
Subsidiary in connection with such transaction, (C) income or gains taxes
reasonably estimated to be actually payable within two years of the date of the
relevant transaction as a result of any gain recognized in connection therewith;
provided that, if the amount of any estimated taxes pursuant to subclause (C)
exceeds the amount of taxes actually required to be paid in cash in respect of
such Disposition, the aggregate amount of such excess shall constitute Net Cash
Proceeds (D) taxes imposed on the distribution or repatriation of any such Net
Cash Proceeds and (E) in the case of any Disposition, amounts required to be
provided as a reserve, in accordance with GAAP, against any liabilities
(contingent or otherwise) associated with such Disposition (including reserves
required for indemnities); provided, that, immediately upon release of such
reserve to any Loan Party or Subsidiary thereof, the amount released shall be
considered Net Cash Proceeds; and

(b)with respect to the incurrence or issuance of any Indebtedness by any Loan
Party or any of its Subsidiaries, the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by such Loan Party or such Subsidiary in
connection therewith.

“Non-Cash Charges” means (a) any impairment charge or asset write-off or
write-down related to intangible assets (including goodwill), long-lived assets,
and Investments in debt and equity securities pursuant to GAAP, (b) all losses
from Investments recorded using the equity method, (c) the non-cash impact of
acquisition method accounting, (d) non-cash losses attributable to the mark to
market movement in the valuation of hedging obligations (to the extent the cash
impact resulting from such loss has not been realized) or other derivative
instruments pursuant to Financial Accounting Standards Accounting Standards
Codification No. 815—Derivatives and Hedging, (e) non-cash losses from
Dispositions for such period and (f) other non-cash charges, expenses or
charges, including expenses and costs that result from stock based awards,
partnership interest based awards and similar incentive based awards or
arrangements.

31

 

--------------------------------------------------------------------------------

 

“Non-Converting Euro Tranche” means that part of the Euro Tranche which is not
converting to and becoming a Term Loan pursuant to Section 2.01(a)(i).

“Non-Extending Lender” has the meaning specified in Section 2.14(b).

“Non-Finance Lease” means any lease that is not required to be accounted for as
a financing or capital lease on both the balance sheet and the income statement
for financial reporting purposes in accordance with GAAP.  For the avoidance of
doubt, an operating lease (including any lease that would not have been a
capital lease under GAAP as of December 31, 2017) shall be considered a
Non-Finance Lease.

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“Notice Date” has the meaning specified in Section 2.14(b).

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit M or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

“Not Otherwise Applied” means, with reference to any amount of net cash proceeds
of any issuance or sales of any Borrower’s or Holdings’ Equity Interests or
contributions to any Borrower’s or Holdings’ capital, that such amount was not
previously applied in determining the permissibility of a transaction under the
Loan Documents where such permissibility was (or may have been) contingent on
receipt of such amount or utilization of such amount for a specified purpose.
The Lead Borrower shall promptly notify the Administrative Agent of any
application of such amount as contemplated above.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding; provided that Obligations of a Loan Party
shall exclude any Excluded Swap Obligations with respect to such Loan Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the

32

 

--------------------------------------------------------------------------------

 

certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Closing Date” means the closing date of the Original Credit Agreement,
October 19, 2011.

“Original Credit Agreement” means that certain Credit Agreement, dated as of
October 19, 2011, as amended, among the Lead Borrower, Holdings, certain
Guarantors, Bank of America, N.A., as administrative agent and the lenders party
thereto from time to time.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Documents).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing, property or any other similar Taxes arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, this Agreement or any other Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 11.14).

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrowers of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer or the Swing Line Lender,
as the case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternative
Currency, an overnight rate determined by the Administrative Agent or the L/C
Issuer, as the case may be, in accordance with banking industry rules on
interbank compensation.

33

 

--------------------------------------------------------------------------------

 

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
funding standards with respect to Pension Plans and set forth in Sections 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan, but excluding a Multiemployer Plan) that is maintained or is
contributed to by any Borrower and any ERISA Affiliate or with respect to which
any Borrower or any ERISA Affiliate has any liability under ERISA and is either
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code, other than a Multiemployer Plan.

“Permitted Acquisition” has the meaning specified in Section 7.03(j).

“Permitted Subordinated Debt” means unsecured Indebtedness of Holdings or any of
its Subsidiaries; provided that

(a)there shall be no scheduled payments of principal in respect of such
Indebtedness prior to 91 days after the Maturity Date, as of the date such
Indebtedness is initially incurred,

(b)the final maturity of such Indebtedness shall not be earlier than 91 days
after the Maturity Date, and

(c)such Indebtedness shall be subordinated in right of payment to the
Obligations, and have payment blockage and standstill provisions with respect to
exercise of remedies on terms that are reasonably acceptable to the
Administrative Agent at the time of issuance thereof.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Borrower or
any ERISA Affiliate or any such Plan to which any Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledged Debt” has the meaning specified in Section 5(i) of the Security
Agreement.

34

 

--------------------------------------------------------------------------------

 

“Pledged Interests” has the meaning specified in Section 1 of the Security
Agreement.

“Pro Forma Basis” and “Pro Forma Effect” means, for any Specified Transaction,
whether actual or proposed, for purposes of determining compliance with the
financial covenants set forth in Section 7.10, each such transaction or proposed
transaction shall be deemed to have occurred on and as of the first day of the
relevant Measurement Period, and the following pro forma adjustments shall be
made:

(a)in the case of an actual or proposed Disposition or similar Specified
Transaction, all income statement items (whether positive or negative)
attributable to the line of business or the Person subject to such Disposition
or similar Specified Transaction shall be excluded from the results of Holdings
and its Subsidiaries for such Measurement Period;

(b)in the case of an actual or proposed Acquisition or similar Specified
Transaction, income statement items (whether positive or negative) attributable
to the property, line of business or the Person subject to such Acquisition or
similar Specified Transaction shall be included in the results of Holdings and
its Subsidiaries for such Measurement Period;

(c)interest accrued during the relevant Measurement Period on, and the principal
of, any Indebtedness repaid or to be repaid or refinanced in connection with a
Disposition or similar Specified Transaction shall be excluded from the results
of Holdings and its Subsidiaries for such Measurement Period; and

(d)any Indebtedness (including any Credit Extension) actually or proposed to be
incurred or assumed in connection with a Specified Transaction under Section
7.06(h) shall be deemed to have been incurred as of the first day of the
applicable Measurement Period, and interest thereon shall be deemed to have
accrued from such day on such Indebtedness at the applicable rates provided
therefor (and in the case of interest that does or would accrue at a formula or
floating rate, at the rate in effect at the time of determination) and shall be
included in the results of Holdings and its Subsidiaries for such Measurement
Period.

“Pro Forma Compliance” means, with respect to any transaction, that such
transaction does not cause, create or result in a Default after giving Pro Forma
Effect, based upon the results of operations for the most recently completed
Measurement Period to (a) such transaction and (b) all other transactions which
are contemplated or required to be given Pro Forma Effect hereunder that have
occurred on or after the first day of the relevant Measurement Period.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Purchase Money Indebtedness” means Indebtedness of any Person incurred for the
purpose of financing all or any part of the purchase price or cost of
acquisition, repair, construction or improvement of property or assets used or
useful in the business of such Person.

35

 

--------------------------------------------------------------------------------

 

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning specified in Section 11.24.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, then “Rate Determination
Date” means such other day as otherwise reasonably determined by the
Administrative Agent.

“Receivables” means “Accounts” as defined in Section 1 of the Security
Agreement.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer of any
payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Reduction Amount” has the meaning specified in Section 2.05(b)(viii).

“Refinanced Term Loans” has the meaning specified in Section 11.01.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“Replacement Term Loans” has the meaning specified in Section 11.01.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with

36

 

--------------------------------------------------------------------------------

 

respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, (a) if there is only
one Lender that is not a Defaulting Lender, such Lender and (b) otherwise, two
or more Lenders that are not Defaulting Lenders holding more than 50% of the sum
of the (i) Total Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (ii) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders and
provided, further that a Lender and its Affiliates shall be deemed one Lender
for purposes of making a determination of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, (a) if
there is only one Revolving Credit Lender that is not a Defaulting Lender, such
Revolving Credit Lender and (b) otherwise, two or more Revolving Credit Lenders
that are not Defaulting Lenders holding more than 50% of the sum of the
(i) Total Revolving Credit Outstandings (with the aggregate amount of each
Revolving Credit Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Revolving Credit
Lender for purposes of this definition) and (ii) aggregate unused Revolving
Credit Commitments; provided that the unused Revolving Credit Commitment of, and
the portion of the Total Revolving Credit Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Revolving Lenders, provided, further that a Lender and its
Affiliates shall be deemed one Lender for purposes of making a determination of
Required Revolving Lenders.

“Required Term Lenders” means, as of any date of determination, (a) if there is
only one Term Lender that is not a Defaulting Lender, such Term Lender and (b)
otherwise, two or more Term Lenders holding more than 50% of the Term Facility
on such date; provided that the portion of the Term Facility held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Term Lenders and provided, further that a Lender and its Affiliates
shall be deemed one Lender for purposes of making a determination of Required
Term Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of such Loan
Party and, solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of a Loan
Party (or other senior executive officer or director performing similar
functions), and, solely for purposes of notices given pursuant to Article II,
any other officer or employee (or other senior executive officer or director
performing similar functions) of the applicable Loan Party so designated by any
of the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or

37

 

--------------------------------------------------------------------------------

 

other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.  To the
extent required by the Administrative Agent, each Responsible Officer will
provide an incumbency certificate and to the extent requested by the
Administrative Agent, appropriate authorization documentation, in form and
substance reasonably satisfactory to the Administrative Agent.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.  

“Revaluation Date” means with respect to any Loan, each of the following:  (i)
each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following:  (i) each date of issuance, amendment and/or extension of
a Letter of Credit denominated in an Alternative Currency, (ii) each date of any
payment by the L/C Issuer under any Letter of Credit denominated in an
Alternative Currency, and (iii) such additional dates as the Administrative
Agent or the L/C Issuer shall determine or the Required Lenders shall require.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Credit Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.  

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

38

 

--------------------------------------------------------------------------------

 

“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line
Loans, as the case may be, made by such Revolving Credit Lender, substantially
in the form of Exhibit C-1.

“Revolving Increase Joinder” has the meaning specified in Section 2.15(e).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“Scheduled Unavailability Date” has the meaning specified in Section
3.05(b)(ii).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VI or
VII that is entered into by and between any Loan Party and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

“Security Agreement” means the second amended and restated security agreement
executed as of the Third Restatement Date, in substantially the form of
Exhibit G-1 to the Agreement (together with each other security agreement and
security agreement supplement delivered pursuant to Section 6.12, in each case
as amended).

“Security Agreement Supplement” means a “Joinder” under and as defined in the
Security Agreement.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person and its Subsidiaries on a

39

 

--------------------------------------------------------------------------------

 

consolidated basis is greater than the total amount of liabilities, including
contingent liabilities, of such Person and its Subsidiaries on a consolidated
basis, (b) the present fair salable value of the assets of such Person and its
Subsidiaries on a consolidated basis is not less than the amount that will be
required to pay the probable liability of such Person and its Subsidiaries on a
consolidated basis on its debts as they become absolute and matured, (c) such
Person and its Subsidiaries on a consolidated basis do not intend to, and do not
believe that they will, incur debts or liabilities beyond the ability of such
Person and its Subsidiaries on a consolidated basis to pay such debts and
liabilities as they become absolute and matured, (d) such Person and its
Subsidiaries on a consolidated basis are not engaged in business or a
transaction, and are not about to engage in business or a transaction, for which
such Person and its Subsidiaries on a consolidated basis’s property would
constitute an unreasonably small capital, and (e) such Person and its
Subsidiaries on a consolidated basis are able to pay their debts and
liabilities, contingent obligations and other commitments as they become
absolute and matured in the ordinary course of business.  The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.12).

“Specified Transaction” means any cost savings initiative, business optimization
initiative, acquisition, equity issuance, incurrence of indebtedness,
investment, divestiture, discontinued operation or disposition.

“Spot Rate” for any currency means the rate determined by the Administrative
Agent or the L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

“Sterling” or “£” means the lawful currency of the United Kingdom.

“Sterling Equivalent” means, at any time, with respect to any amount denominated
in Dollars, the equivalent amount thereof in Sterling as determined by the
Administrative Agent or the L/C Issuer, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Sterling with Dollars.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than

40

 

--------------------------------------------------------------------------------

 

securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Holdings.

“Supported QFC” has the meaning specified in Section 11.24.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Lead Borrower.  

41

 

--------------------------------------------------------------------------------

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Revolving Credit Facility.  The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

“Syndication Agent” means, collectively, JPMorgan Chase Bank, N.A. and Wells
Fargo Bank, National Association in their capacities as co-syndication agents
under this Agreement.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment); provided that the amount of any
obligation in respect of any sale-leaseback transaction shall be the present
value, discounted in accordance with GAAP (as in effect on the date hereof) at
the interest rate implicit in the related lease, of the obligations of the
lessee for net rental payments over the remaining term of such lease (including
any period for which such lease has been extended or may, at the option of the
lessor be extended).

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a deduction or withholding from a
payment required by FATCA.

“Tax Confirmation” means  a confirmation by a U.K. Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance in respect of the U.K. Facility under a Loan Document is either:

(a)a company resident in the United Kingdom for United Kingdom tax purposes; or

42

 

--------------------------------------------------------------------------------

 

(b)a partnership each member of which is:

(i)a company so resident in the United Kingdom; or

(ii)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

(c)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(b).

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrowers pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.  

“Term Facility” means, at any time, (a) on or prior to the Third Restatement
Date, the aggregate amount of the Term Commitments at such time and
(b) thereafter, the aggregate principal amount of the Term Loans of all Term
Lenders outstanding at such time.

“Term Increase Joinder” has the meaning specified in Section 2.16(e).

“Term Lender” means at any time, (a) on or prior to the Third Restatement Date,
any Lender that has a Term Commitment at such time and (b) at any time after the
Third Restatement Date, any Lender that holds Term Loans at such time.

“Term Loan” means an advance made by any Term Lender under the Term Facility.

“Term Note” means a promissory note made by the Borrowers in favor of a Term
Lender, evidencing Term Loans made by such Term Lender, substantially in the
form of Exhibit C‑2.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an  information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

43

 

--------------------------------------------------------------------------------

 

“Third Restatement Date” means the first date all the conditions precedent in
Sections 4.01 and 4.02 are satisfied or waived in accordance with Section 11.01.

“Threshold Amount” means $7,500,000.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party, (b) the refinancing of certain outstanding Indebtedness
of the Borrowers and their Subsidiaries and the termination of all commitments
with respect thereto, and (c) the payment of the fees and expenses incurred in
connection with the consummation of the foregoing.

“Treaty” as defined in the definition of “U.K. Treaty State” or in the
definition of “German Treaty State”, as applicable.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“U.K. Bail-In Legislation” means (to the extent that the United Kingdom is not
an EEA Member Country which has implemented, or implements Article 55 of
Directive 2014/59/EU establishing a framework for the recovery and resolution of
credit institutions and investment firms) Part I of the United Kingdom Banking
Act 2009 and any other law or regulation applicable in the United Kingdom
relating to the resolution of unsound or failing banks, investment firms or
other financial institutions or their affiliates (otherwise than through
liquidation, administration or other insolvency proceedings).

“U.K. Borrower” as defined in the preamble.  

“U.K. Facility” means any Loan to a U.K. Borrower.

“U.K. Lenders” means lenders under a U.K. Facility.

“U.K. Non-Bank Lender” means

(i)a U.K. Lender that falls within paragraph (a)(ii) of the definition of “U.K.
Qualifying Lender” that is a party to this Agreement on the date of this
Agreement (and has

44

 

--------------------------------------------------------------------------------

 

given a Tax Confirmation by entering into this Agreement on such date, pursuant
to Section 5.8.6(b)(x)); and

(ii)a U.K. Lender which becomes a Lender after the date of this Agreement that
gives a Tax Confirmation in the Assignment and Assumption which it executes on
becoming a U.K. Lender.

“U.K. Qualifying Lender” means (a) a U.K. Lender which is beneficially entitled
to interest payable to that Lender in respect of an advance in respect of the
U.K. Facility under any Loan Document and is:

(i)

a Lender:

(A)that is a bank (as defined for the purpose of section 879 of the ITA) making
an advance in respect of the U.K. Facility; or

(B)in respect of an advance by a person that was a bank (as defined for the
purpose of section 879 of the ITA) at the time that such advance was made,

and, in each case, which is (or, for the purposes of (B), was) within the charge
to United Kingdom corporation tax with respect to any payments of interest made
in respect of that advance (or, for the purposes of paragraph (A), above, would
be within such charge as respects such payments apart from section 18A of the
CTA); or

(ii)

a Lender which is:

(A)a company resident in the United Kingdom for United Kingdom tax purposes;

(B)a partnership, each member of which is (x) a company so resident in the
United Kingdom; or (y) a company not so resident in the United Kingdom which
carries on a trade in the United Kingdom through a permanent establishment and
which brings into account in computing its chargeable profits (within the
meaning of section 19 of the CTA) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the CTA;

(C)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company; or

(D)a U.K. Treaty Lender; or

(b)a building society (as defined for that purposes of section 880 of the ITA)
making an advance in respect of the U.K. Facility.

“U.K. Treaty Lender” means a U.K. Lender which:

45

 

--------------------------------------------------------------------------------

 

(a)is treated as a resident of a U.K. Treaty State for purposes of the relevant
Treaty; and

(b)does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in any advance is
effectively connected; and

(c)meets any other conditions in the relevant Treaty which must be fulfilled
under the relevant Treaty for residents of that U.K. Treaty State to obtain full
exemption from United Kingdom taxation on interest in relation to payments of
interest by the U.K. Borrower at the time of the relevant interest payment,
subject to the completion of any necessary procedural formalities.

“U.K. Security Agreements” means, collectively, (i) the security agreement dated
as of the Original Closing Date and governed by English law securing the assets
of Novanta Inc. (previously known as GSI Group Inc.) and Novanta Technologies UK
Limited (previously known as GSI Group Limited) organized under English Law, as
chargors and Bank of America, N.A., as Administrative Agent, and (ii) the
security agreement dated as of July 8, 2015 by and among Novanta Inc.
(previously known as GSI Group Inc.) and Novanta UK Investments Holding Limited
(previously known as GSI Group UK Investments Holding Limited), as chargors and
Bank of America, N.A., as Administrative Agent, (iii) other security and pledge
agreements reasonably requested by the Administrative Agent, securing payment of
all the Obligations of the U.K. Borrower under the Loan Documents and
constituting Liens on all such properties and (iv) any other existing security
agreements governed by English law, in each case, as the same may be
supplemented, modified, amended and/or restated or replaced from time to time.

“U.K. Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.

“U.S. Special Resolution Regimes” has the meaning specified in Section 11.24.

“VAT” means:

(a)any tax imposed in compliance with the Council Directive of 28 November 2006
on the common system of value added tax (EC Directive 2006/112); and

(b)any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above, or imposed elsewhere.

46

 

--------------------------------------------------------------------------------

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) in relation to any U.K. Bail-In Legislation:

(i)any powers under that U.K. Bail-In Legislation to cancel, transfer or dilute
shares issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or an of the powers under that U.K.
Bail-In Legislation that are related to or ancillary to any of those powers; and

(ii)any similar or analogous powers under that U.K. Bail-In Legislation.

1.02Other Interpretive Provisions  

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof,” “hereto” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory provisions consolidating, amending, replacing or interpreting
such law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

47

 

--------------------------------------------------------------------------------

 

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d)Any reference herein to a sale, disposition or transfer, or similar term,
shall be deemed to apply to a division of or by a limited liability company, or
an allocation of assets to a series of a limited liability company (or, in the
case of any reference to a merger, consolidation or amalgamation, to an
unwinding of such a division or allocation), as if it were a sale, disposition
or transfer (or merger, consolidation or amalgamation as applicable), to, of or
with a separate Person. Any division of a limited liability company shall
constitute a separate Person hereunder (and each division of any limited
liability company that is a Subsidiary, joint venture or any other like term
shall also constitute such a Person or entity).

1.03Accounting Terms  

(a)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.  Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrowers and
their Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.

(b)Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  Without limiting the foregoing, leases shall continue to
be classified and accounted for on a basis consistent with that reflected on the
Third Restatement Date in the Audited Financial Statements for all purposes of
this Agreement (including, without limitation, for purposes of calculating
“Attributable Indebtedness”), notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above (it being

48

 

--------------------------------------------------------------------------------

 

understood, for the avoidance of doubt, that until any such amendment is entered
into, no Non-Finance Lease shall constitute a Capitalized Lease for purposes of
this Agreement).

(c)Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of Holdings and its Subsidiaries or to the
determination of any amount for Holdings and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that Holdings is required to consolidate pursuant to
FASB Interpretation No. 46 – Consolidation of Variable Interest Entities: an
interpretation of ARB No. 51 (January 2003) as if such variable interest entity
were a Subsidiary as defined herein.

1.04Rounding  

Any financial ratios required to be maintained by the Borrowers pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05Times of Day; Business Days  

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).  When payment
of any obligation or the performance of any covenant, duty or obligation is
stated to be due or required on a day which is not a Business Day, the date of
such payment (other than as expressly set forth herein) or performance shall
extend to the immediately succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.

1.06Letter of Credit Amounts  

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

1.07Exchange Rates; Currency Equivalents Generally  

(a)Any amount specified in this Agreement (other than in Articles II, IX and X)
or any of the other Loan Documents to be in Dollars shall also include the
equivalent of such amount in any currency other than Dollars, such equivalent
amount thereof in the applicable currency to be determined by the Administrative
Agent at such time on the basis of the Spot Rate for the purchase of such
currency with Dollars.

(b)The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of

49

 

--------------------------------------------------------------------------------

 

Credit Extensions and Outstanding Amounts denominated in Alternative
Currencies.  Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.  Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants or negative covenant “baskets” hereunder or
except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the L/C
Issuer, as applicable.

(c)Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the Euro Equivalent or Sterling Equivalent, as
the case may be, of such Dollar amount (rounded to the nearest Euro or £, with
0.5 of a unit being rounded upward), as determined by the Administrative Agent
or the L/C Issuer, as the case may be.

1.08Interest Rates  

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurocurrency Rate” or with respect to any rate that is an alternative or
replacement for or successor to any of such rate (including, without limitation,
any LIBOR Successor Rate) or the effect of any of the foregoing, or of any LIBOR
Successor Rate Conforming Changes.

1.09Limited Condition Transactions  

For purposes of determining pro forma compliance with the Consolidated Leverage
Ratio and Consolidated Fixed Charge Coverage Ratio or any other basket based on
Consolidated EBITDA, or whether a Default or an Event of Default has occurred
and is continuing (including in the case of the funding of an Incremental
Tranche, but excluding in the case of the funding of an Incremental Revolving
Commitment), in connection with the consummation of any acquisition or
investment not prohibited hereunder that a Loan Party or a Subsidiary is
contractually committed to consummate (it being understood that such commitment
may be subject to conditions precedent, which conditions precedent may be
amended or waived in accordance with the terms of the applicable agreement, so
long as after giving effect thereto, such acquisition or investment would not be
prohibited under the Loan Documents) and whose consummation is not conditioned
on the availability of, or on obtaining, third party financing (or which cannot
be terminated by such Loan Party or such Subsidiary without incurrence of a
material payment or fee (any such acquisition or investment, a “Limited
Condition Transaction”), the date of determination shall, at the option of the
Lead Borrower, be the date the definitive agreements for such Limited Condition
Transaction are entered into (the “LCT Test Date”), and such determination shall
be made on the basis of financial information available as of the LCT Test Date
and if, immediately after giving pro forma effect to such Limited Condition
Transaction and the other transactions related thereto to be entered into in
connection

50

 

--------------------------------------------------------------------------------

 

therewith (including any incurrence of indebtedness and the use of proceeds
thereof) as if they occurred at the beginning of the applicable test period
ending on the LCT Test Date, such Loan Party could have consummated such Limited
Condition Transaction and such other transactions on the relevant LCT Test Date
in compliance with such ratio, test or basket, then such ratio, test or basket
shall be deemed to have been complied with.  For the avoidance of doubt, if any
of such ratios or amounts are exceeded as a result of fluctuations in such ratio
or amount (including due to fluctuations in Consolidated EBITDA of the Borrowers
or the person subject to such Limited Condition Transaction), at or prior to the
consummation of the relevant transaction or action, such ratios will not be
deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the relevant transaction or action is permitted
to be consummated or taken; provided that if a Borrower makes such election,
then in connection with any calculation of any ratio, test or basket
availability with respect to any transaction following the relevant LCT Test
Date and prior to the earliest of the date on which such Limited Condition
Transaction is consummated, the 120th day following the signing of the
definitive agreement for such Limited Condition Transaction and the date that
the definitive agreement or irrevocable notice for such Limited Condition
Transaction is terminated or expires without consummation of such Limited
Condition Transaction, for purposes of determining whether such subsequent
transaction is permitted under this Agreement, any such ratio, test or basket
shall be required to be satisfied on a Pro Forma Basis assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any incurrence of indebtedness and the use of proceeds thereof) have been
consummated.

ARTICLE II.
the COMMITMENTS and Credit Extensions

2.01The Loans  

(a)The Term Borrowing.  

(i)On the Third Restatement Date, an amount equal to the Euro equivalent of
$100,000,000 of the Euro Tranche of the Existing Revolving Credit Loans will be
converted to and become the Term Loan referenced in Section 2.01(a)(ii) with no
change to the existing Interest Periods applicable thereto prior to such
conversion, and the accrued but unpaid interest thereon prior to the Third
Restatement Date shall be paid to the Administrative Agent on the Third
Restatement Date.

(ii)Subject to the terms and conditions set forth herein, each Term Lender
severally agrees to make a single loan to the Borrowers on the Third Restatement
Date in an amount equal to (but not to exceed) such Term Lender’s Term
Commitment.  The Term Borrowing shall consist of Term Loans made simultaneously
by the Term Lenders in accordance with their respective Term
Commitments.  Amounts borrowed under this Section 2.01(a) and repaid or prepaid
may not be reborrowed.  Term Loans shall be Eurocurrency Rate Loans as further
provided herein.  The Term Loans shall be funded in Euros.

(iii)In connection with the foregoing, each Existing Term Lender and each
Existing Revolving Lender shall return any notes issued to such Lender to the

51

 

--------------------------------------------------------------------------------

 

Administrative Agent for cancellation.  The Administrative Agent shall promptly
return such notes to the Borrowers once cancelled.

(b)The Revolving Credit Borrowings.  

(i)On the Third Restatement Date, (A) the full outstanding principal balance of
Existing Term Loans will be converted to and become part of the Revolving Credit
Loans referenced in Section 2.01(b)(ii) with no change to the existing Interest
Periods applicable thereto prior to such conversion and the accrued but unpaid
interest thereon prior to the Third Restatement Date shall be paid to the
Administrative Agent on the Third Restatement Date, and (B) any remaining
Existing Revolving Credit Loans, after the conversion referenced in Section
2.01(a)(i) has been completed, shall be deemed to be Revolving Credit Loans
referenced in Section 2.01(b)(ii) with no change to the existing Interest
Periods applicable thereto prior to such deemed making of Revolving Credit
Loans, and in respect of the Non-Converting Euro Tranche only, accrued but
unpaid interest thereon prior to the Third Restatement Date shall be paid to the
Administrative Agent on the Third Restatement Date.

(ii)Subject to the terms and conditions set forth herein, each Revolving Credit
Lender severally agrees to make loans (each such loan, a “Revolving Credit
Loan”) to the Borrowers from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided,
however, that after giving effect to any Revolving Credit Borrowing, (i) the
Total Revolving Credit Outstandings shall not exceed the Revolving Credit
Facility, and (ii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such Revolving Credit Lender’s Applicable Revolving
Credit Percentage of the Outstanding Amount of all L/C Obligations, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment.  Within the limits of each
Revolving Credit Lender’s Revolving Credit Commitment, and subject to the other
terms and conditions hereof, the Borrowers may borrow under this Section
2.01(b), prepay under Section 2.05, and reborrow under this Section
2.01(b).  Revolving Credit Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.

2.02Borrowings, Conversions and Continuations of Loans  

(a)Each Term Borrowing, each Revolving Credit Borrowing, each conversion of Term
Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon irrevocable notice by
the applicable Borrower or the Lead Borrower on its behalf or on behalf of any
other Borrower to the Administrative Agent, which may be given by: (A) telephone
or (B) a Committed Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Loan
Notice.  Each such notice must be received by the Administrative Agent not later
than 11:00 a.m. (or such later time on such date acceptable to the
Administrative Agent) (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of

52

 

--------------------------------------------------------------------------------

 

Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans, (ii) four (4)
Business Days prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (iii) on the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
the Borrower wishes to request Eurocurrency Rate Loans having an Interest Period
other than one (1), two (2), three (3) or six (6) months in duration as provided
in the definition of “Interest Period”, the applicable notice must be received
by the Administrative Agent not later than 11:00 a.m. (or such later time on
such date acceptable to the Administrative Agent) (i) four (4) Business Days
prior to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Dollars, or (ii) five (5) Business Days
prior to the requested date of such Borrower, conversion or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, whereupon the
Administrative Agent shall give prompt notice to the Appropriate Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them; provided further, that any notice in respect of the Borrowers to occur
on the Third Restatement Date may be given on the Business Day prior to the
Third Restatement Date.  Not later than 11:00 a.m., (i) three (3) Business Days
before the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Dollars, or (ii) four (4) Business Days
prior to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders, to the extent such consent is required.  Each telephonic notice
by the Lead Borrower pursuant to this Section 2.02(a) must be confirmed promptly
by delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the applicable
Borrower or the Lead Borrower on its behalf or on behalf of any other
Borrower.  Each Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans shall be in a principal amount of the Dollar Equivalent of $500,000 or a
whole multiple of the Dollar Equivalent of $100,000 in excess thereof.  Except
as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of the Dollar Equivalent of
$500,000 or a whole multiple of the Dollar Equivalent of $100,000 in excess
thereof.  Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrowers are requesting a Term Borrowing, a Revolving
Credit Borrowing, a conversion of Term Loans or Revolving Credit Loans from one
Type to the other, or a continuation of Eurocurrency Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Term Loans or Revolving Credit Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto, and (vi)
the currency of the Loans to be Borrowed.  If the Borrowers fail to specify a
Type of Loan in a Committed Loan Notice or fail to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans;
provided, however, that in the case of a failure to timely request a
continuation of Loans denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one (1) month.  Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans.  If the Borrowers
request a Borrowing of,

53

 

--------------------------------------------------------------------------------

 

conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fail to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.  Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a Eurocurrency Rate
Loan.  No Loan may be converted into or continued as a Loan denominated in a
different currency, but instead must be repaid in the original currency of such
Loan and reborrowed in the other currency.  For the avoidance of doubt, any
communications with the German Borrower shall be made via electronic mail.

(b)Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage under the Term Facility or Revolving Credit Facility, as the case may
be, and if no timely notice of a conversion or continuation is provided by the
applicable Borrower or the Lead Borrower on its behalf or on behalf of any other
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans or continuation of Loans denominated
in a currency other than Dollars, in each case as described in Section
2.02(a).  In the case of a Term Borrowing or a Revolving Credit Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office for the applicable currency not later than 1:00 p.m., in the case
of any Loan denominated in Dollars, and not later than the Applicable Time
specified by the Administrative Agent in the case of any Loan in an Alternative
Currency, in each case on the Business Day specified in the applicable Committed
Loan Notice.  Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension, Section
4.01), the Administrative Agent shall make all funds so received available to
the Borrowers in like funds as received by the Administrative Agent either by
(i) crediting the account of the Borrowers on the books of Bank of America with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the applicable Borrower or the Lead Borrower on its
behalf or on behalf of any other Borrower; provided, however, that if, on the
date a Committed Loan Notice with respect to a Revolving Credit Borrowing
denominated in Dollars is given by the Lead Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the Borrowers as provided above.

(c)Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan.  During the continuance of an Event of Default, or the
written election of the Required Lenders, no Loans may be requested as,
converted to or continued as Eurocurrency Rate Loans.

(d)The Administrative Agent shall promptly notify the Borrowers and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrowers and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.  

54

 

--------------------------------------------------------------------------------

 

(e)After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than six (6) Interest Periods in effect in respect
of the Term Facility.  After giving effect to all Revolving Credit Borrowings,
all conversions of Revolving Credit Loans from one Type to the other, and all
continuations of Revolving Credit Loans as the same Type, there shall not be
more than six (6) Interest Periods in effect in respect of the Revolving Credit
Facility.

2.03Letters of Credit  

(a)The Letter of Credit Commitment.  

(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Third Restatement Date until the Letter of Credit Expiration
Date, to issue Letters of Credit denominated in Dollars or in one or more
Alternative Currencies for the account of the Borrowers or their Subsidiaries
that are Guarantors, and to amend or extend Letters of Credit previously issued
by it, in accordance with Section 2.03(b), and (2) to honor drawings under the
Letters of Credit; and (B) the Revolving Credit Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrowers or
their Subsidiaries that are Guarantors and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, (y) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Revolving Credit Lender, plus such Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Revolving Credit Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit.  Each request by the Borrowers for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrowers that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.  All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Third
Restatement Date shall be subject to and governed by the terms and conditions
hereof.

(ii)The L/C Issuer shall not issue any Letter of Credit if:

(i)subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

55

 

--------------------------------------------------------------------------------

 

(ii)the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.

(iii)The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(i)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Third Restatement Date, or shall impose upon the L/C Issuer any unreimbursed
loss, cost or expense which was not applicable on the Third Restatement Date and
which the L/C Issuer in good faith deems material to it;

(ii)the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(iii)except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $500,000;

(iv)such Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative Currency;

(v)such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder;

(vi)any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrowers or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.18(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

(vii)the L/C Issuer does not as of the issuance date of the requested Letter of
Credit issue Letters of Credit in the requested currency.

(iv)The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

56

 

--------------------------------------------------------------------------------

 

(v)The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi)The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrowers delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the applicable
Borrower or the Lead Borrower on its behalf or on behalf of any other
Borrower.  Such Letter of Credit Application may be sent by facsimile, United
States mail, by overnight courier, by electronic transmission using the system
provided by the L/C Issuer, by personal delivery or by any other means
acceptance to the L/C Issuer.  Such Letter of Credit Application must be
received by the L/C Issuer and the Administrative Agent not later than 11:00
a.m. at least two Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the L/C Issuer:  (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount and currency thereof and in the absence of specification of currency
shall be deemed a request for a Letter of Credit denominated in Dollars; (C) the
expiry date thereof; (D) the name and address of the beneficiary thereof; (E)
the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
require.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the L/C Issuer
may require.  Additionally, the Borrowers shall furnish to the L/C Issuer and
the Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or

57

 

--------------------------------------------------------------------------------

 

amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may require.

(ii)Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Lead Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the L/C Issuer has received
written notice from any Revolving Credit Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the applicable Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Letter
of Credit.

(iii)If the Borrowers so request in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the L/C Issuer, the Borrowers shall not be required to make a specific request
to the L/C Issuer for any such extension.  Once an Auto-Extension Letter of
Credit has been issued, the Revolving Credit Lenders shall be deemed to have
authorized (but may not require) the L/C Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Revolving Lenders have elected
not to permit such extension or (2) from the Administrative Agent, any Revolving
Credit Lender or the Lead Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.

58

 

--------------------------------------------------------------------------------

 

(iv)If the Borrowers so request in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”).  Unless otherwise directed by the L/C Issuer, the Borrowers
shall not be required to make a specific request to the L/C Issuer to permit
such reinstatement.  Once an Auto-Reinstatement Letter of Credit has been
issued, except as provided in the following sentence, the Revolving Credit
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to reinstate all or a portion of the stated amount thereof in accordance with
the provisions of such Letter of Credit.  Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such reinstatement or (B)
from the Administrative Agent, any Lender or the Lead Borrower that one or more
of the applicable conditions specified in Section 4.02 is not then satisfied
(treating such reinstatement as an L/C Credit Extension for purposes of this
clause) and, in each case, directing the L/C Issuer not to permit such
reinstatement.

(v)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Lead Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)Drawings and Reimbursements; Funding of Participations.

(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Lead
Borrower and the Administrative Agent thereof.  In the case of a Letter of
Credit denominated in an Alternative Currency, the Borrowers shall reimburse the
L/C Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Lead Borrower shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Borrowers will reimburse the L/C
Issuer in Dollars.  In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in an Alternative Currency, the L/C
Issuer shall notify the Lead Borrower of the Dollar Equivalent of the amount of
the drawing promptly following the determination.  Not later than 11:00 a.m. (or
such later time on such date acceptable to the L/C Issuer) on the Business Day
following the later of (x) the date of any payment by the L/C Issuer under a
Letter of Credit to be reimbursed in Dollars, or the Applicable Time on the date
of any payment by the L/C Issuer under a Letter of Credit to be reimbursed in an
Alternative Currency and (y) the date the Lead Borrower is notified of such
payment (each such date, an “Honor Date”), the Borrowers shall reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such

59

 

--------------------------------------------------------------------------------

 

drawing and in the applicable currency.  If the Borrowers fail to so reimburse
the L/C Issuer by such time, the Administrative Agent shall promptly notify each
Revolving Credit Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in an Alternative Currency) (the
“Unreimbursed Amount”), and the amount of such Revolving Credit Lender’s
Applicable Revolving Credit Percentage thereof.  In such event, the Borrowers
shall be deemed to have requested a Revolving Credit Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Credit Commitments and the conditions set
forth in Section 4.02 (other than the delivery of a Committed Loan Notice).  Any
notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii)Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office in
an amount equal to its Applicable Revolving Credit Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrowers in such
amount.  The Administrative Agent shall remit the funds so received to the L/C
Issuer in Dollars.

(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.

(iv)Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.

(v)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of

60

 

--------------------------------------------------------------------------------

 

Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Lead Borrower
of a Committed Loan Notice ).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrowers to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi)If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the applicable Overnight Rate
from time to time in effect and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be.  A certificate of the L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error.

(d)Repayment of Participations.

(i)At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrowers or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Credit Percentage thereof in the same
funds as those received by the Administrative Agent.

(ii)If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit

61

 

--------------------------------------------------------------------------------

 

Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e)Obligations Absolute.  The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)waiver by the L/C Issuer of any requirement that exists for the L/C Issuer’s
protection and not the protection of the Borrowers or any waiver by the L/C
Issuer which does not in fact materially prejudice the Borrowers;

(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

(vi)any payment made by the L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii)any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

62

 

--------------------------------------------------------------------------------

 

(viii)any adverse change in the relevant exchange rates or in the availability
of the Euro to any Borrower or any Subsidiary or in the relevant currency
markets generally; or

(ix)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any of
their Subsidiaries.

The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Lead Borrower’s instructions or other irregularity, the
Lead Borrower will immediately notify the L/C Issuer.  The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f)Role of L/C Issuer.  Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.  The Borrowers hereby assume all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrowers’ pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrowers may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrowers, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Borrowers which the Borrowers prove were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

63

 

--------------------------------------------------------------------------------

 

(g)Applicability of ISP and UCP.  Unless otherwise expressly agreed by the L/C
Issuer and the Borrowers when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit.  Notwithstanding the foregoing,
the L/C Issuer shall not be responsible to the Borrowers for, and the L/C
Issuer’s rights and remedies against the Borrowers shall not be impaired by, any
action or inaction of the L/C Issuer required or permitted under any law, order,
or practice that is required or permitted to be applied to any Letter of Credit
or this Agreement, including the Law or any order of a jurisdiction where the
L/C Issuer or the beneficiary is located, the practice stated in the ISP or UCP,
as applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade – International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

(h)Letter of Credit Fees.  The Borrowers shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, in Dollars, a Letter of Credit fee (the
“Letter of Credit Fee”) for each Letter of Credit equal to the Applicable Rate
times the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit; provided, however, any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to this Section 2.03 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.18(a)(iv), with the balance of such fee,
if any, payable to the L/C Issuer for its own account.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  Letter of Credit Fees shall be (i) due and payable on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears.  If there is any change in the Applicable Rate
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolving Lenders, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.

(i)Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrowers shall pay directly to the L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit, at the rate
specified in the Fee Letter, computed on the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears.  Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  For purposes of computing the

64

 

--------------------------------------------------------------------------------

 

daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.  In
addition, the Borrowers shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect.  Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

(j)Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary that is a Guarantor, the Borrowers shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit.  The Borrowers hereby acknowledge that the issuance of
Letters of Credit for the account of any Guarantor inures to the benefit of the
Borrowers, and that the Borrowers’ business derives substantial benefits from
the businesses of the other Loan Parties.

2.04Swing Line Loans  

(a)The Swing Line.  Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Swing Line
Loan”) to the Lead Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Revolving Credit Percentage of
the Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Credit Commitment; provided, however, that (x) after giving effect to
any Swing Line Loan, (i) the Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility at such time, and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender
at such time, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations at such time, plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender’s Revolving Credit Commitment, (y) the Borrowers shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan,
and (z) the Swing Line Lender shall not be under any obligation to make any
Swing Line Loan if it shall determine (which determination shall be conclusive
and binding absent manifest error) that it has, or by such Credit Extension may
have, Fronting Exposure.  Within the foregoing limits, and subject to the other
terms and conditions hereof, the Borrowers may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04.  Each Swing
Line Loan shall bear interest only at a rate based on the Base
Rate.  Immediately upon the making of a Swing Line Loan, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving Credit Lender’s

65

 

--------------------------------------------------------------------------------

 

Applicable Revolving Credit Percentage times the amount of such Swing Line
Loan.  Neither the German Borrower nor the UK Borrower may borrow under the
Swing Line Loan.

(b)Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the Lead
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by:  (A) telephone or (B) a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed immediately by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. (or such later time on such date
acceptable to the Swing Line Lender) on the requested borrowing date, and shall
specify (i) the amount to be borrowed, which shall be a minimum of $500,000, and
(ii) the requested borrowing date, which shall be a Business Day.  Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower.  Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed
Swing Line Borrowing (A) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Lead Borrower at its office by
crediting the account of the Lead Borrower on the books of the Swing Line Lender
in immediately available funds.

(c)Refinancing of Swing Line Loans.  (i)  The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Lead Borrower
(which hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Revolving Credit Percentage of the amount of
Swing Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Credit
Facility and the conditions set forth in Section 4.02.  The Swing Line Lender
shall furnish the Lead Borrower with a copy of the applicable Committed Loan
Notice promptly after delivering such notice to the Administrative Agent.  Each
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base

66

 

--------------------------------------------------------------------------------

 

Rate Loan to the Lead Borrower in such amount.  The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii)If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be.  A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, any
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrowers to repay Swing Line Loans, together with interest as
provided herein.

(d)Repayment of Participations.  (i)  At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.

67

 

--------------------------------------------------------------------------------

 

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e)Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Lead Borrower for interest on the Swing Line
Loans.  Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

(f)Payments Directly to Swing Line Lender.  The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05Prepayments  

(a)Optional.

(i)Subject to the last sentence of this Section 2.05(a)(i), the Borrowers may,
pursuant to delivery to the Administrative Agent of a Notice of Loan Prepayment,
at any time or from time to time voluntarily prepay Term Loans and Revolving
Credit Loans in whole or in part without premium or penalty; provided that (A)
such notice must be received by the Administrative Agent not later than 11:00
a.m. (or such later time on such date acceptable to the Administrative Agent)
(1) three Business Days prior to any date of prepayment of Eurocurrency Rate
Loans and (2) on the date of prepayment of Base Rate Loans; (B) any prepayment
of Eurocurrency Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate
Loans are to be prepaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility).  If such notice is given by the Lead Borrower, the Borrowers
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein; provided that any notice of
prepayment may be conditioned on the occurrence of a specified event, the
proceeds of which are intended to be utilized to make such prepayment, and any
such notice that is so conditioned may be

68

 

--------------------------------------------------------------------------------

 

revoked (or the prepayment date delayed) to the extent such condition is not
satisfied.  Any prepayment of a Eurocurrency Rate Loan shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.07.  Each prepayment of the outstanding Term
Loans pursuant to this Section 2.05(a) shall be applied to the Term Facility and
any Incremental Tranche, as the Borrowers may elect and, within such tranche, in
direct order of maturity to the principal repayment installments thereof,
(unless otherwise directed by the Lead Borrower), each such prepayment shall be
paid to the Lenders in accordance with their respective Applicable Percentages
in respect of each of the relevant Facilities.  

(ii)The Borrowers may, upon notice to the Swing Line Lender pursuant to delivery
to the Swing Line Lender of a Notice of Loan Prepayment (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. (or such later time on such date acceptable to
the Swing Line Lender) on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $500,000.  Each such notice
shall specify the date and amount of such prepayment.  If such notice is given
by the Lead Borrower, the Borrowers shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein; provided that any notice of prepayment may be conditioned on the
occurrence of a specified event, the proceeds of which are intended to be
utilized to make such prepayment, and any such notice that is so conditioned may
be revoked (or the prepayment date delayed) to the extent such condition is not
satisfied.

(b)Mandatory.

(i)If any Loan Party or any of its Domestic Subsidiaries Disposes of any
property pursuant to Section 7.05(l) which results in the realization by such
Person of Net Cash Proceeds, the Borrowers shall prepay an aggregate principal
amount of Loans equal to 100% of such Net Cash Proceeds within three (3)
Business Days of receipt thereof by such Person (such prepayments to be applied
as set forth in clauses (v) and (viii) below); provided, however, that, at the
election of the Borrowers (as notified by the Lead Borrower to the
Administrative Agent on or prior to the date of such Disposition), and so long
as no Default shall have occurred and be continuing, such Loan Party or such
Subsidiary may reinvest all or any portion of such Net Cash Proceeds in assets
used or useful in the business of the Loan Parties so long as within 365 days
after the receipt of such Net Cash Proceeds, either (x) such purchase shall have
been consummated or (y) a binding definitive agreement for such purchase shall
have been entered into and such purchase shall have been consummated within 180
days after such binding definitive agreement, in each of cases (x) and (y) as
certified by the Lead Borrower in writing to the Administrative Agent; and
provided further, however, that any Net Cash Proceeds not subject to such
definitive agreement or so reinvested shall be immediately applied to the
prepayment of the Loans as set forth in this Section 2.05(b)(i).

(ii)[Intentionally Omitted].

69

 

--------------------------------------------------------------------------------

 

(iii)Upon the incurrence or issuance by Holdings or any of its Subsidiaries of
any Indebtedness (other than Indebtedness expressly permitted to be incurred or
issued pursuant to Section 7.02), the Borrowers shall prepay an aggregate
principal amount of Loans equal to 100% of all Net Cash Proceeds received
therefrom within three (3) Business Days of receipt thereof by Holdings or such
Subsidiary (such prepayments to be applied as set forth in clauses (v) and
(viii) below).

(iv)Upon any Extraordinary Receipt received by or paid to or for the account of
any Loan Party or any of its Domestic Subsidiaries, and not otherwise included
in clause (i)  of this Section 2.05(b), the Borrowers shall prepay an aggregate
principal amount of Loans equal to 100% of such Net Cash Proceeds within three
(3) Business Days of receipt thereof by such Loan Party or such Subsidiary (such
prepayments to be applied as set forth in clauses (v) and (viii) below);
provided, however, that with respect to any proceeds of insurance or
condemnation awards (or payments in lieu thereof), at the election of the
Borrowers (as notified by the Lead Borrower to the Administrative Agent on or
prior to the date of receipt of such insurance proceeds or condemnation awards),
and so long as no Default shall have occurred and be continuing, such Loan Party
or such Subsidiary may apply within 365 days after the receipt of such cash
proceeds either (x) to replace or repair the equipment, fixed assets or real
property in respect of which such cash proceeds were received or to the
acquisition of assets used or useful in the business of the Loan Parties or
(y) enter into a binding definitive agreement for such replacement, repair or
acquisition and such replacement, repair or acquisition shall have been
completed within 180 days after such binding definitive agreement; and provided,
further, however, that any cash proceeds not so applied shall be immediately
applied to the prepayment of the Loans as set forth in this Section 2.05(b)(iv).

(v)Each prepayment of Loans pursuant to the foregoing provisions of this Section
2.05(b) shall be applied, first, to the Term Facility and any applicable
Incremental Tranche and, in each case, to the principal repayment installments
thereof first, in direct order of maturity for the first four installments,
second, pro rata to the remaining installments (excluding the Maturity Date
installment), third, to the Maturity Date installment and fourth, to the
Revolving Credit Facility in the manner set forth in clause (viii) of this
Section 2.05(b).

(vi)Notwithstanding any of the other provisions of clause (i), (iii) or (iv) of
this Section 2.05(b), so long as no Default under Section 8.01(a) or Section
8.01(f), or Event of Default shall have occurred and be continuing, if, on any
date on which a prepayment would otherwise be required to be made pursuant to
clause (i), (iii) or (iv) of this Section 2.05(b), the aggregate amount of Net
Cash Proceeds received in any calendar year and required by such clause to be
applied to prepay Loans on such date is less than or equal to $1,000,000, the
Borrowers shall not be obligated to make such prepayment.

(vii)If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Facility at such time, in either such case, the
Borrowers shall immediately prepay Revolving Credit Loans, Swing Line Loans and
L/C Borrowings and/or Cash Collateralize the L/C Obligations (other than the L/C
Borrowings) in an aggregate amount equal to such excess.

70

 

--------------------------------------------------------------------------------

 

(viii)Prepayments of the Revolving Credit Facility made pursuant to this Section
2.05(b), first, shall be applied ratably to the L/C Borrowings and the Swing
Line Loans, second, shall be applied ratably to the outstanding Revolving Credit
Loans, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations; and, in the case of prepayments of the Revolving Credit Facility
required pursuant to clause (i), (iii) or (iv) of this Section 2.05(b), the
amount remaining, if any, after the prepayment in full of all L/C Borrowings,
Swing Line Loans and Revolving Credit Loans outstanding at such time and the
Cash Collateralization of the remaining L/C Obligations in full (the sum of such
prepayment amounts, cash collateralization amounts and remaining amount being,
collectively, the “Reduction Amount”) may be retained by the Borrowers for use
in the ordinary course of its business, and the Revolving Credit Facility shall
be automatically and permanently reduced by the Reduction Amount as set forth in
Section 2.06(b)(ii) and Section 2.06(b)(iii).  Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from the
Borrowers or any other Loan Party) to reimburse the L/C Issuer or the Revolving
Credit Lenders, as applicable.

(ix)Notwithstanding any other provisions of this Section 2.05(b), to the extent
that the repatriation of an amount of such Net Cash Proceeds would result in
material adverse tax consequences to Holdings and its Subsidiaries on a
consolidated basis, an amount equal to the portion of such Net Cash Proceeds so
affected will not be required to be applied to repay the Loans but only so long
as the repatriation of such amount of Net Cash Proceeds would result in material
adverse tax consequences to Holdings and its Subsidiaries on a consolidated
basis.

2.06Termination or Reduction of Commitments  

(a)Optional.  The Borrowers may, upon notice provided by the Lead Borrower to
the Administrative Agent, terminate the Revolving Credit Facility, the Letter of
Credit Sublimit or the Swing Line Sublimit, or from time to time permanently
reduce the Revolving Credit Facility, the Letter of Credit Sublimit or the Swing
Line Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. (or such later time on such date
acceptable to the Administrative Agent) five (5) Business Days prior to the date
of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $500,000 or any whole multiple of $100,000 in excess thereof
and (iii) the Borrowers shall not terminate or reduce (A) the Revolving Credit
Facility if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving Credit Outstandings would exceed the Revolving
Credit Facility, (B) the Letter of Credit Sublimit if, after giving effect
thereto, the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit, or (C) the Swing Line
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Swing Line Loans would exceed the Letter of
Credit Sublimit; provided that any notice of reduction or termination may be
conditioned on the occurrence of a specified event, the proceeds of which are
intended to be utilized to refinance the commitments so reduced or terminated,
and any such notice that is so conditioned may be revoked (or the reduction or
termination date delayed) to the extent such condition is not satisfied.  

71

 

--------------------------------------------------------------------------------

 

(b)Mandatory.  

(i)The aggregate Term Commitments shall be automatically and permanently reduced
to zero on the date of the Term Borrowing.

(ii)The Revolving Credit Facility shall be automatically and permanently reduced
on each date on which the prepayment of Revolving Credit Loans outstanding
thereunder is required to be made pursuant to Section 2.05(b)(i), (iii) or (iv)
by an amount equal to the applicable Reduction Amount.

(iii)If after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.06, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the Revolving Credit Facility at such time, the Letter of
Credit Sublimit or the Swing Line Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.

(c)Application of Commitment Reductions; Payment of Fees.  The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Revolving Credit
Commitment under this Section 2.06.  Upon any reduction of the Revolving Credit
Commitments, the Revolving Credit Commitment of each Revolving Credit Lender
shall be reduced by such Lender’s Applicable Revolving Credit Percentage of such
reduction amount.  All fees in respect of the Revolving Credit Facility accrued
until the effective date of any termination of the Revolving Credit Facility
shall be paid on the effective date of such termination.

2.07Repayment of Loans  

(a)Term Loans.  The Borrowers shall repay to the Term Lenders in Euros the
aggregate principal amount of all Term Loans outstanding on the following dates
in the respective amounts set forth opposite such dates (which amounts shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05):

Date

Amount

March 18, 2020

€1,131,325.51

June 18, 2020

€1,130,000.00

September 18, 2020

€1,130,000.00

December 18, 2020

€1,130,000.00

March 18, 2021

€1,130,000.00

June 18, 2021

€1,130,000.00

September 18, 2021

€1,130,000.00

December 18, 2021

€1,130,000.00

March 18, 2022

€1,130,000.00

June 18, 2022

€1,130,000.00

September 18, 2022

€1,130,000.00

December 18, 2022

€1,130,000.00

March 18, 2023

€1,130,000.00

72

 

--------------------------------------------------------------------------------

 

June 18, 2023

€1,130,000.00

September 18, 2023

€1,130,000.00

December 18, 2023

€1,130,000.00

March 18, 2024

€1,130,000.00

June 18, 2024

€1,130,000.00

September 18, 2024

€1,130,000.00

December 18, 2024

€1,130,000.00

 

provided, however, that the final principal repayment installment of the Term
Loans shall be repaid on the Maturity Date for the Term Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
Loans outstanding on such date.  For the avoidance of doubt, all repayments of
the Term Loans shall be made in Euros.

(b)Revolving Credit Loans.  The Borrowers shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.

(c)Swing Line Loans.  The Borrowers shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Credit Facility.

2.08Interest  

(a)Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate Loan
under a Facility shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurocurrency Rate for
such Interest Period plus the Applicable Rate for such Facility; (ii) each Base
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for such Facility; and (iii) each Swing
Line Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for the Revolving Credit Facility.

(b)

(i)If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(ii)If any amount (other than principal of any Loan) payable by the Borrowers
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest

73

 

--------------------------------------------------------------------------------

 

rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.  

(iii)Upon the request of the Required Lenders, while any Event of Default is
continuing, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.  

(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

2.09Fees  

In addition to certain fees described in Sections 2.03(h) and (i):

(a)Commitment Fee.  The Borrowers shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee equal to the Applicable Fee Rate
times the actual daily amount by which the Revolving Credit Facility exceeds the
sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the
Outstanding Amount of L/C Obligations.  For the avoidance of doubt, the
Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Revolving Credit Facility for purposes of determining
the commitment fee.  The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Third Restatement Date,
and on the last day of the Availability Period for the Revolving Credit
Facility.  The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Fee Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Fee Rate
separately for each period during such quarter that such Applicable Fee Rate was
in effect.

(b)Other Fees.  

(i)The Borrowers shall pay to the Arrangers and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

(ii)The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

74

 

--------------------------------------------------------------------------------

 

2.10Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate  

(a)All computations of interest for Base Rate Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year) or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice.  Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

(b)If, as a result of any restatement of or other adjustment to the financial
statements of Holdings or for any other reason, the Borrowers or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by Holdings as
of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrowers shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article VIII.

2.11Evidence of Debt  

(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The Administrative Agent shall maintain the
Register in accordance with Section 11.06(c). Subject to the Register, the
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrowers
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or

75

 

--------------------------------------------------------------------------------

 

records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b)In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans.  In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12Payments Generally; Administrative Agent’s Clawback  

(a)General.  All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage in respect of
the relevant Facility (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.  

(b)

(i)Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrowers a corresponding amount.  In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable

76

 

--------------------------------------------------------------------------------

 

to Base Rate Loans.  If the Borrowers and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period.  If such Lender pays its share
of the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
the Borrowers shall be without prejudice to any claim the Borrowers may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii)Payments by Borrowers; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due.  In such event, if the Borrowers have not in fact made
such payment, then each of the Appropriate Lenders or the L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Lead Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 11.04(c)
are several and not joint.  The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.04(c).

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation

77

 

--------------------------------------------------------------------------------

 

by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(f)Insufficient Funds.  If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13Sharing of Payments by Lenders  

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or (b)
Obligations in respect of any of the Facilities owing (but not due and payable)
to such Lender hereunder and under the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations owing (but not due and payable) to such Lender at such time to
(ii) the aggregate amount of the Obligations in respect of the Facilities owing
(but not due and payable) to all Lenders hereunder and under the other Loan
Parties at such time) of payment on account of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time obtained by all of the Lenders at such
time then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Facilities then due and payable to the Lenders or owing (but not
due and payable) to the Lenders, as the case may be, provided that:

(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)the provisions of this Section 2.13 shall not be construed to apply to (A)
any payment made by or on behalf of the Borrowers pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.17, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C

78

 

--------------------------------------------------------------------------------

 

Obligations or Swing Line Loans to any assignee or participant in compliance
with Section 11.06.  Notwithstanding the foregoing, no amount setoff from any
Guarantor shall be applied to any Excluded Swap Obligation of such Guarantor.

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14Extension of Maturity Date in respect of Term Loans or Revolving Credit
Facility  

(a)Requests for Extension.  The Borrowers may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than 45 days and not
later than 15 Business Days prior to the Maturity Date then in effect hereunder
in respect of any Facility (the “Existing Maturity Date”), request that each
applicable Lender extend such Lender’s Maturity Date in respect of such Facility
for an additional 364 days from the Existing Maturity Date.

(b)Lender Elections to Extend.  Each Lender under the applicable Facility,
acting in its sole and individual discretion, shall, by notice to the
Administrative Agent given not earlier than 30 days prior to the Existing
Maturity Date and not later than the date (the “Notice Date”) that is 10
Business Days prior to the Existing Maturity Date, advise the Administrative
Agent whether or not such Lender agrees to such extension (and each Lender that
determines not to so extend its Maturity Date (a “Non-Extending Lender”) shall
notify the Administrative Agent of such fact promptly after such determination
(but in any event no later than the Notice Date) and any Lender that does not so
advise the Administrative Agent on or before the Notice Date shall be deemed to
be a Non-Extending Lender.  The election of any Lender to agree to such
extension shall not obligate any other Lender under the applicable Facility to
so agree.

(c)Notification by Administrative Agent.  The Administrative Agent shall notify
the Borrowers of each Lender’s determination under this Section no later than
the date 15 days prior to the Existing Maturity Date (or, if such date is not a
Business Day, on the next preceding Business Day).

(d)Additional Commitment Lenders.  The Borrowers shall have the right to replace
each Non-Extending Lender with, and add as Lenders under the applicable Facility
under this Agreement in place thereof, one or more Eligible Assignees (each, an
“Additional Commitment Lender”) as provided in Section 11.14; provided that each
of such Additional Commitment Lenders shall enter into an Assignment and
Assumption pursuant to which such Additional Commitment Lender shall, effective
as of the Existing Maturity Date, undertake a Revolving Credit Commitment or a
Term Loan (and, if any such Additional Commitment Lender in respect of the
Revolving Credit Facility is already a Revolving Credit Lender, its Revolving
Credit Commitment shall be in addition to any other Revolving Credit Commitment
of such Lender hereunder on such date; if any such Additional Commitment Lender
in respect of the Term Facility is already a Term Lender, its Term Loan shall be
in addition to any other Term Loan of such Lender).

79

 

--------------------------------------------------------------------------------

 

(e)Minimum Extension Requirement.  If (and only if) the total of the Revolving
Credit Commitments of the Revolving Credit Lenders that have agreed so to extend
their Maturity Date (each, an “Extending Lender”) and the additional Revolving
Credit Commitments of the Additional Commitment Lenders shall be more than 50%
of the aggregate amount of the Revolving Credit Commitments in effect
immediately prior to the Existing Maturity Date, then, effective as of the
Existing Maturity Date, the Maturity Date in respect of the Revolving Credit
Facility of each Extending Lender and of each Additional Commitment Lender shall
be extended to the date falling 364 days after the Existing Maturity Date
(except that, if such date is not a Business Day, such Maturity Date as so
extended shall be the next preceding Business Day) and each Additional
Commitment Lender shall thereupon become a “Revolving Credit Lender” for all
purposes of this Agreement.

(f)Conditions to Effectiveness of Extensions.  As a condition precedent to such
extension, the Lead Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Existing Maturity Date (in
sufficient copies for each Extending Lender and each Additional Commitment
Lender) signed by a Responsible Officer of such Loan Party (i) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such extension and (ii) in the case of the Lead Borrower, certifying that,
before and after giving effect to such extension, (A) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the Existing Maturity Date, except
(i) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, (ii) in the case of any representation and
warranty qualified by materiality, they shall be true and correct in all
respects, and except that for purposes of this Section 2.14, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to subsections
(a) and (b), respectively, of Section 6.01, and (B) no Default or Event of
Default exists.  In addition, on the Maturity Date of each Non-Extending Lender,
the Borrowers shall prepay any Loans outstanding on such date (and pay any
additional amounts required pursuant to Section 3.07) to the extent necessary to
keep outstanding Committed Loans ratable with any revised Applicable Percentages
of the respective Lenders effective as of such date.

(g)Other Extension Transactions.  In addition to the foregoing, the Borrowers
may consummate other transactions for the purpose of extending the maturity date
of any Facility hereunder pursuant to procedures reasonably satisfactory to the
Administrative Agent (an “Alternative Extension Transaction”); provided that
each Lender under the applicable Facility shall be afforded the opportunity to
participate in any such Alternative Extension Transaction.

(h)Extension Amendment.  Any extension consummated in accordance with the
provisions above shall be effected by an amendment to this Agreement (the
“Extension Amendment”) executed by the Borrowers, the Administrative Agent and
each Lender participating in such transaction, in form and substance reasonably
satisfactory to each of them.  Notwithstanding the provisions of Section 11.01,
the Extension Amendment may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.15.  In addition, unless otherwise
specifically provided herein, all references in Loan Documents to any Facility
shall be deemed, unless the

80

 

--------------------------------------------------------------------------------

 

context otherwise requires, to include references to such extended Facility
established pursuant to the Extension Amendment.

(i)Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

2.15Increase in Revolving Credit Facility

(a)Request for Increase.  Upon notice to the Administrative Agent (which shall
promptly notify the Revolving Credit Lenders), the Borrowers may from time to
time, request an increase in the Revolving Credit Facility (each, an
“Incremental Revolving Commitment”) by an amount (for all such requests, when
aggregated with any increases under Section 2.16) not exceeding $200,000,000;
provided, that any such request for an increase shall be in a minimum amount of
$5,000,000.  The Limited Condition Transaction provisions set forth in Section
1.09 shall not apply in respect of the funding of an Incremental Revolving
Commitment.  The Borrowers may make a maximum of three requests for an
Incremental Revolving Commitment or Incremental Tranche prior to the Maturity
Date.  At the time of sending such notice, the Lead Borrower, on behalf of the
Borrowers (in consultation with the Administrative Agent) shall specify the time
period within which each Revolving Credit Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Revolving Credit Lenders).

(b)Lender Elections to Increase.  Each Revolving Credit Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Revolving Credit Commitment and, if so, whether by an amount equal
to, greater than, or less than its Applicable Revolving Credit Percentage of
such requested increase.  Any Revolving Credit Lender not responding within such
time period shall be deemed to have declined to increase its Revolving Credit
Commitment.  

(c)Notification by Administrative Agent; Additional Revolving Credit
Lenders.  The Administrative Agent shall notify the Borrowers and each Revolving
Credit Lender of the Revolving Credit Lenders’ responses to each request made
hereunder.  To achieve the full amount of a requested increase, and subject to
the approval of the Administrative Agent, the L/C Issuer and the Swing Line
Lender (which approvals shall not be unreasonably withheld), the Borrowers may
also invite additional Eligible Assignees to become Revolving Credit Lenders
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.

(d)Effective Date and Allocations.  If the Revolving Credit Facility is
increased in accordance with this Section, the Administrative Agent and the
Borrowers shall determine the effective date (the “Revolving Credit Increase
Effective Date”) and the final allocation of such increase.  The Administrative
Agent shall promptly notify the Borrowers and the Revolving Credit Lenders of
the final allocation of such increase and the Revolving Credit Increase
Effective Date.  

(e)The Incremental Revolving Commitments shall be effected by a joinder
agreement (the “Revolving Increase Joinder”) executed by the Borrowers, the
Administrative

81

 

--------------------------------------------------------------------------------

 

Agent and each Lender making such Incremental Revolving Commitment, in form and
substance reasonably satisfactory to each of them.  Notwithstanding the
provisions of Section 11.01, the Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section 2.15.  In
addition, unless otherwise specifically provided herein, all references in Loan
Documents to Revolving Credit Loans shall be deemed, unless the context
otherwise requires, to include references to Revolving Credit Loans made
pursuant to Incremental Revolving Commitments made pursuant to this Agreement.  

(f)Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Lead Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Revolving Credit Increase
Effective Date signed by a Responsible Officer of such Loan Party (i) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase, and (ii) in the case of the Lead Borrower, certifying that,
before and after giving effect to such increase, (A) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the Revolving Credit Increase
Effective Date, except (i) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, (ii) in the
case of any representation and warranty qualified by materiality, they shall be
true and correct in all respects, and except that for purposes of this Section
2.15, the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (B) no Event
of Default exists.  The Borrowers shall prepay any Revolving Credit Loans
outstanding on the Revolving Credit Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.07) to the extent necessary to
keep the outstanding Revolving Credit Loans ratable with any revised Applicable
Revolving Credit Percentages arising from any nonratable increase in the
Revolving Credit Commitments under this Section.

(g)Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

2.16Increase in Term Facility  

(a)Request for Increase.  Upon notice to the Administrative Agent (which shall
promptly notify the Term Lenders), the Borrowers may from time to time, request
an increase in the Term Loans or a new tranche of Term Loans (an (“Incremental
Tranche”) by an amount (for all such requests, when aggregated with any
increases under Section 2.15) not exceeding $200,000,000; provided that any such
request for an increase shall be in a minimum amount of $5,000,000.  The
Borrowers may make a maximum of three requests for an Incremental Revolving
Commitment or Incremental Tranche prior to the Maturity Date.  At the time of
sending such notice, the Lead Borrower, on behalf of the Borrowers (in
consultation with the Administrative Agent) shall specify the time period within
which each Term Lender is requested to respond (which shall in no event be less
than ten Business Days from the date of delivery of such notice to the Term
Lenders).

82

 

--------------------------------------------------------------------------------

 

(b)Lender Elections to Increase.  Each Term Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Term Loans or participate in the Incremental Tranche and, if so,
whether by an amount equal to, greater than, or less than its ratable portion
(based on such Term Lender’s Applicable Percentage in respect of the Term
Facility) of such requested increase.  Any Term Lender not responding within
such time period shall be deemed to have declined to increase its Term Loans.

(c)Notification by Administrative Agent; Additional Term Lenders.  The
Administrative Agent shall notify the Borrowers and each Term Lender of the Term
Lenders’ responses to each request made hereunder.  To achieve the full amount
of a requested increase, and subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld), the Borrowers may also
invite additional Eligible Assignees to become Term Lenders pursuant to a
joinder agreement in form and substance satisfactory to the Administrative Agent
and its counsel.

(d)Effective Date and Allocations.  If the Term Loans are increased or an
Incremental Tranche is added in accordance with this Section, the Administrative
Agent and the Borrowers shall determine the effective date (the “Term Increase
Effective Date”) and the final allocation of such increase.  The Administrative
Agent shall promptly notify the Borrowers and the Term Lenders of the final
allocation of such increase or Incremental Tranche and the Term Increase
Effective Date.  As of the Term Increase Effective Date, (a) for an increase in
the Term Loans, the amortization schedule for the Term Loans set forth in
Section 2.07(a) shall be amended to increase the then-remaining unpaid
installments of principal by an aggregate amount equal to the additional Term
Loans being made on such date, such aggregate amount to be applied to increase
such installments ratably in accordance with the amounts in effect immediately
prior to the Term Increase Effective Date, pursuant to the Term Increase Joinder
or (b) such Incremental Tranche (i) shall rank pari passu in right of payment
and of security with the Revolving Credit Loans and the Term Loans, (ii) shall
not mature earlier than the Maturity Date and shall have a weighted average life
to maturity no shorter than the weighted average life to maturity of the Term
Loans (except by virtue of amortization of or prepayment of such Term Loans
prior to such date of determination) and (iii) except as set forth above, shall
be treated substantially the same as the Term Loans (in each case, including
with respect to mandatory and voluntary prepayments), provided that the interest
rates and amortization schedule (subject to clause (ii) above) applicable to the
Incremental Tranche shall be determined by the Borrowers and the lenders thereof
and set forth in the Term Increase Joinder; provided further that (i) if the
Applicable Rate (which, for such purposes only, shall be deemed to include all
upfront or similar fees or original issue discount that are paid to all Lenders
(and not any one Lender) providing such Incremental Tranche, based on a deemed
four-year maturity) relating to any Incremental Tranche exceeds the Applicable
Rate relating to the existing Term Loans immediately prior to the effectiveness
of the applicable Term Increase Joinder by more than 0.50%, the Applicable Rate
relating to the existing Term Loans shall be adjusted to be equal to the
Applicable Rate (which, for such purposes only, shall be deemed to include all
upfront or similar fees or original issue discount that are paid to all Lenders
(and not any one Lender) providing such Incremental Tranche) relating to such
Incremental Tranche minus 0.50%.  

83

 

--------------------------------------------------------------------------------

 

(e)The Incremental Tranche shall be effected by a joinder agreement (the “Term
Increase Joinder”) executed by the Borrowers, the Administrative Agent and each
Lender making such Incremental Tranche, in form and substance reasonably
satisfactory to each of them.  Notwithstanding the provisions of Section 11.01,
the Term Increase Joinder may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.16.  In addition, unless otherwise
specifically provided herein, all references in Loan Documents to Term Loans
shall be deemed, unless the context otherwise requires, to include references to
an Incremental Tranche made pursuant to this Agreement.  

(f)Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Lead Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Term Increase Effective Date
signed by a Responsible Officer of such Loan Party (i) certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to such
increase, and (ii) in the case of the Lead Borrower, certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects on and as of the Term Increase Effective Date, except (i) to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, (ii) in the case of any representation and
warranty qualified by materiality, they shall be true and correct in all
respects, and except that for purposes of this Section 2.16, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01, (B) no Default or Event of Default
exists (provided that to the extent the proceeds of an Incremental Tranche will
be used to finance a Limited Condition Transaction, such condition may, at the
Borrower’s election, be no Event of Default on the date of execution and
effectiveness of the definitive purchase agreement and no payment or bankruptcy
Event of Default in existence at the time of incurrence of such Incremental
Tranche) on the Term Increase Effective Date. The additional Term Loans shall be
made by the Term Lenders participating therein pursuant to the procedures set
forth in Section 2.02.

(g)Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

2.17Cash Collateral  

(a)Certain Credit Support Events.  Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, the Borrowers shall immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations in an amount equal to 100% of such
Outstanding Amount, or (ii) if, as of the Maturity Date, any L/C Obligation for
any reason remains outstanding, the Borrowers shall immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations in an amount
equal to 105% of such Outstanding Amount.  At any time that there shall exist a
Defaulting Lender, promptly following the request of the Administrative Agent,
the L/C Issuer or the Swing Line Lender,

84

 

--------------------------------------------------------------------------------

 

the Borrowers shall deliver to the Administrative Agent Cash Collateral in an
amount sufficient to cover all Fronting Exposure (after giving effect to Section
2.18(a)(iv) and any Cash Collateral provided by the Defaulting Lender).  

(b)Grant of Security Interest.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked
deposit accounts at Bank of America.  The Borrowers, and to the extent provided
by any Lender, such Lender, hereby grant to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders (including the Swing Line Lender), and agree to maintain,
a first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.17(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrowers or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

(c)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.03, 2.04, 2.05, 2.18 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d)Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.17 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

2.18Defaulting Lenders

(a)Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

85

 

--------------------------------------------------------------------------------

 

(i)Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

(ii)Reallocation of Payments.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrowers, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrowers as a result of any judgment of
a court of competent jurisdiction obtained by the Borrowers against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or L/C Borrowings were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.  

(iii)Certain Fees.  That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).

86

 

--------------------------------------------------------------------------------

 

(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure.  During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Committed Loans of that Lender. Subject to Section
11.24, no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(b)Defaulting Lender Cure.  If the Borrowers, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.18(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

2.19Designated Lenders  

Each of the Administrative Agent, the L/C Issuer, the Swing Line Lender  and
each Lender at its option may make any Credit Extension or otherwise perform its
obligations hereunder through any Lending Office (each, a “Designated Lender”);
provided that any exercise of such option shall not affect the obligation of
such Borrower to repay any Credit Extension in accordance with the terms of this
Agreement.  Any Designated Lender shall be considered a Lender; provided that in
the case of an Affiliate or branch of a Lender, all provisions applicable to a
Lender shall apply to such Affiliate or branch of such Lender to the same extent
as such Lender; provided that for the purposes only of voting in connection with
any Loan Document, any participation by any Designated Lender in any outstanding
Credit Extension shall be deemed a participation of such Lender.  

87

 

--------------------------------------------------------------------------------

 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01Taxes  

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.  

(i)Any and all payments by or on account of any obligation of the Borrowers or
any other Loan Party hereunder or under any other Loan Document shall to the
extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes.  If, however, applicable Laws require
any Borrower, any other Loan Party or the Administrative Agent to withhold or
deduct any Tax, such Tax shall be withheld or deducted in accordance with such
Laws by such Borrower, such other Loan Party or the Administrative Agent, as the
case may be, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.

(ii)If any Borrower, any other Loan Party or the Administrative Agent shall be
required by the Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the applicable Borrower or such other Loan
Party, as the case may be, shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions on account of Indemnified Taxes or Other Taxes applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

(iii)If any Borrower, any other Loan Party or the Administrative Agent shall be
required by any applicable Laws other than the Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions on account of Indemnified Taxes or Other Taxes applicable
to additional sums payable under this Section 3.01) the Administrative Agent,
Lender or L/C Issuer, as the case may

88

 

--------------------------------------------------------------------------------

 

be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b)Payment of Other Taxes by the Borrowers and Other Loan Parties.  Without
limiting or duplication of the provisions of subsection (a) above, each Borrower
and each other Loan Party shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c)Tax Indemnifications.  

(i)Without limiting the provisions of subsection (a) or (b) above, each Borrower
and each other Loan Party shall, and does hereby, jointly and severally,
indemnify the Administrative Agent, each Lender and the L/C Issuer, and shall
make payment in respect thereof within 20 days after demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) withheld or deducted by any Borrower, any other Loan Party or the
Administrative Agent or paid by the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of any such payment or
liability delivered to the Lead Borrower by a Lender or the L/C Issuer (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive absent
manifest error.  Each Borrower and each other Loan Party shall, and does hereby,
jointly and severally indemnify the Administrative Agent, and shall make payment
in respect thereof within 20 days after demand therefor, for any amount which
any Lender or L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

(ii)Each Lender and L/C Issuer shall, and does hereby, severally indemnify, and
shall make payment in respect thereof within 20 days after demand therefor, (x)
the Administrative Agent against any Indemnified Taxes attributable to such
Lender or L/C Issuer (but only to the extent that any Borrower or any other Loan
Party has not already indemnified the Administrative Agent for such Indemnified
Taxes and without limiting the obligation of any Borrower or any other Loan
Party to do so), (y) the Administrative Agent and any Borrower and any other
Loan Party, as applicable, against any Taxes attributable to such Lender’s or
L/C Issuer’s failure to comply with the provisions of Section 11.06(d) relating
to the maintenance of a Participant Register and (z) the Administrative Agent
and any Borrower and any other Loan Party, as applicable, against any Excluded
Taxes attributable to such Lender or L/C Issuer, in each case, that are payable
or paid by the Administrative Agent or any Borrower or any other Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender or L/C Issuer by
the Administrative Agent

89

 

--------------------------------------------------------------------------------

 

shall be conclusive absent manifest error.  Each Lender and L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Borrower, any other Loan Party or the Administrative Agent to a Governmental
Authority as provided in this Section 3.01, such Borrower and such other Loan
Party shall each deliver to the Administrative Agent or the Administrative Agent
shall deliver to the Lead Borrower and Holdings, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the Lead
Borrower or the Administrative Agent, as the case may be.

(e)Status of Lenders; Tax Documentation.  

(i)Each Lender shall deliver to the Lead Borrower and to the Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by the Lead Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the applicable Borrower, the applicable other Loan
Party or the Administrative Agent, as the case may be, to determine (A) whether
or not payments made hereunder or under any other Loan Document are subject to
Taxes (including withholding under FATCA), (B) if applicable, the required rate
of withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrowers or other Loan Party, as the case may be
pursuant to this Agreement or otherwise to establish such Lender’s status for
withholding tax purposes (including withholding under FATCA) in the applicable
jurisdiction.

(ii)Without limiting the generality of the foregoing, if any Borrower or any
other Loan Party, as the case may be is resident for tax purposes in the United
States, or any payments made by or on account of any obligation of any Borrower
or Loan Party hereunder or under any other Loan Document constitute income from
sources within the United States for U.S. federal income tax purposes,

(i)any Lender, the L/C Issuer or the Administrative Agent that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to the Borrowers and the Administrative Agent on or prior to the date on
which such Person becomes a party to this Agreement executed copies of Internal
Revenue Service Form W-9 or such other documentation or information prescribed
by applicable Laws or reasonably requested by the Lead Borrower or the
Administrative Agent as will enable the Borrowers or the Administrative Agent,
as the case may be, to determine whether or not such Person is subject to backup
withholding or information reporting requirements; and

90

 

--------------------------------------------------------------------------------

 

(ii)each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Lead Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the Recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Lead Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

(I)executed copies of Internal Revenue Service Form W-8BEN-E (or W-BEN, as
applicable) claiming eligibility for benefits of an income tax treaty to which
the United States is a party,

(II)executed copies of Internal Revenue Service Form W-8ECI,

(III)executed copies of Internal Revenue Service Form W-8IMY and all required
supporting documentation,

(IV)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate in the
form of Exhibit J and (y) executed copies of Internal Revenue Service Form
W-8BEN-E (or W-8BEN, as applicable), or

(V)executed copies of any other form prescribed by applicable Laws as a basis
for claiming exemption from or a reduction in United States Federal withholding
tax together with such supplementary documentation as may be prescribed by
applicable Laws to permit the Borrowers or the Administrative Agent to determine
the withholding or deduction required to be made;

(iii)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Lead Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Lead Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause Section

91

 

--------------------------------------------------------------------------------

 

3.01(e)(ii)(C), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(iii)Each Lender shall promptly (A) notify the Lead Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office pursuant to Section 3.08(a)) to avoid any requirement of applicable Laws
of any jurisdiction that any Borrower, any other Loan Party or the
Administrative Agent make any withholding or deduction for taxes from amounts
payable to such Lender.

(iv)For purposes of determining withholding Taxes imposed under the FATCA, from
and after the Third Restatement Date, each Borrower, each other Loan Party and
the Administrative Agent shall treat (and the Lenders the L/C Issuers hereby
authorize the Administrative Agent to treat) the Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

(v)Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification, provide such successor form, or promptly notify the Lead
Borrower and the Administrative Agent in writing of its legal inability to do
so.

(f)Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may
be.  If the Administrative Agent, any Lender or the L/C Issuer determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by any Borrower or
any other Loan Party, as the case may be or with respect to which any Borrower
or any other Loan Party, as the case may be has paid additional amounts pursuant
to this Section, it shall pay to such Borrower or such other Loan Party, as the
case may be an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Borrower or such other Loan
Party, as the case may be under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses incurred by
the Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that such Borrower or such
other Loan Party, as the case may be, upon the request of the Administrative
Agent, such Lender or the L/C Issuer, agrees to repay the amount paid over to
such Borrower or such other Loan Party, as the case may be (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the Administrative Agent, any Lender or any
L/C Issuer be required to pay any amount to any

92

 

--------------------------------------------------------------------------------

 

Borrower or any other Loan Party pursuant to this subsection the payment of
which would place such Administrative Agent, Lender or L/C Issuer in a less
favorable net after-Tax position than such Administrative Agent, Lender or L/C
Issuer would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require the
Administrative Agent, any Lender or the L/C Issuer to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Borrower, any other Loan Party or any other Person.

(g)Survival.  Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, any Lender or L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02(I) U.K. Taxes on Payments in respect of the U.K. Facility  

(a)The provisions of this Section 3.02(I) shall only apply in respect of Taxes
imposed by any taxing authority on payments made in respect of the U.K.
Facility.  For the avoidance of doubt, the provisions of Section 3.01(a)-(d) and
(f) shall not apply in respect of payments made in respect of the U.K. Facility.

(b)U.K. Tax Gross-Up.

(i)Each Borrower shall make all payments to be made by it in respect of the U.K.
Facility under any Loan Document without any Tax Deduction, unless a Tax
Deduction is required by Law.

(ii)A Borrower shall, promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Administrative Agent accordingly.  Similarly, a U.K.
Lender shall promptly notify the Administrative Agent on becoming so aware in
respect of a payment payable to that Lender in respect of the U.K. Facility.  If
the Administrative Agent receives such notification from a Lender they shall
notify the U.K. Borrower.

(iii)If a Tax Deduction is required by Law to be made by a Borrower in respect
of the U.K. Facility, the amount of the payment due from that Borrower shall be
increased to an amount which (after making any Tax Deduction) leaves an amount
equal to the payment which would have been due if no such Tax Deduction had been
required.

(iv)A payment shall not be increased under clause (iii) above by reason of a Tax
Deduction on account of Tax imposed by the United Kingdom, if on the date on
which the payment falls due:

(A)the payment could have been made to the relevant U.K. Lender without a Tax
Deduction if the U.K. Lender had been a U.K. Qualifying Lender, but on that date
that U.K. Lender is not or has ceased to be a U.K. Qualifying Lender other than
as a result of any change after the date it became a U.K. Lender

93

 

--------------------------------------------------------------------------------

 

under this Agreement in (or in the interpretation, administration, or
application of) any law or Treaty or any published practice or published
concession of any relevant taxing authority; or

(B)the relevant U.K. Lender is a U.K. Qualifying Lender solely by virtue of
clause (a)(ii) of the definition of U.K. Qualifying Lender, and:

(1)an officer of H.M. Revenue & Customs has given (and not revoked) a direction
(a “Direction”) under section 931 of the ITA which relates to the payment and
that U.K. Lender has received from the U.K. Borrower making the payment a
certified copy of that Direction; and

(2)the payment could have been made to the U.K. Lender without any Tax Deduction
if that Direction had not been made; or

(C)the relevant U.K. Lender is a U.K. Qualifying Lender solely by virtue of
clause (a)(ii) of the definition of U.K. Qualifying Lender and:

(1)the relevant U.K. Lender has not given a Tax Confirmation to the U.K.
Borrower; and

(2)the payment could have been made to the Lender without any Tax Deduction if
the U.K. Lender had given a Tax Confirmation to the U.K. Borrower, on the basis
that the Tax Confirmation would have enabled the applicable U.K. Borrower to
have formed a reasonable belief that the payment was an “excepted payment” for
the purpose of section 930 of the ITA; or

(D)the relevant Lender is a U.K. Treaty Lender and the payment could have been
made to the Lender without the Tax Deduction had that U.K. Lender complied with
its obligations under clause (vii) below.

(v)If a Borrower is required to make a Tax Deduction, that Borrower shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

(vi)Within thirty days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the Borrower making that Tax Deduction
shall deliver to the Administrative Agent for the benefit of the U.K. Lender
entitled to the payment a statement under section 975 of the ITA or other
evidence reasonably satisfactory to that U.K. Lender that the Tax Deduction has
been made or (as applicable) any appropriate payment paid to the relevant U.K.
taxing authority.

(vii)A U.K. Treaty Lender and each Borrower which makes a payment to which that
U.K. Treaty Lender is entitled in respect of the U.K. Facility shall promptly
complete any procedural formalities necessary for that Borrower to obtain
authorization to make that payment without a Tax Deduction; provided that any
U.K. Lender that has provided its scheme reference number and its jurisdiction
of tax residence pursuant to

94

 

--------------------------------------------------------------------------------

 

Section 3.02(I)(b)(xii) or (d)(i) shall be under no obligation pursuant to this
Section 3.02(I)(b)(vii).

(viii)If a U.K. Lender has provided its scheme reference number and its
jurisdiction of tax residence pursuant to Section 3.02(I)(b)(xii) or (d)(i)
(HMRC DT Treaty Passport scheme confirmation) and:

(A)a U.K. Borrower making a payment to that U.K. Lender has not filed a duly
completed form DTTP2 in respect of such Lender with HM Revenue & Customs
pursuant to Section 3.02(I)(b)(xiii) or (d)(ii); or

(B)a U.K. Borrower making a payment to that Lender has filed a duly completed
form DTTP2 in respect of such Lender with HM Revenue & Customs pursuant to
Section 3.02(I)(b)(xiii) or (d)(ii) but:

 

(1)

that form DTTP2 has been rejected by HM Revenue & Customs; or

 

(2)

HM Revenue & Customs has not given the Borrower authority to make payments to
that Lender without a Tax Deduction within 45 days of the date of the filing of
the form DTTP2,

and in each case, the U.K. Borrower has notified that U.K. Lender in writing,
that U.K. Lender and the U.K. Borrower shall promptly complete any additional
procedural formalities necessary for that U.K. Borrower to obtain authorisation
to make that payment without a Tax Deduction.

(ix)Nothing in Section 3.02(I)(b)(vii) above or in Section 3.01(e) shall require
a U.K. Treaty Lender to:

(A)register under the HMRC DT Treaty Passport scheme; or

(B)apply the HMRC DT Treaty Passport scheme to any advance if it has so
registered.

(x)A U.K. Non-Bank Lender which becomes a U.K. Lender on the date of this
Agreement is entered into gives a Tax Confirmation to the U.K. Borrower by
entering into this Agreement.

(xi)A U.K. Non-Bank Lender shall promptly notify the U.K. Borrower and the
Administrative Agent if there is any change in the position from that set out in
the Tax Confirmation.

(xii)A U.K. Treaty Lender which becomes a U.K. Lender on the date of this
Agreement, holds a passport under the HMRC DT Treaty Passport scheme, and wishes
that scheme to apply to a Loan Document, confirms its scheme reference number
and its jurisdiction of tax residence in its signature page hereto.

95

 

--------------------------------------------------------------------------------

 

(xiii)Where a U.K. Lender notifies the U.K. Borrower or the Administrative Agent
as described in Section 3.02(I)(b)(xi), the U.K. Borrower shall file a duly
completed form DTTP2 in respect of such Lender with HM Revenue & Customs within
30 days of the date of this Agreement and shall promptly provide the
Administrative Agent and the U.K. Lender with a copy of that filing.

(xiv)If a U.K. Lender has not included an indication to the effect that it
wishes the HMRC DT Treaty Passport scheme to apply to the U.K. Facility in
accordance with Section 3.02(I)(b)(xi) or (d)(i), the U.K. Borrower shall not
file any form relating to the HMRC DT Treaty Passport scheme in respect of that
Lender’s advance or its participation in any advance.

(c)U.K. Lender Status Confirmation.  Each U.K. Lender which becomes a U.K.
Lender on the date of this Agreement confirms that, at the date of this
Agreement, it is a U.K. Qualifying Lender.  Each U.K. Lender which becomes a
U.K. Lender after the date of this Agreement shall indicate, in the Assignment
and Assumption which it executes on becoming a party, which of the following
categories it falls within:

(i)not a U.K. Qualifying Lender;

(ii)a U.K. Qualifying Lender (other than a U.K. Treaty Lender); or

(iii)a U.K. Treaty Lender.

If a U.K. Lender fails to indicate its status in accordance with this Section
3.02(I)(c), then such U.K. Lender shall be treated for the purposes of this
Agreement (including by the U.K. Borrower) as if it is not a U.K. Qualifying
Lender until such time as it notifies the Administrative Agent which category of
U.K. Qualifying Lender applies (and the Administrative Agent, upon receipt of
such notification, shall inform the U.K. Borrower). For the avoidance of doubt,
an Assignment and Assumption shall not be invalidated by any failure of a U.K.
Lender to comply with this Section 3.02(I)(c). A U.K. Lender must promptly
notify the Administrative Agent if its status changes (and the Administrative
Agent on receipt of such notification shall promptly inform the U.K. Borrower).

(d)HMRC DT Treaty Passport Scheme Confirmation.

(i)A U.K. Lender which becomes a U.K. Lender after the date of this Agreement,
is a U.K. Treaty Lender that holds a passport under the HMRC DT Treaty Passport
scheme, and wishes that scheme to apply to the U.K. Facility, shall include an
indication to that effect in the Assignment and Assumption which it executes by
including its scheme reference number and its jurisdiction of tax residence in
that Assignment and Assumption.

(ii)Where an Assignment and Assumption includes the indication described in
clause (d)(i) above, the U.K. Borrower which is a party to this Agreement as at
the date that the relevant Assignment and Assumption is executed (the “Transfer
Date”) shall file a duly completed form DTTP2 in respect of such Lender with HM
Revenue & Customs

96

 

--------------------------------------------------------------------------------

 

within 30 days of that Transfer Date and shall promptly provide the
Administrative Agent and the applicable U.K. Lender with a copy of that filing.

(e)U.K. Tax Indemnity.  The U.K. Borrower shall (within the later of (i) 10 days
of demand therefor and (ii) three (3) Business Days before the relevant loss,
liability or cost will be suffered) pay to a U.K. Lender or the Administrative
Agent an amount equal to the loss, liability or cost that such U.K. Lender or
the Administrative Agent (as applicable) determines in its reasonable discretion
has been (directly or indirectly) suffered by such U.K. Lender or the
Administrative Agent, as applicable, for or on account of any Tax in respect of
the U.K. Facility.  Notwithstanding the foregoing, this Section 3.02(I)(e) shall
not apply:

(i)with respect to any Tax assessed on any Lender or the Administrative Agent:

(A)under the law of the jurisdiction in which such Lender or the Administrative
Agent, as applicable, is incorporated or, if different, the jurisdiction (or
jurisdictions) in which such Lender or Administrative Agent is treated as
resident for Tax purposes or as having a permanent establishment to which its
interest in a loan is attributable; or

(B)under the law of the jurisdiction in which such Lender’s lending office is
located in respect of amounts received or receivable in that jurisdiction;

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by such
Lender or Administrative Agent, as applicable;

(ii)to the extent a loss, liability or cost:

(A)is compensated for by an increased payment under Section 3.02(I)(b), above;
or

(B)would have been compensated for by an increased payment under Section
3.02(I)(b), above, but was not so compensated solely because one of the
exclusions in Section 3.02(I)(b)(iv) applied.

(iii)with respect to any Tax required to be withheld or deducted pursuant to
FATCA.

A U.K. Lender or Administrative Agent making, or intending to make, a claim
under this Section 3.02(I)(e) shall promptly notify the Administrative Agent of
the event which will give, or has given, rise to the claim, following which the
Agent shall notify the U.K. Borrower.

3.02(II) German Taxes on Payments in respect of the German Facility

(a)The provisions of this Section 3.02(II) shall only apply in respect of Taxes
imposed by any taxing authority on payments made in respect of the German
Facility.  For the

97

 

--------------------------------------------------------------------------------

 

avoidance of doubt, the provisions of Section 3.01(a)-(d) and (f) shall not
apply in respect of payments made in respect of the German Facility.

(b)German Tax Gross-Up.

(i)The German Borrower shall make all payments to be made by it in respect of
the German Facility under any Loan Document without any Tax Deduction, unless a
Tax Deduction is required by Law.

(ii)The German Borrower shall, promptly upon becoming aware that it must make a
Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Administrative Agent accordingly.  Similarly, a Lender
shall promptly notify the Administrative Agent on becoming so aware in respect
of a payment payable to that Lender in respect of the German Facility.  If the
Administrative Agent receives such notification from a Lender they shall notify
the German Borrower.

(iii)If a Tax Deduction is required by Law to be made by the German Borrower in
respect of the German Facility, the amount of the payment due from the German
Borrower shall be increased to an amount which (after making any Tax Deduction)
leaves an amount equal to the payment which would have been due if no such Tax
Deduction had been required.

(iv)A payment shall not be increased under clause (iii) above by reason of a Tax
Deduction on account of Tax imposed by Germany, if on the date on which the
payment falls due:

(i)the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a German Qualifying Lender, but on that date
that Lender is not or has ceased to be a German Qualifying Lender other than as
a result of any change after the date it became a Lender under this Agreement in
(or in the interpretation, administration, or application of) any law or German
Treaty, or any published practice or published concession of any relevant taxing
authority; or

(ii)the relevant Lender is a German Treaty Lender and the German Borrower making
the payment is able to demonstrate that the payment could have been made to the
relevant Lender without the Tax Deduction had that relevant Lender complied with
its obligations under paragraph (vii) below.

(v)If the German Borrower is required to make a Tax Deduction, the German
Borrower shall make that Tax Deduction and any payment required in connection
with that Tax Deduction within the time allowed and in the minimum amount
required by law.

(vi)Within thirty days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the German Borrower making that Tax
Deduction shall deliver to the Administrative Agent evidence reasonably
satisfactory that the Tax Deduction has been made or (as applicable) any
appropriate payment paid to the relevant taxing authority.

98

 

--------------------------------------------------------------------------------

 

(vii)A German Treaty Lender and the German Borrower which makes a payment to
which that German Treaty Lender is entitled in respect of the German Facility
shall co-operate in completing any procedural formalities necessary for the
German Borrower to obtain authorization to make that payment without a Tax
Deduction.

(c)German Lender Status Confirmation. Each German Lender which becomes a German
Lender on the date of this Agreement confirms that, at the date of this
Agreement, it is a German Qualifying Lender.  Each German Lender which becomes a
German Lender after the date of this Agreement shall indicate, in the Assignment
and Assumption which it executes on becoming a party, which of the following
categories it falls within:

(i)not a German Qualifying Lender;

(ii)a German Qualifying Lender (other than a German. Treaty Lender); or

(iii)a German Treaty Lender.

If a German Lender fails to indicate its status in accordance with this
Section3.02(I)(c), then such German Lender shall be treated for the purposes of
this Agreement (including by the German Borrower) as if it is not a German
Qualifying Lender until such time as it notifies the Administrative Agent which
category of German Qualifying Lender applies (and the Administrative Agent, upon
receipt of such notification, shall inform the German Borrower).  For the
avoidance of doubt, an Assignment and Assumption shall not be invalidated by any
failure of a German Lender to comply with this Section 3.02(I)(c).  A German
Lender must promptly notify the Administrative Agent if its status changes (and
the Administrative Agent on receipt of such notification shall promptly inform
the German Borrower).

(d)German Tax Indemnity.  The German Borrower shall (within the later of (i) 10
days of demand therefor and (ii) three (3) Business Days before the relevant
loss, liability or cost will be suffered) pay to a German Lender or the
Administrative Agent an amount equal to the loss, liability or cost that such
German Lender or the Administrative Agent (as applicable) determines in its
reasonable discretion has been (directly or indirectly) suffered by such German
Lender or the Administrative Agent, as applicable, for or on account of any
Tax  in respect of the German Facility.  Notwithstanding the foregoing, this
Section 3.02(II)(d) shall not apply:

(i)with respect to any Tax assessed on any Lender or the Administrative Agent:

(i)under the law of the jurisdiction in which such Lender or the Administrative
Agent, as applicable, is incorporated or, if different, the jurisdiction (or
jurisdictions) in which such Lender or Administrative Agent is treated as
resident for Tax purposes or as having a permanent establishment to which its
interest in a loan is attributable; or

(ii)under the law of the jurisdiction in which such Lender’s lending office is
located in respect of amounts received or receivable in that jurisdiction;

99

 

--------------------------------------------------------------------------------

 

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by such
Lender or Administrative Agent, as applicable;

(ii)to the extent a loss, liability or cost:

(iii)is compensated for by an increased payment under Section 3.02(II)(b),
above; or

(iv)would have been compensated for by an increased payment under Section
3.02(II)(b), above, but was not so compensated solely because one of the
exclusions in Section 3.02(II)(b)(iv) applied.

(iii)with respect to any Tax required to be withheld or deducted pursuant to
FATCA.

A German Lender or Administrative Agent making, or intending to make, a claim
under this Section 3.02(II)(d) shall promptly notify the Administrative Agent of
the event which will give, or has given, rise to the claim, following which the
Agent shall notify the German Borrower.

(e)German Tax Credit. If the German Borrower makes a German Tax Payment and the
relevant Lender determines that:

(i)a German Tax Credit is attributable to an increased payment of which the
German Tax Payment forms part, to that the German Tax Payment or to a Tax
Deduction in consequence of which the payment under German Tax Payment was
required; and

(ii)the relevant Lender has obtained and utilized that German Tax Credit,

the relevant Lender shall pay an amount to the German Borrower which will leave
the relevant Lender (after that payment) in the same after-Tax position as it
would have been in had the Tax Payment not been required to be made by the
German Borrower.

3.03VAT  

(a)All amounts expressed to be payable under any Loan Document by any party
to  any Agent or a Lender which (in whole or in part) constitute the
consideration for any supply for VAT purposes are deemed to be exclusive of any
VAT which is chargeable on that supply, and accordingly, subject to Section
3.03(b) below, if VAT is or becomes chargeable on any supply made by an Agent or
a Lender to any party under any Loan Document and the such Agent or such Lender
is required to account to the relevant tax authority for the VAT, that party
must pay to such Agent or such Lender (in addition to and at the same time as
paying any other consideration for such supply) an amount equal to the amount of
the VAT (and an Agent or Lender concerned must promptly provide an appropriate
VAT invoice to that party).

(b)If VAT is or becomes chargeable on any supply made by an Agent or a Lender
(the “Supplier”) to any Agent or any other Lender (the “Receiver”) under any
Loan Document, and any party other than the Receiver (the “Relevant Party”) is
required by the terms of any Loan

100

 

--------------------------------------------------------------------------------

 

Document to pay an amount equal to the consideration for that supply to the
Supplier (rather than being required to reimburse or indemnify the Receiver in
respect of that consideration):

(i) where the Supplier is the person required to account to the relevant tax
authority for the VAT, the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Receiver must (where this Section 3.03(b)(i) applies) promptly pay to
the Relevant Party an amount equal to any credit or repayment the Receiver
receives from the relevant tax authority which the Receiver reasonably
determines relates to the VAT chargeable on that supply; and

(ii)where the Receiver is the person required to account to the relevant tax
authority for the VAT, the Relevant Party must promptly, following demand from
the Receiver, pay to the Receiver an amount equal to the VAT chargeable on that
supply but only to the extent that the Receiver reasonably determines that it is
not entitled to credit or repayment from the relevant tax authority in respect
of that VAT.

(c)Where any Loan Document requires any party to reimburse or indemnify any
Agent or a Lender for any cost or expense, that party shall reimburse or
indemnify (as the case may be) such Agent or such Lender for the full amount of
such cost or expense, including such part thereof as represents VAT, save to the
extent that such Agent or such Lender reasonably determines that it is entitled
to credit or repayment in respect of such VAT from the relevant tax authority.

(d)Any reference in Sections 3.03(a)-(d) to any party shall, at any time when
such party is treated as a member of a group or unity (or fiscal unity) for VAT
purposes, include (where appropriate and unless the context otherwise requires)
a reference to the person who is treated at that time as making the supply, or
(as appropriate) receiving the supply, under the grouping rules (provided for in
Article 11 of Council Directive 2006/112/EC (or as implemented by the relevant
member state of the European Union) or any other similar provision in any
jurisdiction which is not a member state of the European Union) so that a
reference to a party shall be construed as a reference to that party or the
relevant group or unity (or fiscal unity) of which that party is a member for
VAT purposes at the relevant time or the relevant representative member (or
head) of that group or unity (or fiscal unity) at the relevant time (as the case
may be).

(e)In relation to any supply made by a party to any other party under any Loan
Document, if reasonably requested by such party, that other party must promptly
provide such party with details of that other party's VAT registration and such
other information as is reasonably requested in connection with such party’s VAT
reporting requirements in relation to such supply.

3.04Illegality  

(a)If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans, or
to determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed

101

 

--------------------------------------------------------------------------------

 

material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to the Lead Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurocurrency Rate Loans or
to convert Base Rate Loans to Eurocurrency Rate Loans shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Lead Borrower that the circumstances giving rise to
such determination no longer exist.  Upon receipt of such notice, (x) the
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurocurrency Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative is advised in writing by such Lender
that it is no longer illegal  for such Lender to determine or charge interest
rates based upon the Eurocurrency Rate.  Upon any such prepayment or conversion,
the Borrowers shall also pay accrued interest on the amount so prepaid or
converted.

(b)If, in any applicable jurisdiction, the Administrative Agent, the L/C Issuer
or any Lender or any Designated Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for the Administrative Agent, the L/C Issuer or any Lender or its applicable
Designated Lender to (i) perform any of its obligations hereunder or under any
other Loan Document, (ii) to fund or maintain its participation in any Loan or
(iii) issue, make, maintain, fund or charge interest or fees with respect to any
Credit Extension to any Foreign Borrower, such Person shall promptly notify the
Administrative Agent, then, upon the Administrative Agent notifying the Loan
Party, and until such notice by such Person is revoked, any obligation of such
Person to issue, make, maintain, fund or charge interest or fees with respect to
any such Credit Extension shall be suspended, and to the extent required by
applicable Law, cancelled.  Upon receipt of such notice, the Loan Parties shall,
(A) repay that Person’s participation in the Loans or other applicable
Obligations on the last day of the Interest Period for each Loan or other
Obligation occurring after the Administrative Agent has notified the Loan Party
or, if earlier, the date specified by such Person in the notice delivered to the
Administrative Agent (being no earlier than the last day of any applicable grace
period permitted by applicable Law) and (B) take all reasonable actions
requested by such Person to mitigate or avoid such illegality.

102

 

--------------------------------------------------------------------------------

 

3.05Inability to Determine Rates  

(a)If the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Required Lenders notify the
Administrative Agent that the Required Lenders have determined, that (i) by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for determining the Eurocurrency Rate for such Interest
Period (and the circumstances described in Section 3.05(b) do not apply) or (ii)
the Eurocurrency Rate for such requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders (as certified by such Lenders, which certification shall be
conclusive absent manifest error) of making or maintaining their affected Loans
during such Interest Period, then the Administrative Agent shall give telecopy
or telephonic notice thereof to the Lead Borrower and the relevant Lenders as
soon as practicable thereafter.  Thereafter, (x) the obligation of the Lenders
to make or maintain Eurocurrency Rate Loans in the affected currency or
currencies shall be suspended and (y) in the event of a determination described
in the preceding sentence with respect to the Eurocurrency Rate component of the
Base Rate, the Eurocurrency Rate component in determining the Base Rate shall be
suspended, in each case until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice.  Upon receipt of such notice, the
Lead Borrower (on behalf of the Borrowers) may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods) or, failing
that, (A) with respect to a pending request for Loans denominated in Dollars,
the Lead Borrower will be deemed to have converted such request into a request
for a Committed Borrowing of Base Rate Loans (subject to the foregoing clause
(y)) in the amount specified therein and (B) with respect to Loans denominated
in any Alternative Currency, at the election of the Lead Borrower, (1) such
request shall be converted into a request for a Borrowing of Base Rate Loans
denominated in Dollars (subject to the foregoing clause (y)) in the Dollar
Equivalent of the amount specified therein (and, in the case of any outstanding
Eurocurrency Rate Loans, regardless of whether such request is made, such Loans
will automatically be deemed to be converted to Base Rate Loans denominated in
Dollars in the Dollar Equivalent of such Loans at the end of the applicable
Interest Period) or (2) the applicable Borrower shall repay such Eurocurrency
Loans (to the extent outstanding) in full at the end of the applicable Interest
Period; provided, however that if no such election is made by the Lead Borrower
with in three (3) days after receipt of such notice, the Lead Borrower shall be
deemed to have elected clause (1) above.

(b)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Required Lenders notify the
Administrative Agent that the Required Lenders (as applicable) have determined,
that:

(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

103

 

--------------------------------------------------------------------------------

 

(ii)the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

(iii)syndicated loans currently being executed, or that include language similar
to that contained in this Section 3.05, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Lead Borrower may amend this Agreement or any other
Loan Document solely for the purpose of replacing LIBOR in accordance with this
Section 3.05 with (x) one or more SOFR-Based Rates, provided that any SOFR-Based
Rate shall only apply to Loans in U.S. Dollars, or (y) another alternate
benchmark rate giving due consideration to any evolving or then existing
convention for similar U.S. dollar (or, with respect to the benchmark of another
applicable currency, such applicable currency) denominated syndicated credit
facilities for such alternative benchmarks and, in each case, including any
mathematical or other adjustments to such benchmark giving due consideration to
any evolving or then existing convention for similar U.S. dollar (or, with
respect to the benchmark of another applicable currency, such applicable
currency) denominated syndicated credit facilities for such benchmarks, which
adjustment or method for calculating such adjustment shall be published on an
information service as selected by the Administrative Agent from time to time in
its reasonable discretion and may be periodically updated (the “Adjustment;” and
any such proposed rate, a “LIBOR Successor Rate”), and any such amendment shall
become effective at 5:00 p.m. on the fifth Business Day after the Administrative
Agent shall have posted such proposed amendment to all Lenders and the Borrowers
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
(A) in the case of an amendment to replace LIBOR with a rate described in clause
(x), object to the Adjustment; or (B) in the case of an amendment to replace
LIBOR with a rate described in clause (y), object to such amendment; provided
that for the avoidance of doubt, in the case of clause (A), the Required Lenders
shall not be entitled to object to any SOFR-Based Rate contained in any such
amendment.  Such LIBOR Successor Rate shall be applied in a manner consistent
with market practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent in consultation with the Lead Borrower.

(c)If no LIBOR Successor Rate has been determined and the circumstances under
clause (a)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Lead Borrower
and each Lender.  Thereafter, (x) the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended, (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency
Rate component shall no longer be utilized in determining the Base Rate.  

104

 

--------------------------------------------------------------------------------

 

Upon receipt of such notice, the Lead Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans (to
the extent of the affected Eurocurrency Rate Loans or Interest Periods) or,
failing that, (A) with respect to a pending request for Loans denominated in
Dollars, the Lead Borrower will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans (subject to the foregoing clause (y))
in the amount specified therein and (B) with respect to Loans denominated in any
Alternative Currency, at the election of the Lead Borrower, (1) such request
shall be converted into a request for a Borrowing of Base Rate Loans denominated
in Dollars (subject to the foregoing clause (y)) in the Dollar Equivalent of the
amount specified therein (and, in the case of any outstanding Eurocurrency
Loans, regardless of whether such request is made, such Loans will automatically
be deemed to be converted to Base Rate Loans denominated in Dollars in the
Dollar Equivalent of such Loans at the end of the applicable Interest Period) or
(2) the applicable Borrower shall repay such Eurocurrency Loans (to the extent
outstanding) in full at the end of the applicable Interest Period; provided,
however that if no such election is made by the Lead Borrower within three (3)
days after receipt of such notice, the Lead Borrower shall be deemed to have
elected clause (1) above.

(d)Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

(e)In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Conforming Changes to the Lenders reasonably
promptly after such amendment becomes effective.

3.06Increased Costs  

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii)subject any Lender or the L/C Issuer to any Tax with respect to this
Agreement, any Letter of Credit, any participation in a Letter of Credit or any
Eurocurrency Rate Loan made by it, or change the basis of taxation of payments
to such Lender or the L/C Issuer in respect thereof (except for (A) any
Indemnified Taxes or Other Taxes, which are covered by Section 3.01, (B) any
taxes relating to the U.K. Facility or the German Facility covered by Section
3.02 (or which would have been covered by Section 3.02 but were not covered
solely because any of the exclusions in paragraph (iv) of Section 3.02(I) or
paragraph (iv) of Section 3.02(II)) (C) any Taxes

105

 

--------------------------------------------------------------------------------

 

described in clauses (b) through (f) of the definition of Excluded Taxes and (D)
any Connection Income Taxes); or

(iii)impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense (other than with respect to Taxes) affecting
this Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of
Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered in accordance with
clause (c) below.

(b)Capital Requirements.  If any Lender or the L/C Issuer reasonably determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrowers will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered in accordance with clause (c) below.

(c)Certificates for Reimbursement.  A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Lead Borrower shall
be conclusive absent manifest error.  The Borrowers shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or

106

 

--------------------------------------------------------------------------------

 

reductions suffered more than nine months prior to the date that such Lender or
the L/C Issuer, as the case may be, notifies the Lead Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

(e)Reserves on Eurocurrency Rate Loans.  The Borrowers shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Lead Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such
Lender.  If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 10 days from
receipt of such notice.

3.07Compensation for Losses  

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b)any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Lead
Borrower; or

(c)any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrowers
pursuant to Section 11.14;

excluding any loss of anticipated profits or Applicable Rate, but including any
other loss or expense arising from the liquidation or reemployment of funds
obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.  The Borrowers shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.07, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.  Notwithstanding the foregoing,
each Lender party hereto on the Third Restatement Date waives any compensation

107

 

--------------------------------------------------------------------------------

 

that would otherwise be due to such Lender as a result of this Section 3.07 from
the transactions to occur on the Third Restatement Date.

3.08Mitigation Obligations; Replacement of Lenders  

(a)Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.06, or the Borrowers are required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01 or
Section 3.02, or if any Lender gives a notice pursuant to Section 3.04, then
such Lender or the L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01, 3.02 or 3.06, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.04, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be.  The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under Section
3.06, or if the Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 or 3.02, the Borrowers may replace such Lender in accordance with
Section 11.14.

3.09Survival  

All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.

3.10Designation of Lead Borrower as Borrowers’ Agent  

(a)Each Borrower hereby irrevocably designates and appoints the Lead Borrower as
such Borrower’s agent and attorney-in-fact to (i) obtain Credit Extensions, the
proceeds of which shall be available to each Borrower for such uses as are
permitted under this Agreement, (ii) to provide Administrative Agent with all
other notices with respect to Loans and Letters of Credit obtained for the
benefit of any Borrower and all other notices and instructions under this
Agreement and (iii) to take such action as the Lead Borrower deems appropriate
on their behalf to obtain Loans and Letters of Credit and to exercise such other
powers as are reasonably incidental thereto to carry out the purposes of this
Agreement and the other Loan Documents.  As the disclosed principal for its
agent, each Borrower shall be obligated to each Secured Party on account of
Credit Extensions so made to it as if made directly by the applicable Person to
such Borrower, notwithstanding the manner by which such Credit Extensions are
recorded on the books and records of the Lead Borrower and of any other
Borrower.  In addition, each Loan Party other than the Borrowers hereby
irrevocably designates and appoints the Lead Borrower

108

 

--------------------------------------------------------------------------------

 

as such Loan Party’s agent to represent such Loan Party in all respects under
this Agreement and the other Loan Documents.  Such appointment shall remain in
full force and effect unless and until Administrative Agent shall have received
prior written notice signed by each Borrower and each other Loan Party that such
appointment has been revoked and that another Borrower has been appointed Lead
Borrower.

(b)Each Borrower recognizes that credit available to it hereunder is in excess
of and on better terms than it otherwise could obtain on and for its own account
and that one of the reasons therefor is its joining in the credit facility
contemplated herein with all other Borrowers.  Consequently, each Borrower
hereby assumes and agrees to discharge all Obligations of each of the other
Borrowers.

(c)The Lead Borrower shall act as a conduit for each Borrower (including itself,
as a “Borrower”) on whose behalf the Lead Borrower has requested a Credit
Extension.  Neither the Administrative Agent, nor any other Secured Party shall
have any obligation to see to the application of such proceeds therefrom.

(d)Each Lender and Administrative Agent agree to provide all notices hereunder
to the Lead Borrower, and each Borrower agrees that notices delivered to the
Lead Borrower shall be deemed to have been delivered to all Borrowers
simultaneously.

ARTICLE IV.
CONDITIONS PRECEDENT TO Credit Extensions

4.01Conditions of Initial Credit Extension  

The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction or waiver in accordance with
Section 11.01 of the following conditions precedent:

(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Third Restatement Date (or, in the case of certificates of
governmental officials, a recent date before the Third Restatement Date):

(i)executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrowers, unless
otherwise agreed;

(ii)a Note executed by the Borrowers in favor of Bank of America and each other
Lender requesting a Note;

(iii)the Ancillary Document Confirmations;

(iv)completed requests for information, dated on or before the date of the
initial Credit Extension, listing all other effective financing statements filed
in all jurisdictions that the Administrative Agent may deem necessary in order
to perfect the

109

 

--------------------------------------------------------------------------------

 

Liens created under the Security Agreement, covering the Collateral described in
the Security Agreement that name any Loan Party as debtor, together with copies
of such financing statements as have been filed since the Original Closing Date;

(v)[reserved];

(vi)a certificate of an authorized officer of each Loan Party, attaching: (a)
either (x) a copy of the articles or certificate of incorporation of such Loan
Party certified as of a recent date by the Secretary of State of the state of
organization (or comparable official in the United Kingdom and Canada) of such
Loan Party or (y) a certification by a Responsible Officer of such Loan Party
that no changes have been made to such articles or certificate since they were
last provided to the Administrative Agent, in either case, together with
certificates of such official attesting to the valid existence, good standing
and qualification to engage in business in such Loan Party’s jurisdiction of
organization; (b) either (x) the bylaws or operating agreement (or equivalent
such constitutional document), as applicable, of such Loan Party as in effect on
the date of such certification or (y) a certification by a Responsible Officer
of such Loan Party that no changes have been made to such bylaws or operating
agreement since they were last provided to the Administrative Agent; and (c)
such certificates of resolutions or other action, incumbency and/or other
certificates of Responsible Officers of each Loan Party as the Administrative
Agent may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party;

(vii)a favorable opinion of Ropes & Gray LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request, in form and substance reasonably satisfactory to the
Administrative Agent;

(viii)a favorable opinion of local counsel to the Loan Parties in each
jurisdiction of organization of any Loan Party requested by the Administrative
Agent, addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request, in form and substance reasonably satisfactory to the
Administrative Agent;

(ix)the Security Agreement, duly executed by each Loan Party;

(x)[reserved];

(xi)a certificate, substantially in the form of Exhibit K, signed by a
Responsible Officer of the Lead Borrower certifying (A) that the conditions
specified in Sections 4.02(a) and (b) have been satisfied, and (B) that there
has been no event or circumstance since the date of the Audited Financial
Statements that has had, either individually or in the aggregate, a Material
Adverse Effect that is continuing on the Closing Date;

110

 

--------------------------------------------------------------------------------

 

(xii)a certificate, substantially in the form of Exhibit L, from Holdings
attesting to the Solvency of the Loan Parties and their Subsidiaries on a
consolidated basis before and after giving effect to the Transaction, from its
chief financial officer or other Responsible Officer;

(xiii)such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or any Lender
reasonably may require.

(b) (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Third Restatement Date shall have been paid and (ii)
all fees required to be paid to the Lenders on or before the Third Restatement
Date shall have been paid.

(c)Unless waived by the Administrative Agent, the Borrowers shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent required
to be paid on the Third Restatement Date and invoiced at least one (1) Business
Day prior to or on the Third Restatement Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrowers and the
Administrative Agent).

(d) (i) Upon the reasonable request of any Lender made at least ten (10) days
prior to the Third Restatement Date, the Borrowers shall have provided to such
Lender, and such Lender shall be reasonably satisfied with, the documentation
and other information so requested in connection with applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the Act, in each case at least three (3) days prior to the Third
Restatement Date, and (ii) at least three (3) days prior to the Third
Restatement Date, any Borrower that qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation shall deliver, to each Lender that so
requests, a Beneficial Ownership Certification in relation to such Borrower.

(e)The Administrative Agent shall have received evidence in form and
substance  reasonably satisfactory to the Administrative Agent that all action
that the Administrative Agent may deem necessary or desirable in order to
perfect the Liens created under the Security Agreement has been taken.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Third
Restatement Date specifying its objection thereto.

111

 

--------------------------------------------------------------------------------

 

4.02Conditions to all Credit Extensions  

Subject to the limitations applicable to Limited Condition Transactions, the
obligation of each Lender to honor any Request for Credit Extension (other than
a Committed Loan Notice requesting only a conversion of Loans to the other Type,
or a continuation of Eurocurrency Rate Loans) is subject to the following
conditions precedent:

(a)The representations and warranties of the Borrowers and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except (i) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, (ii) in the
case of any representation and warranty qualified by materiality, they shall be
true and correct in all respects, and except that for purposes of this Section
4.02, the representations and warranties contained in Sections 5.05(a) and (b)
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b), respectively; provided that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on such respective
dates.

(b)No Event of Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

(c)The Administrative Agent and, if applicable, the L/C Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Lead Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

5.01Existence, Qualification and Power  

Each Loan Party and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party and consummate the Transaction, and (c) is duly qualified and is
licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its

112

 

--------------------------------------------------------------------------------

 

ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (a) (with respect to Subsidiaries that are not Loan Parties), (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

5.02Authorization; No Contravention  

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries; or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law; except in each case referred to in
clause (b) or (c), to the extent that such conflict, breach or violation could
not reasonably be expected to have a Material Adverse Effect.

5.03Governmental Authorization; Other Consents  

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, or for the consummation of the Transaction, (b) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents, (c) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the first priority nature thereof) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) those which have been duly obtained, taken, given or made and are
in full force and effect, (ii) those required under agreements that a Loan Party
is permitted to execute pursuant to this Agreement, (iii) those required by
applicable law or regulation, and (iv) those the failure of which to be obtained
would not reasonably be expected to have a Material Adverse Effect.  

5.04Binding Effect  

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, except as may be limited by Debtor Relief Laws or by general
principals of equity.

5.05Financial Statements; No Material Adverse Effect  

(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Borrowers

113

 

--------------------------------------------------------------------------------

 

and their Subsidiaries as of the date thereof and their results of operations
for the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) except as disclosed in Schedule 5.05, show all material
indebtedness and other liabilities, direct or contingent, of the Borrowers and
their Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.

(b)The unaudited consolidated balance sheet of Holdings and its Subsidiaries
dated September 27, 2019, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present in all material respects the financial
condition of Holdings and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.  

(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had a
Material Adverse Effect that is continuing.

(d)The consolidated pro forma balance sheet of Holdings and its Subsidiaries as
at September 27, 2019, and the related consolidated pro forma statements of
income and cash flows of the Borrowers and their Subsidiaries for the nine (9)
months then ended, certified by the chief financial officer or treasurer of the
Lead Borrower, copies of which have been furnished to each Lender, fairly
present in all material respects the consolidated pro forma financial condition
of Holdings and its Subsidiaries as at such date and the consolidated pro forma
results of operations of Holdings and its Subsidiaries for the period ended on
such date, in each case giving effect to the Transaction, all in accordance with
GAAP.

(e)The consolidated forecasted balance sheet, and statements of income and cash
flows of Holdings and its Subsidiaries delivered pursuant to Section 4.01 or
Section 6.01(c) were prepared in good faith based upon assumptions that are
believed by the Lead Borrower to be reasonable at the time such consolidated
forecasted balance sheet, and statements of income and cash flows were delivered
to the Administrative Agent, it being understood that (i) such forecasts are not
to be viewed as facts, (ii) such forecasts are subject to significant
uncertainties and contingencies, many of which are beyond the Lead Borrower’s
control, (iii) no assurance can be given that any particular forecasts will be
realized and (iv) actual results may differ and such differences may be
material.

5.06Litigation  

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of any Borrower, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Borrower or
any of their Subsidiaries or against any of their properties or revenues that
either individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect.

114

 

--------------------------------------------------------------------------------

 

5.07No Default  

No Default has occurred and is continuing or would result from the consummation
of the transactions contemplated by this Agreement or any other Loan Document.

5.08Ownership of Property; Investments  

(a)Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for Liens
permitted by the Loan Documents and such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  

(b)Schedule 5.08(b) sets forth a complete and accurate list of all real property
owned by each Loan Party and each of its Subsidiaries, showing as of the Third
Restatement Date the street address, state, record owner and estimated fair
value thereof.  Except as could not reasonably be expected to have a Material
Adverse Effect, each Loan Party and each of its Subsidiaries has good,
marketable and insurable fee simple title to the real property owned by such
Loan Party or such Subsidiary, free and clear of all Liens, other than Liens
created or permitted by the Loan Documents.

(c)Schedule 5.08(c) sets forth a complete and accurate list of all leases of
real property under which any Loan Party is the lessee as of the Third
Restatement Date, showing as of the Third Restatement Date, the street address,
state and lessee.

(d)Schedule 5.08(d) sets forth a complete and accurate list of all Investments
(other than Investments of the type permitted under Section 7.03 that are not
subject to any “dollar” basket) held by any Loan Party or any Subsidiary of a
Loan Party on the Third Restatement Date, showing as of the Third Restatement
Date the amount, obligor or issuer and maturity, if any, thereof.

5.09Environmental Compliance  

(a)Except as otherwise set forth in Schedule 5.09 or as could not reasonably be
expected to have a Material Adverse Effect, the Borrowers and their Subsidiaries
operate their respective businesses and properties in material compliance with
Environmental Laws and Environmental Permits and none of the Borrowers or their
Subsidiaries are subject to Environmental Liability that could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

(b)Except as otherwise set forth in Schedule 5.09 or as could not reasonably be
expected to have a Material Adverse Effect, (i) none of the properties currently
or, to the knowledge of any Borrower, formerly owned or operated by any Loan
Party or any of its Subsidiaries is listed or proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list or is adjacent to
any such property; (ii) to the knowledge of any Borrower, there are and never
have been any underground or above-ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated

115

 

--------------------------------------------------------------------------------

 

by any Loan Party or any of its Subsidiaries or, to the knowledge of any
Borrower, on any property formerly owned or operated by any Loan Party or any of
its Subsidiaries that, in either case would require any material reporting,
investigation, assessment, remediation or response action; (iii) there is no
friable asbestos or asbestos-containing material on any property currently owned
or operated by any Loan Party or any of its Subsidiaries that is not being
maintained in material compliance with applicable Environmental Laws or requires
abatement or removal; and (iv) Hazardous Materials have not been released,
discharged or disposed of on any property currently or to the knowledge of any
Borrower formerly owned or operated by any Loan Party or any of its Subsidiaries
in a manner or quantity that would require any material reporting,
investigation, assessment, remediation or response action.

(c)Except as otherwise set forth on Schedule 5.09 or as could not reasonably be
expected to have a Material Adverse Effect, neither any Loan Party nor any of
its Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any material investigation
or assessment or remedial or response action relating to any actual or
threatened release, discharge or disposal of Hazardous Materials at any site,
location or operation, either voluntarily or pursuant to the order of any
Governmental Authority or the requirements of any Environmental Law; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner that
could not reasonably be expected to result in material liability to any Loan
Party or any of its Subsidiaries.

5.10Insurance  

The properties of the Borrowers and their Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of any
Borrower, in such amounts with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Borrower or the applicable
Subsidiary operates.

5.11Taxes  

Holdings and its Subsidiaries have filed all foreign, Federal and state income
tax returns and reports and other material tax returns and reports required to
be filed, and have paid all foreign, Federal and state income taxes and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or as could not reasonably be expected to have
a Material Adverse Effect.

5.12ERISA Compliance  

(a)Except as could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, (i) each Plan (other than a
Multiemployer Plan) is in compliance in all respects with the applicable
provisions of ERISA, the Code and other

116

 

--------------------------------------------------------------------------------

 

Federal or state Laws and (ii) each Pension Plan that is intended to be a
qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service to the effect that the
form of such Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the Internal Revenue Service to be exempt
from federal income tax under Section 501(a) of the Code (or, where there is no
determination letter but the Pension Plan is based upon a master and prototype
or volume submitter form, the sponsor of such form has received a current
advisory opinion as to the form upon which any Borrower or any ERISA Affiliate
is entitled rely under applicable Internal Revenue Service procedures), or an
application for such a letter is currently being processed by the Internal
Revenue Service.  To the best knowledge of any Borrower, nothing has occurred
that would prevent, or cause the loss of, such tax-qualified status.

(b)There are no pending or, to the best knowledge of any Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan (other than any Multiemployer Plan) that could reasonably be
expected to have a Material Adverse Effect.  To the best knowledge of any
Borrower, there are no pending or threatened claims, actions, or lawsuits, or
action by any Governmental Authority, with respect to any Multiemployer Plan
that could reasonably be expected to have a Material Adverse Effect.  To the
best knowledge of any Borrower, there has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

(c)(i) No ERISA Event has occurred with respect to any Pension Plan, (ii) to the
best knowledge of any Borrower, no ERISA Event has occurred with respect to any
Multiemployer Plan, (iii) no Borrower nor any ERISA Affiliate is aware of any
fact, event or circumstance that could reasonably be expected to constitute or
result in an ERISA Event with respect to any Pension Plan or Multiemployer Plan;
(iv) each Borrower and each ERISA Affiliate has met all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan, and no waiver
of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained; (v) neither any Borrower nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; (vi)
neither any Borrower nor any ERISA Affiliate has engaged in a transaction that
could reasonably be expected to be subject to Section 4069 or Section 4212(c) of
ERISA; and (vii) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan, except with respect to
each of the foregoing clauses of this Section 5.12(c), as could not reasonably
be expected, individually or in the aggregate, to result in liability in excess
of the Threshold Amount.

(d)With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Subsidiary of any Loan Party that is not subject to United States
law (a “Foreign Plan”), as of the later of (x) the date of the Audited Financial
Statements and (y) the most recent audited financial

117

 

--------------------------------------------------------------------------------

 

statements delivered pursuant to Section 6.01(a), except as could not reasonably
be expected, individually or in the aggregate, to result in liability in excess
of the Threshold Amount:

any employer and employee contributions required by law or by the terms of any
Foreign Government Scheme or Arrangement or any Foreign Plan have been made, or,
if applicable, accrued, in accordance with normal accounting practices;

the fair market value of the assets of each funded Foreign Plan, the liability
of each insurer for any Foreign Plan funded through insurance or the book
reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and

each Foreign Plan required to be registered has been registered and has been
maintained in good standing with applicable regulatory authorities.

(e)as of the Third Restatement Date, the Borrowers are not and will not be using
“plan assets” (within the meaning of Section 3(42) of ERISA) with respect to the
Borrowers’ entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement.

5.13Subsidiaries; Equity Interests; Loan Parties  

As of the Third Restatement Date (or the date of any supplements delivered
pursuant to Section 6.12(a)(i)), no Loan Party has any Subsidiaries other than
those specifically disclosed in Part (a) of Schedule 5.13, and all of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and non-assessable (to the extent such concept is applicable) and are
owned by a Loan Party or another Subsidiary in the amounts specified on Part (a)
of Schedule 5.13 free and clear of all Liens except those created under the
Collateral Documents.  No Loan Party has any equity investments in any other
corporation or entity as of the Third Restatement Date (or the date of any
supplements delivered pursuant to Section 6.12(a)(i)) other than those
specifically disclosed in Part (b) of Schedule 5.13.  All of the outstanding
Equity Interests in each Borrower have been validly issued, are fully paid and
non-assessable (to the extent such concept is applicable) and are owned by
Holdings free and clear of all Liens except those created under the Collateral
Documents.  Set forth on Part (c) of Schedule 5.13 is a complete and accurate
list of all Loan Parties, showing as of the Third Restatement Date (as to each
Loan Party) the jurisdiction of its incorporation, the address of its principal
place of business and its U.S. taxpayer identification number or, in the case of
any non-U.S. Loan Party that does not have a U.S. taxpayer identification
number, its unique identification number issued to it by the jurisdiction of its
incorporation.  As of the Third Restatement Date, the copy of the charter of
each Loan Party and each amendment thereto provided pursuant to Section 4.01(a)
(or pursuant to Section 4.01(a) of the Existing Credit Agreement, as applicable)
is a true and correct copy of each such document, each of which is valid and in
full force and effect.

118

 

--------------------------------------------------------------------------------

 

5.14Margin Regulations; Investment Company Act  

(a)No Borrower is engaged nor will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock or
any margin security (within the meanings of Regulation U and Regulation T,
respectively, issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.  

(b)No Loan Party or Person Controlling any Loan Party is or is required to be
registered as an “investment company” under the Investment Company Act of
1940.  

5.15Disclosure  

No material written information, other than forecasts which are the subject of
Section 5.05(e), other information of a forward-looking nature and information
of a general economic or industry specific nature, furnished  by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case as modified
or supplemented by other information so furnished) when taken as a whole
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
forecasts which are the subject of Section 5.05(e), the Borrowers make only the
representations set forth in Section 5.05(e).

5.16Compliance with Laws  

Each Loan Party and each Subsidiary thereof is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

5.17Intellectual Property; Licenses, Etc.  

Except as could not reasonably be expected to have a Material Adverse Effect,
each Loan Party and each of its Subsidiaries own, or possess the right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights and other intellectual property rights (such ownership or right to use,
collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses.  Set forth on Schedule 5.17 is a complete and
accurate list of all such IP Rights registered or pending registration with the
United Stated Copyright Office or the United States Patent and Trademark Office
and owned by each Loan Party as of the Third Restatement Date.  Except for such
claims and infringements asserted or pending that could not reasonably be
expected to have a Material Adverse Effect, no claim has been asserted and is
pending against any Loan Party by any Person challenging or questioning the use
of any of such Loan Party’s IP Rights or the validity or enforceability of any
of such Loan Party’s IP Rights, nor does any Loan Party know of any such claim,
and, to the knowledge of any Borrower, the use of any IP Rights  (including the
licensing of any such IP Rights) by any Loan Party or any of its Subsidiaries
does not infringe on the rights of any Person.  As of the

119

 

--------------------------------------------------------------------------------

 

Third Restatement Date, none of the material IP Rights of any Loan Party or any
of its Subsidiaries is subject to any licensing agreement or similar arrangement
to which such Loan Party is party other than (i) non-exclusive licenses granted
in the ordinary course of business and (ii) as set forth on Schedule 5.17.

5.18Solvency  

The Loan Parties, on a consolidated basis together with their Subsidiaries, are
Solvent.

5.19[Reserved]

5.20Labor Matters  

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of any Borrower or any of their Subsidiaries as of the Third
Restatement Date and neither any Borrower nor any Subsidiary is subject to any
strikes, walkouts, work stoppages or other labor difficulty that could
reasonably be expected to have a Material Adverse Effect.

5.21Collateral Documents

The provisions of the Collateral Documents are effective to create in favor of
the Administrative Agent for the benefit of the Secured Parties a legal, valid
and enforceable first priority Lien (subject to Liens permitted by Section 7.01)
on all right, title and interest of the respective Loan Parties in the
Collateral described therein.  Except for filings and other actions completed on
or prior to the Third Restatement Date and as contemplated hereby and by the
Collateral Documents, no filing or other action will be necessary to perfect
such Liens, to the extent the Collateral Documents require perfection thereof.

5.22Subordination of Permitted Subordinated Debt

The Obligations are “Senior Debt,” “Senior Indebtedness,” “Guarantor Senior
Debt” or “Senior Secured Financing” (or any comparable term) under, and as
defined in, any documentation governing Permitted Subordinated Debt.

5.23OFAC  

None of the Loan Parties, nor any of their respective Subsidiaries, nor, to the
knowledge of the Loan Parties and their Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is (i)
currently the subject or target of any Sanctions, (ii) included on OFAC’s List
of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) operating, organized or resident
in a Designated Jurisdiction.  

120

 

--------------------------------------------------------------------------------

 

5.24Anti-Corruption Laws  

The Loan Parties and their respective Subsidiaries have conducted their
businesses in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions in which the Loan Parties or their Subsidiaries are
operating, organized or resident and applicable Sanctions, and have instituted
and maintained policies and procedures designed to promote and achieve
compliance with such laws and applicable Sanctions.

5.25Beneficial Ownership Certification  

As of the Third Restatement Date, the information included in the Beneficial
Ownership Certification, if applicable, is true and correct in all respects.

5.26EEA Financial Institutions

No Loan Party is an EEA Financial Institution.

5.27Covered Entities  

No Loan Party is a Covered Entity.

ARTICLE VI.
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than (A) in respect of indemnification, expense reimbursement,
yield protection or tax gross-up and contingent obligations in each case with
respect to which no claim has been made and (B) obligations and liabilities
under Secured Cash Management Agreements and Secured Hedge Agreements) hereunder
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding under this Agreement (except to the extent Cash Collateralized),
each Loan Party shall, and shall (except in the case of the covenants set forth
in Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary to:

6.01Financial Statements  

Deliver to the Administrative Agent:

(a)within 90 days after the end of each fiscal year of Holdings (commencing with
the fiscal year ending December 31, 2019), a consolidated balance sheet of
Holdings and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of Pricewaterhouse Coopers LLP or another independent
certified public accountant of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of

121

 

--------------------------------------------------------------------------------

 

such audit (other than with respect to, or resulting from an upcoming maturity
date with respect to any Indebtedness of any Loan Party (including Indebtedness
under this Agreement) occurring within one year from the time such report and
opinion are delivered);

(b)within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of Holdings (commencing with the fiscal quarter ending April 3,
2020), a consolidated balance sheet of Holdings and its Subsidiaries as at the
end of such fiscal quarter, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
quarter and for the portion of Holdings’ fiscal year then ended, setting forth
in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by a Responsible
Officer of Holdings as fairly presenting in all material respects the financial
condition, results of operations, shareholders’ equity and cash flows Holdings
and its Subsidiaries in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes;

(c)within 60 days after the end of each fiscal year of Holdings (commencing with
the fiscal year ending December 31, 2019, an annual business plan and budget of
Holdings and its Subsidiaries on a consolidated basis, including forecasts
prepared by management of the Lead Borrower of consolidated balance sheets and
statements of income or operations and cash flows of Holdings and its
Subsidiaries on a quarterly basis for the immediately following fiscal year
(including the fiscal year in which the Maturity Date for the Term Facility
occurs), in the form prepared for the board of directors of the Lead Borrower.

The obligations in paragraphs (a) and (b) of this Section 6.01 may be satisfied
with respect to financial information by furnishing Holdings’ Form 10-K or 10-Q,
as applicable, filed with the SEC; provided that if Holdings is no longer filing
such forms, the financial information delivered pursuant to paragraphs (a) and
(b) must be in form and detail consistent with financial information previously
delivered or otherwise reasonably satisfactory to the Administrative Agent and
the Required Lenders.

As to any information contained in materials furnished pursuant to Section
6.02(c), the Borrowers shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrowers to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

6.02Certificates; Other Information  

Deliver to the Administrative Agent and each Lender:

(a)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal year ending December 31, 2019), a duly completed
Compliance Certificate signed by a Responsible Officer of Holdings;

(b)promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of

122

 

--------------------------------------------------------------------------------

 

directors (or the audit committee of the board of directors) of any Loan Party
by independent accountants in connection with the accounts or books of any Loan
Party or any of its Subsidiaries, or any audit of any of them;

(c)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
Holdings, and copies of all annual, regular, periodic and special reports and
registration statements which Holdings may file or be required to file with the
SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, or with
any national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(d)promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement, in each case, with respect to Indebtedness for borrowed money in
excess of the Threshold Amount and not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section 6.02;

(e)within 30 days after the end of each fiscal year of Holdings, current
certificates of property and liability insurance, naming the Administrative
Agent, on behalf of the Lenders, as an additional insured or loss payee, as the
case may be, under all insurance policies maintained with respect to the assets
and properties of the Loan Parties that constitutes Collateral;

(f)promptly, and in any event within five Business Days after receipt thereof by
any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;

(g)promptly after the assertion or occurrence thereof, notice of any action or
proceeding against any Loan Party or any of its Subsidiaries of any liability
under Environmental Law or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
property described in the Mortgages to be subject to any material restrictions
on ownership, occupancy, use or transferability under any Environmental Law;

(h)within 90 days after the end of each fiscal year of Holdings (commencing with
the fiscal year ended December 31, 2020), (i) a report supplementing
Schedules 5.08(b) and 5.08(c), including an identification of all owned and
leased real property disposed of by any Loan Party or any Subsidiary thereof
during such fiscal year, a list and description (including the street address,
state, record owner, and, in the case of leases of property, lessee thereof) of
all real property acquired or leased during such fiscal year and a description
of such other changes in the information included in such Schedules as may be
necessary for such Schedules to be accurate and complete; (ii) a report
supplementing Schedule 5.17, setting forth (A) a list of registration numbers
for all patents, trademarks, service marks and copyrights awarded by

123

 

--------------------------------------------------------------------------------

 

the United States Copyright Office or the United States Patent and Trademark
Office to any Loan Party or any Subsidiary thereof during such fiscal year and
(B) a list of all patent applications, trademark applications, service mark
applications and copyright applications submitted by any Loan Party or any
Subsidiary thereof to the United States Copyright Office or the United States
Patent and Trademark Office during such fiscal year and the status of each such
application; and (iii) a report supplementing Schedules 5.08(d) and 5.13
containing a description of all changes in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete;
and

(i)promptly, (A) to the extent permitted by (i) the confidentiality provisions
of any agreement applicable to any Loan Party or any Subsidiary thereof, or (ii)
any applicable attorney-client privilege, such additional information regarding
the business, financial, legal or corporate affairs of any Loan Party or any
Subsidiary thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request and
(B) information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the Act and
the Beneficial Ownership Regulation.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Lead Borrower posts
such documents, or provides a link thereto on the Lead Borrower’s website on the
Internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on the Borrowers’ behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that:  (i) the Lead Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Lead Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Lead Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrowers with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrowers or their Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrowers hereby agree that so long as the Borrowers are the
issuers of any outstanding debt or equity securities that are registered or is
actively contemplating issuing any such securities it will

124

 

--------------------------------------------------------------------------------

 

use commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrowers
shall be deemed to have authorized the Administrative Agent, the Arrangers, the
L/C Issuer and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrowers or their securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

6.03Notices  

(a)Promptly notify the Administrative Agent and each Lender of the occurrence of
any Default;

(b)Promptly (and in any event, within five Business Days of any Borrower's
knowledge thereof) notify the Administrative Agent and each Lender of any matter
that has resulted or could reasonably be expected to result in a Material
Adverse Effect, including to the extent it has resulted or could reasonably be
expected to result in a Material Adverse Effect, the following: (i) breach or
non-performance of, or any default under, a Contractual Obligation of any
Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between any Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;

(c)Promptly (and in any event, within five Business Days of any Borrower's
knowledge thereof) notify the Administrative Agent and each Lender of (i) the
occurrence of any ERISA Event, or (ii) if any Borrower or any ERISA Affiliate is
notified that any Pension Plan or Multiemployer Plan to which any Borrower or
any ERISA Affiliate contributes, or for which any Borrower or ERISA Affiliate
has any liability or contingent liability, is considered to be an “at-risk” plan
or a plan in “endangered’ or “critical” status within the meaning of Sections
430, 431, or 432 of the Code, or Sections 303, 304 or 305 of ERISA; and

(d)Promptly notify the Administrative Agent and each Lender of any material
change in accounting policies or financial reporting practices by any Loan Party
or any Subsidiary thereof, including any determination by the Lead Borrower
referred to in Section 2.10(b).

Each notice pursuant to Section 6.03 shall be accompanied by a statement of a
Responsible Officer of the Lead Borrower setting forth details of the occurrence
referred to therein and stating what action the Lead Borrower has taken and
proposes to take with respect

125

 

--------------------------------------------------------------------------------

 

thereto.  Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

6.04Payment of Taxes  

Pay and discharge as the same shall become due and payable all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by such Borrower or such Subsidiary, except to the extent
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.05Preservation of Existence, Etc.  

(a) Preserve, renew and maintain in full force and effect its legal existence
except in a transaction permitted by Section 7.04 or 7.05; (a) preserve, renew
and maintain in full force and effect its good standing under the Laws of the
jurisdiction of its, except to the extent the failure to do so by a Subsidiary
that is not a Guarantor could not reasonably be expected to have a Material
Adverse Effect; (c) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06Maintenance of Properties  

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; and (b) make all necessary repairs thereto and
renewals and replacements thereof, in each case of clause (a) or (b), except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

6.07Maintenance of Insurance  

Maintain with financially sound and reputable insurance companies not Affiliates
of any Borrower, insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons and
providing for not less than 30 days’ (or 10 days’ in the case of non-payment)
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance, to the extent the Administrative Agent can be granted an
insurable interest therein.

6.08Compliance with Laws  

Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being

126

 

--------------------------------------------------------------------------------

 

contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

6.09Books and Records  

Maintain proper books of record and account, in which full, true and correct
entries in a manner sufficient to prepare financial statements in accordance
with GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of such Loan Party or such Subsidiary,
as the case may be.

6.10Inspection Rights  

Permit, to the extent permitted by (i) the confidentiality provisions of any
agreement applicable to any Loan Party or any Subsidiary thereof, or (ii) any
applicable attorney-client privilege, representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrowers and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Lead Borrower; provided, that an officer of the
Lead Borrower shall be provided reasonable opportunity to participate in any
such discussion with the accountants; provided further such inspections shall be
coordinated through the Administrative Agent so that in the absence of an Event
of Default, not more than one such inspection shall occur in any calendar
year.  Notwithstanding the foregoing, when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrowers at any time during normal business hours and without advance notice.

6.11Use of Proceeds  

Use the proceeds of the Credit Extensions (i) for working capital, capital
expenditures, Permitted Acquisitions and other transactions permitted under
Section 7.03 and general corporate purposes not in contravention of any Law or
of any Loan Document and (ii) to refinance indebtedness existing under the
Existing Credit Agreement.

6.12Covenant to Guarantee Obligations and Give Security

(a)Upon the formation or acquisition of any new direct or indirect Subsidiary of
Holdings (other than any Excluded Subsidiary) by any Loan Party, or any
Subsidiary that was formerly an Excluded Subsidiary becoming a Subsidiary that
is not an Excluded Subsidiary (including in connection with the 2019 Corporate
Restructuring Transactions), then the Borrowers shall, at the Borrowers’
expense:

(i)within thirty (30) days after such formation or acquisition, cause such
Subsidiary, along with all of its Subsidiaries that are not Excluded
Subsidiaries, to duly execute and deliver to the Administrative Agent a guaranty
or guaranty supplement in the form of Exhibit F-1, guaranteeing the other Loan
Parties’ obligations under the Loan Documents; provided that if any such
Subsidiary is a direct Subsidiary of Holdings (other

127

 

--------------------------------------------------------------------------------

 

than an Excluded Subsidiary), such Subsidiary shall become a Borrower under this
Agreement pursuant to an assumption agreement reasonably acceptable to the
Administrative Agent,

(ii)within thirty (30) days after such formation or acquisition, furnish to the
Administrative Agent a description of the real and personal properties of each
such Subsidiary, in reasonable detail,

(iii)within thirty (30) days after such formation or acquisition, cause each
such Subsidiary to (x) duly execute and deliver to the Administrative Agent,
Security Agreement Supplements, IP Security Agreement Supplements (only with
respect to any U.S. registrations and applications for registration of IP Rights
included in the Collateral and excluding any “intent to use” trademark or
service mark applications) (including delivery of all Pledged Interests in and
of each such Subsidiary, and other security and pledge agreements but not with
respect to any Excluded Assets (as defined in the Security Agreement), securing
payment of all the Obligations of each such Subsidiary under the Loan Documents
and constituting Liens on all such real and personal properties and (y) take
whatever action (including the filing of Uniform Commercial Code financing
statements and the giving of notices) may be necessary or advisable in the
opinion of, and requested by, the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the Security Agreement Supplements, IP Security Agreement Supplements
and security and pledge agreements delivered pursuant to this Section 6.12,
enforceable against all third parties in accordance with their terms,

(iv)within sixty (60) days after such formation or acquisition, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its
reasonable discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to such matters as
the Administrative Agent may reasonably request,

(v)within ninety (90) days after such formation or acquisition, cause each such
Subsidiary to (x) if any such Person owns any Material Properties, duly execute
and deliver deeds of trust, trust deeds, deeds to secure debt, and mortgages,
and (y) take whatever action (including the recording of mortgages, the filing
of Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of, and requested by, the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the deeds of trust, trust deeds, deeds to secure debt, mortgages,
Security Agreement Supplements, IP Security Agreement Supplements and security
and pledge agreements delivered pursuant to this Section 6.12, enforceable
against all third parties in accordance with their terms,

(vi)as promptly as practicable after such formation or acquisition, deliver,
upon the request of the Administrative Agent in its reasonable discretion, to
the

128

 

--------------------------------------------------------------------------------

 

Administrative Agent with respect to each Material Property owned by the entity
that is the subject of such formation or acquisition title reports, surveys and
engineering, soils and other reports, and environmental assessment reports, each
in scope, form and substance reasonably satisfactory to the Administrative
Agent, provided, however, that to the extent that any Loan Party or any of its
Subsidiaries shall have otherwise received any of the foregoing items with
respect to such Material Property, such items shall, promptly after the receipt
thereof, be delivered to the Administrative Agent.

Notwithstanding the foregoing, the Administrative Agent and the Lenders hereby
agree that, at the Lead Borrower’s election, the foregoing requirements may be
satisfied with respect to Novanta Medical Technologies Corp.. Laser Quantum Inc.
and/or W.O.M. World of Medicine USA Inc. on or prior to the Third Restatement
Date.

(b)Upon the acquisition of any Material Property by any Loan Party, if such
property, in the judgment of the Administrative Agent, shall not already be
subject to a perfected first priority security interest in favor of the
Administrative Agent for the benefit of the Secured Parties, then the Borrowers
shall, at the Borrowers’ expense:

(i)within thirty (30) days after such acquisition, furnish to the Administrative
Agent a description of the property so acquired in detail reasonably
satisfactory to the Administrative Agent,

(ii)within ninety (90) days after such acquisition, cause the applicable Loan
Party to take whatever action (including the recording of mortgages, the filing
of Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
subsisting Liens on such property, enforceable against all third parties,

(iii)within ninety (90) days after such acquisition, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its
reasonable discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to such matters as
the Administrative Agent may reasonably request,

(iv)within ninety (90) days after such acquisition, cause the applicable Loan
Party to duly execute and deliver to the Administrative Agent deeds of trust,
trust deeds, deeds to secure debt, and mortgages in form and substance
reasonably satisfactory to the Administrative Agent, securing payment of all the
Obligations of the applicable Loan Party under the Loan Documents and
constituting Liens on all such properties, and

(v)as promptly as practicable after such acquisition, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, such real property title reports, environmental assessment reports,
surveys, appraisals, flood zone certificates, evidence of compliance with zoning
requirements and other

129

 

--------------------------------------------------------------------------------

 

reports and documents, each in scope, form and substance reasonably satisfactory
to the Administrative Agent, provided, however, that to the extent that any Loan
Party or any of its Subsidiaries shall have otherwise received any of the
foregoing items with respect to such real property, such items shall, promptly
after the receipt thereof, be delivered to the Administrative Agent.

(c)Promptly after delivering supplements to the Administrative Agent delivered
pursuant to Section 6.02(h), where applicable, deliver deeds of trust, trust
deeds, deeds to secure debt, mortgages, Security Agreement Supplements, or IP
Security Agreement Supplements executed by the applicable Loan Party.

6.13Compliance with Environmental Laws  

Comply, and cause all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that no Loan Party nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that (a) its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP or
(b) failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.14Further Assurances  

Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s properties, assets, rights or interests
(other than Excluded Assets (as defined in the Security Agreement)) to the Liens
now or hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party is or is to be a party.

130

 

--------------------------------------------------------------------------------

 

6.15Post-Closing Obligations

Take the actions specified in Schedule 6.15 as promptly as reasonably
practicable, and in any event within the periods after the Third Restatement
Date specified in Schedule 6.15 (as such time periods may be extended by the
Administrative Agent in its sole discretion).  The provisions of Schedule 6.15
shall be deemed incorporated by reference herein as fully as if set forth herein
in their entirety.

6.16Anti-Corruption Laws

Conduct its businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, other similar anti-corruption
legislation in other jurisdictions in which the Loan Parties or their
Subsidiaries are operating, organized or resident and applicable Sanctions and
maintain policies and procedures designed to promote and achieve compliance with
such laws and applicable Sanctions.

ARTICLE VII.
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than (A) in respect of indemnification, expense reimbursement,
yield protection or tax gross-up and contingent obligations in each case with
respect to which no claim has been made and (B) obligations and liabilities
under Secured Cash Management Agreements and Secured Hedge Agreements) hereunder
shall remain unpaid or unsatisfied, or any Letter of Credit under this Agreement
(except to the extent Cash Collateralized) shall remain outstanding, the Loan
Parties shall not, nor shall they permit any Subsidiary to, directly or
indirectly:

7.01Liens  

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:  

(a)Liens pursuant to any Loan Document;

(b)Liens existing on the date hereof and listed on Schedule 5.08(b) and any
replacement, renewals or extensions thereof and, to the extent any Indebtedness
underlying such Liens is refinanced, Liens securing Refinancing Indebtedness in
respect thereof, provided that (i) the property covered thereby is not changed
and (ii) the amount secured or benefited thereby is not increased except as
permitted by Section 7.02(d);

(c)inchoate Liens for taxes, assessments or governmental charges or levies not
yet due and payable (other than under ERISA) or delinquent and Liens (other than
Liens under ERISA) for taxes, assessments or governmental charges or levies
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

131

 

--------------------------------------------------------------------------------

 

(d)Liens created in the ordinary course of business and described in any of the
following clauses:

(i)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business;

(ii)pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation, other than any Lien imposed by
ERISA;

(iii)deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(iv)Liens on deposits to secure liability for premiums to insurance carriers or
securing insurance premium financing arrangements entered into in the ordinary
course of business;

(v)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods;

(vi)Liens in favor of Cash Management Banks securing Cash Management Agreements;

(vii)Liens of a collecting bank under Section 4-208 of the UCC covering only the
items being collected upon; and

(viii)Liens that are licenses of IP Rights granted by any Loan Party in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of business of the Loan Parties;

provided that the Liens described in any such clause (A) do not materially
detract from the value of the property of the Loan Parties, taken as a whole,
and do not materially impair the use thereof in the operation of the business of
the Loan Parties, taken as a whole and (B) if they secure obligations that are
then due and unpaid by more than thirty (30) days, are being contested in good
faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP;

(e)the filing of UCC financing statements in connection with operating leases or
consignment of goods;

(f)easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not materially interfere with the ordinary
conduct of the business of the applicable Person;

(g)possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the date hereof and in
connection with Investments not otherwise prohibited by this Agreement; provided
that such Liens (i) attach

132

 

--------------------------------------------------------------------------------

 

only to such Investments and (ii) secure only obligations incurred in the
ordinary course and in connection with the acquisition or disposition of such
Investments and not any obligation in connection with margin financing or
otherwise;

(h)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i)Liens securing Indebtedness permitted under Section 7.02(f); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and improvements thereon and accessions thereto
and (ii) the Indebtedness secured thereby does not exceed the cost or fair
market value, whichever is lower, of the property being acquired on the date of
acquisition; provided however that individual financings of equipment provided
by one lender may be cross collateralized to other financings of equipment
provided by such lender or its Affiliates;

(j)Liens securing Indebtedness permitted under Section 7.02(i); and

(k)the replacement, extension or renewal of any Lien permitted by clause (j)
above or clause (l) below and, to the extent any Indebtedness underlying such
Liens is refinanced, Liens securing Refinancing Indebtedness in respect thereof;
provided that (i) the property covered thereby is not changed and (ii) the
amount secured or benefitted thereby is not increased except as permitted by
Section 7.02(d);

(l)Liens on property of a Person existing at the time such property is acquired
pursuant to a Permitted Acquisition or Investment permitted hereunder in each
case after the Third Restatement Date; provided that such Liens (i) do not
extend to property not subject to such Liens at the time of acquisition (other
than improvements thereon and accessions thereto), (ii) are not created in
anticipation or contemplation of such acquisition, merger or consolidation and
(iii) the Indebtedness secured thereby is permitted under Section 7.02;

(m)Liens on any cash earnest money deposits made by a Loan Party in connection
with any letter of intent or purchase agreement entered into with respect to a
Permitted Acquisition or other Investment not otherwise prohibited by this
Agreement or otherwise in connection with any escrow arrangements with respect
to any Permitted Acquisition, Investment or Disposition not prohibited
hereunder, or consisting of an agreement to dispose of any property in a
Disposition not prohibited hereunder;

(n)leases of the properties of any Loan Party, in each case entered into in the
ordinary course of such Loan Party’s business so long as such leases do not,
individually or in the aggregate, interfere in any material respect with the
ordinary conduct of the business of any Loan Party;

(o)Landlords’ and lessors’ Liens in respect of rent and other lease obligations
that are not past due by 90 days or which are being contested in good faith for
which adequate reserves have been established in accordance with GAAP, which
proceedings (or court orders entered into in connection with such proceedings)
have the effect of preventing the forfeiture or sale of the property subject to
any such Lien;

133

 

--------------------------------------------------------------------------------

 

(p)Liens granted to Hedge Banks in respect of Swap Contracts permitted under
Sections 7.02(h);

(q)Liens on insurance policies and the proceeds thereof securing the financing
of premiums with respect thereto;

(r)Liens on cash and Cash Equivalents used to defease, redeem, satisfy and/or
discharge Indebtedness; provided such defeasance, redemption, satisfaction
and/or discharge is not prohibited hereunder; and

(s)other Liens affecting property with an aggregate fair value not to exceed
$10,000,000, provided that no such Lien shall extend to or cover any Collateral.

For the avoidance of doubt, Liens permitted in this Section 7.01 that secure any
Indebtedness or other obligation of any other Person, whether or not such
obligation is assumed by such Loan Party or such Subsidiary (or any right,
contingent or otherwise, of any such Person holding such obligation to obtain
any such Lien) shall only be permitted to the extent that the Guarantee (as
determined under clause (b) of the definition of “Guarantee”) would be permitted
under Section 7.02.

7.02Indebtedness  

Create, incur, assume or suffer to exist any Indebtedness, except:

(a)Indebtedness of Holdings or any of its Subsidiaries owed to Holdings or a
wholly-owned Subsidiary of Holdings, which Indebtedness shall (i) in the case of
Indebtedness owed to a Loan Party, constitute “Pledged Debt” under the Security
Agreement, (ii) be subordinated in rights of payment to the Obligations and
(iii) be otherwise permitted under the provisions of Section 7.03;

(b)Indebtedness under the Loan Documents;

(c)Indebtedness outstanding on the date hereof and listed on Schedule 7.02;

(d)Indebtedness issued or incurred (including by means of the extension or
renewal of existing Indebtedness) to refinance, refund, extend, defease,
discharge, renew or replace Indebtedness incurred pursuant to Sections 7.02(c),
(d), (f), (g), (i), (j), (k), (n) and (o) (“Refinanced Indebtedness”); provided
that:

(i)the amount of such Refinanced Indebtedness is not increased at the time of
such refinancing, refunding, renewal, extension or replacement except by an
amount equal to a premium or other amounts paid, penalties and accrued and
unpaid interest paid thereon and fees, including any closing fees and original
issue discount and expenses reasonably incurred, in connection with such
refinancing, refunding, renewal, extension or replacement and by an amount equal
to any existing commitments unutilized thereunder,

134

 

--------------------------------------------------------------------------------

 

(ii)the direct or any contingent obligor with respect to such Refinanced
Indebtedness is not changed, as a result of or in connection with such
refinancing, refunding, renewal, extension or replacement,

(iii)the terms relating to principal amount, amortization, collateral (if any)
and subordination (if any), and other material terms of any such refinancing,
refunding, renewing, extending or replacing Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are, taken as
a whole and determined in good faith by a Responsible Officer of the Lead
Borrower to be, no less favorable in any material respect to the Loan Parties or
the Lenders than the terms of any agreement or instrument governing the
Refinanced Indebtedness and the interest rate applicable to any such
refinancing, refunding, renewing, extending or replacing Indebtedness does not
exceed the then applicable market interest rate,

(iv)such refinancing, refunding, renewing, extending or replacing Indebtedness
has a final maturity that is no sooner than, and a weighted average life to
maturity that is no shorter than, such Refinanced Indebtedness, and

(v)in the case of Refinanced Indebtedness replacing Permitted Subordinated Debt,
the holder must execute a subordination agreement in substantially the same form
as any existing subordination agreement;

(e)Guarantees of Holdings or any of its Subsidiaries in respect of Indebtedness
otherwise permitted hereunder of any Borrower, which Guarantees shall be
otherwise permitted by Section 7.03, or in respect of operating leases and
similar obligations not constituting Indebtedness;

(f)Purchase Money Indebtedness and Attributable Indebtedness in respect of
Capitalized Leases, Synthetic Lease Obligations and purchase money obligations
for fixed or capital assets within the limitations set forth in Section 7.01(i);
provided, however, that the aggregate amount of all such Indebtedness (other
than in respect of Capitalized Leases for real property (if capitalization of
such leases arises under GAAP)) at any one time outstanding shall not exceed
$20,000,000;

(g)Indebtedness of any Person that becomes a Subsidiary of Holdings after the
date hereof pursuant to a Permitted Acquisition, which Indebtedness is existing
at the time such Person becomes a Subsidiary of Holdings (other than
Indebtedness incurred solely in contemplation of such Person’s becoming a
Subsidiary of Holdings);

(h)obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates, currency exchange rates or
commodity prices and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;

(i)Indebtedness arising from agreements of Holdings or any of its Subsidiaries
providing for indemnification, hold backs adjustment of purchase price or
similar obligations

135

 

--------------------------------------------------------------------------------

 

(including earn-outs), non-compete agreements, deferred compensation or similar
obligations, or from guaranties or letters of credit, surety bonds or
performance bonds, in each case entered into in connection with Permitted
Acquisitions, other Investments or Dispositions permitted by this Agreement;

(j)Permitted Subordinated Debt; so long as both immediately prior and after
giving effect thereto, (A) no Default shall exist or result therefrom and
(B) after giving Pro Forma Effect to such incurrence of Indebtedness, Holdings
and its Subsidiaries will be in Pro Forma Compliance with the covenants set
forth in Section 7.10;

(k)Indebtedness assumed in connection with any Permitted Acquisition; provided
that such Indebtedness is not incurred in contemplation of such Permitted
Acquisition and so long as both immediately prior and after giving effect
thereto, (A) no Default shall exist or result therefrom and (B) after giving Pro
Forma Effect to such assumption of Indebtedness, Holdings and its Subsidiaries
will be in Pro Forma Compliance with the covenants set forth in Section 7.10;

(l)Indebtedness consisting of promissory notes issued by any Borrower, Holdings
or any Subsidiary of Holdings to current or former officers, managers,
consultants, directors and employees (or their respective spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees)
to finance the purchase or redemption of Equity Interests of Holdings permitted
under Section 7.06(d);

(m)Indebtedness incurred in the ordinary course of business in respect of,

(i)Cash Management Agreements with Cash Management Banks and in connection with
securities and commodities accounts,

(ii)overdraft facilities, employee credit card programs, netting services,
automatic clearinghouse arrangements and other cash management and similar
arrangements with respect to Foreign Subsidiaries,

(iii)performance bonds, bid bonds, appeal bonds, surety bonds and completion
guarantees, return of money and similar obligations not in connection with money
borrowed, including those incurred to secure health, safety and environmental
obligations,

(iv)the endorsement of instruments for deposit or the financing of insurance
premiums,

(v)obligations to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services,

(vi)deferred compensation or similar arrangements to employees of Holdings, any
Subsidiary of Holdings or any direct or indirect parent thereof, entered into in
the ordinary course of business or in connection with a Permitted Acquisition,
and

136

 

--------------------------------------------------------------------------------

 

(vii)obligations to pay insurance premiums (including relating to any financing
thereof) or take or pay obligations contained in supply agreements, and
obligations in respect of self-insurance;

(n)other unsecured Indebtedness of the Loan Parties; so long as, after giving
Pro Forma Effect to such incurrence of Indebtedness, Holdings and its
Subsidiaries will be in Pro Forma Compliance with the covenants set forth in
Section 7.10; and

(o)other Indebtedness of Subsidiaries that are not Loan Parties in an aggregate
principal amount not to exceed $50,000,000 at any time outstanding.

Accrual of interest, the accretion of accreted value, amortization of original
issue discount, the payment of interest in the form of additional Indebtedness
with the same terms, and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the exchange rate of currencies shall not
be deemed to be an incurrence of Indebtedness for purposes of this Section 7.02.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-denominated equivalent amount of
the principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed or
first incurred (whichever yields the lower Dollar-denominated equivalent
amount), in the case of revolving credit debt; provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
foreign currency, and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being refinanced.

Guarantees of, or obligations in respect of letters of credit relating to,
Indebtedness which is otherwise included in the determination of a particular
amount of Indebtedness shall not be included in the determination of such amount
of Indebtedness; provided that the incurrence of the Indebtedness represented by
such guarantee or letter of credit, as the case may be, was in compliance with
this Section 7.02.

7.03Investments  

Make or hold any Investments, except:

(a)Investments held by Holdings and its Subsidiaries in the form of cash or Cash
Equivalents and Investments that were cash or Cash Equivalents when made;

(b)Advances to officers, directors and employees of Holdings and its
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

137

 

--------------------------------------------------------------------------------

 

(c)(i) Investments by Holdings and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by
Holdings and its Subsidiaries in Loan Parties (other than Holdings), (iii)
additional Investments by Subsidiaries that are not Loan Parties in other
Subsidiaries that are not Loan Parties and (iv) additional Investments by the
Loan Parties in wholly-owned Subsidiaries that are not Loan Parties in an
aggregate amount invested at any one time outstanding not to exceed $30,000,000;

(d)intercompany loans and advances to Holdings; provided that such intercompany
loans and advances shall be unsecured and expressly subordinated in right of
payment to the Obligations;

(e)Investments consisting of extensions of customer financing, credit in the
nature of accounts receivable or notes receivable arising from the grant of
trade credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;

(f)Investments by any Loan Party in Swap Contracts permitted under Section 7.02;

(g)Investments made as a result of the receipt of non-cash consideration from a
Disposition in compliance with Section 7.05;

(h)Guarantees permitted by Section 7.02;

(i)Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 5.08(e);

(j)the purchase or other acquisition (utilizing any combination of cash, Cash
Equivalents and the issuance of Qualified Equity Interests) of all of the Equity
Interests in, a majority of the Equity Interests in, or all or substantially all
of the property of, any Person (or a division or business unit thereof) (the
“Target”) that, upon the consummation thereof, will be wholly-owned directly by
Holdings or one or more of its wholly-owned Subsidiaries (including as a result
of a merger or consolidation) (a “Permitted Acquisition”), including Investments
that are acquired in connection with a Permitted Acquisition; provided that,
with respect to each purchase or other acquisition made pursuant to this Section
7.03(j):

(i)any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.12;

(ii)the lines of business of the Target shall not be substantially different
from those lines of business conducted by Holdings and its Subsidiaries on the
date hereof or any business substantially related or incidental thereto or a
reasonable extension thereof;

(iii)such purchase or other acquisition shall be non-hostile in nature;

(iv)(A) immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition, no Event of Default shall have occurred and
be continuing and (B) immediately after giving effect to such purchase or other
acquisition,

138

 

--------------------------------------------------------------------------------

 

Holdings and its Subsidiaries shall be in Pro Forma Compliance with all of the
covenants set forth in Section 7.10, such compliance to be determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 6.01(a) or (b) as though such purchase
or other acquisition had been consummated as of the first day of the fiscal
period covered thereby; and

(v)the Lead Borrower shall have delivered to the Administrative Agent, at least
five Business Days (or such later date agreed to by the Administrative Agent)
prior to the date on which any such purchase or other acquisition is to be
consummated, a certificate of a Responsible Officer, in the form of Exhibit N,
certifying that all of the requirements set forth in this clause (j) have been
satisfied or will be satisfied on or prior to the consummation of such purchase
or other acquisition;

(k)Investments of any Person that becomes a Subsidiary on or after the date
hereof; provided that (i) such Investment exists at the time such Person is
acquired and (ii) such Investment is not made in anticipation or contemplation
of such Person becoming a Subsidiary;

(l)Investments in the form of loans to officers, directors and employees of any
Loan Party or any Subsidiary of a Loan Party for the sole purpose of purchasing
Equity Interests (or purchase of such loans made by others) in an amount by Loan
Parties other than Holdings not to exceed $2,000,000 at any time outstanding, so
long as Holdings makes a capital contribution of the proceeds of any such
purchase to the Borrowers, and payroll advances in the ordinary course of
business;

(m)Investments made pursuant to a “rabbi trust” or similar employee benefit plan
or arrangement designed to defer the taxability of compensation to an employee,
officer or director or purchase payments made in connection with a Permitted
Acquisition; and

(n)other Investments not exceeding $50,000,000 in the aggregate in any fiscal
year of the Lead Borrower, plus the net cash proceeds of all issuance or sales
of Holdings or any Borrower’s Equity Interests or contributions to Holdings or
any Borrower’s capital that were Not Otherwise Applied.

7.04Fundamental Changes  

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Event of Default exists or
would result therefrom:

(a)any Subsidiary may merge with (i) any Borrower or Holdings, provided that the
applicable Borrower or Holdings, as applicable, shall be the continuing or
surviving Person or (ii) any one or more other Subsidiaries, provided that when
any Loan Party is merging with any Subsidiary that is not a Loan Party, such
Loan Party shall be the continuing or surviving Person;

(b)any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Lead Borrower or to another Loan
Party;

139

 

--------------------------------------------------------------------------------

 

(c)any Subsidiary that is not a Loan Party may dispose of all or substantially
all its assets (including any Disposition that is in the nature of a
liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;

(d)in connection with any acquisition permitted under Section 7.03, any
Subsidiary of Holdings (subject to clause 7.04(e) below) may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided that (i) the Person surviving such merger shall be
a wholly-owned Subsidiary of Holdings (unless both parties to such merger were
not wholly owned prior to the merger) and (ii) in the case of any such merger to
which any Loan Party is a party, such Loan Party is the surviving Person;

(e)so long as no Default has occurred and is continuing or would result
therefrom, any Borrower and any of its Subsidiaries may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however, that in each case, immediately after
giving effect thereto (i) in the case of any such merger to which the Lead
Borrower is a party, the Lead Borrower is the surviving corporation and (ii) in
the case of any such merger to which any Loan Party (other than the Lead
Borrower) is a party, such Loan Party is the surviving corporation;

(f)any merger, dissolution, liquidation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 7.05;
and

(g)the Loan Parties and their respective Subsidiaries may consummate the 2019
Corporate Restructuring Transactions.

For the avoidance of doubt, the Lead Borrower shall always survive any such
merger to which the Lead Borrower is a party.

7.05Dispositions  

Make any Disposition, except:

(a)Dispositions of obsolete or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business or property that is no longer
useful or economically practicable to maintain;

(b)Dispositions of inventory in the ordinary course of business;

(c)Dispositions consisting of (i) licenses or sublicenses of IP Rights
(including non-exclusive licenses of IP Rights) in the ordinary course of
business and (ii) the abandonment or other disposition of IP Rights that is, in
the reasonable good faith judgment of the Lead Borrower, no longer economically
practicable to maintain or useful in the conduct of the business of the Loan
Parties taken as a whole;

(d)Dispositions resulting from (i) takings pursuant to the power of eminent
domain, condemnation or otherwise or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking or (ii) transfer of
destroyed property to insurance companies in exchange for insurance proceeds;

140

 

--------------------------------------------------------------------------------

 

(e)liquidations or sales of Cash Equivalents (or investments that were Cash
Equivalents when made) for fair market value as determined in good faith by the
Lead Borrower;

(f)Dispositions of equipment, leases or real property for fair market value as
determined in good faith by the Lead Borrower, to the extent that (i) such
equipment or real property is exchanged for credit against the purchase price of
similar replacement property, (ii) the proceeds of such Disposition of equipment
or real property are reasonably promptly applied to the purchase price of such
replacement property or (iii) such Dispositions of leases of real or personal
property are in the ordinary course of business;

(g)the sale or discount by any Loan Party in each case without recourse and in
the ordinary course of business of Receivables arising in the ordinary course of
business, but only in connection with the compromise or collection thereof;

(h)mergers and consolidations consummated in compliance with Section 7.04, and
Restricted Payments made in compliance with Section 7.06;

(i)Dispositions of property by Holdings or any Subsidiary to any Loan Party or
any Subsidiary; provided that if the transferor of such property is a Loan
Party, the transferee thereof must also be a Loan Party;

(j)Dispositions permitted by Section 7.04;

(k)Dispositions by Holdings and its Subsidiaries of the properties listed on
Schedule 7.05 pursuant to sale-leaseback transactions for fair market value,
provided that the Attributable Indebtedness incurred thereby is permitted under
Section 7.02 and the Net Cash Proceeds of such Dispositions are applied as set
forth in clauses (v) and (viii) of Section 2.05(b), subject to the reinvestment
provisions of clause (i) of Section 2.05(b);

(l)Dispositions by Holdings or any of its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition, (ii) such Disposition
is at fair market value as determined in good faith by the Lead Borrower and
(iii) at least 75% of the purchase price for such asset shall be paid to
Holdings or such Subsidiary solely in cash or Cash Equivalents; provided that,
for purposes of this provision, each of the following will be deemed to be cash:
(x) any liabilities of any Loan Party or any Subsidiary that are assumed by the
transferee of any such assets pursuant to a customary novation agreement that
releases such Loan Party or such Subsidiary from further liability, (y) any
securities, notes or other obligations received by any Loan Party or any
Subsidiary from such transferee that are contemporaneously, subject to ordinary
settlement periods, converted by any Loan Party or any Subsidiary into cash, to
the extent of the cash received in that conversion and (z) Designated Non-Cash
Consideration with an aggregate fair market value (determined at the time of
receipt thereof) not exceeding $5,000,000 at any time outstanding; provided,
further, that the Net Cash Proceeds of such Disposition shall be applied
pursuant to Section 2.05(b)(i);

141

 

--------------------------------------------------------------------------------

 

(m)so long as no Default shall occur and be continuing, the grant of any option
or other right to purchase any asset in a transaction that would be permitted
under the provisions of Section 7.05(l);

(n)the Loan Parties and their respective Subsidiaries may consummate the 2019
Corporate Restructuring Transactions;

(o)Dispositions which are necessary to obtain approval from a competition
regulator in connection with undertaking a Permitted Acquisition; and

(p)Dispositions constituting the surrender or waiver of contractual rights, or
the settlement or waiver of contractual or litigation claims, in each case, in
the ordinary course of business or otherwise if the Lead Borrower determines in
good faith that such action is in the best interests of Holdings and its
Subsidiaries, taken as a whole; and

(q)Dispositions of non-core assets acquired in connection with a Permitted
Acquisition or other Investment made (or contractually committed to be made)
within one (1) calendar year of the consummation of such Permitted Acquisition
or other Investment; provided that the book value of such assets disposed of in
reliance on this clause (q) shall not, with respect to any particular Permitted
Acquisition or other Investment, exceed 25% of the book value of all assets
acquired in connection with such Permitted Acquisition or other Investment.

Each of the Loan Parties covenants and agrees that it will do all acts and
things and execute and deliver, or cause to be executed and delivered, all
documents and instruments that the Administrative Agent may reasonably request
to ensure that the Administrative Agent’s Lien on any property transferred among
Loan Parties pursuant to this Section 7.05 is perfected as against the
transferee with the same priority as the Administrative Agent’s Lien on such
property when held by the transferor. To the extent the Required Lenders waive
the provisions of this Section 7.05, with respect to the Disposition of any
Collateral, or any Collateral is Disposed of as permitted by this Section 7.05,
such Collateral shall be sold free and clear of the Liens created by the
Collateral Documents, and the Administrative Agent shall take all actions it
deems appropriate or are reasonably requested by the Lead Borrower, at the sole
expense of the Borrowers, in order to effect the foregoing.

7.06Restricted Payments  

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

(a)each Subsidiary may make Restricted Payments to any Loan Party and any other
Person that owns a direct Equity Interest in such Subsidiary, ratably according
to their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

(b)Holdings, each Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the Qualified Equity Interests
of such Person;

142

 

--------------------------------------------------------------------------------

 

(c)Holdings, each Borrower and each Subsidiary may purchase, redeem or otherwise
acquire its Equity Interests with the net cash proceeds received from the
substantially concurrent issue of new Qualified Equity Interests which are Not
Otherwise Applied;

(d)so long as no Event of Default shall have occurred and be continuing or would
result therefrom, any Borrower may make Restricted Payments to Holdings to
enable Holdings to redeem or repurchase Equity Interests from officers,
directors, employees or consultants of any Loan Party (or their Related Parties)
in connection with the exercise of stock options, stock appreciation rights or
other equity incentives or equity based incentives pursuant to management
incentive plans or in connection with the death or disability of such officers,
directors, employees or consultants (including, for the avoidance of doubt, any
principal and interest payable on notes issued under Section 7.02(k)); provided
that in all such cases the aggregate amount paid in respect of all such shares
so redeemed or repurchased does not exceed $2,000,000 in the aggregate in any
fiscal year (with unused amounts in any fiscal year rolled over to the
succeeding fiscal years);

(e)Holdings, each Borrower and each Subsidiary may make repurchases of Equity
Interests deemed to occur upon the exercise of stock options if such Equity
Interests represent a portion of the exercise price thereof;

(f)Holdings, each Borrower and each Subsidiary may make payments on convertible
debt permitted hereunder to the extent such payments are either made with
Qualified Equity Interests (or the net cash proceeds of an issuance of Qualified
Equity Interests which are Not Otherwise Applied) or would otherwise be
permitted by Section 7.13;

(g)any Borrower may declare and pay cash dividends to Holdings (or a direct or
indirect parent of Holdings) in an amount necessary to permit Holdings (or such
parent) to pay:

(i)reasonable corporate and operating expenses (including reasonable
out-of-pocket expenses for legal, administrative and accounting services
provided by third parties, and compensation, benefits and other amounts payable
to officers and employees in connection with their employment in the ordinary
course of business and to board of director observers);

(ii)franchise fees or similar taxes and fees required to maintain its corporate
existence; and

(iii)its (and its Subsidiaries’) proportionate share of the tax liability of the
affiliated group of corporations that file consolidated foreign or Federal
income tax returns (or that file state and local income tax returns on a
consolidated basis); and

(h)Holdings, each Borrower and each Subsidiary may make repurchases of their
Equity Interests so long as (A) immediately before and immediately after giving
Pro Forma Effect to any such repurchase, no Event of Default shall have occurred
and be continuing and (B) immediately after giving effect to such repurchase,
(x) Holdings and its Subsidiaries shall be in Pro Forma Compliance with all of
the covenants set forth in Section 7.10, such compliance to be determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 6.01(a) or (b) as though such

143

 

--------------------------------------------------------------------------------

 

repurchase had been consummated as of the first day of the fiscal period covered
thereby and (y) the Consolidated Leverage Ratio for the twelve month period
ended as of the end of the most recent fiscal quarter for which financial
statements have been delivered pursuant to Section 6.01(a) or (b) shall be no
more than (i) 3.25 : 1.00 or (ii) 3.75 : 1.00, for the four consecutive quarters
following a Designated Acquisition.

7.07Change in Nature of Business  

Engage in any material line of business substantially different from those lines
of business conducted by Holdings and its Subsidiaries on the date hereof or any
business substantially related or incidental thereto or a reasonable extension
thereof.

7.08Transactions with Affiliates  

Enter into any transaction of any kind with any Affiliate of any Borrower,
whether or not in the ordinary course of business, other than on terms at least
as favorable (taken as a whole) to such Borrower or such Subsidiary as would be
obtainable by such Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; provided that the
foregoing restriction shall not apply to (i) transactions between or among the
Loan Parties or between or among Subsidiaries of Holdings or the Loan Parties,
(ii) director, officer and employee compensation (including bonuses) and other
benefits (including retirement, health, stock option and other benefit plans)
and indemnification arrangements, in each case approved by the Board of
Directors of the applicable Loan Party, (iii) any issuance of securities, or
other payments, awards or grants in cash, securities or otherwise pursuant to,
or the funding of, employment arrangements, stock options, stock ownership
plans, including restricted stock plans, stock grants, directed share programs
and other equity based plans and the granting and stockholder rights of
registration rights approved by the Board of Directors of the Lead Borrower,
(iv) the Loan Parties may enter into any indemnification agreement or any
similar arrangement with directors, officers, consultants and employees of the
Loan Parties in the ordinary course of business and may pay fees and indemnities
to directors, officers, consultants and employees of the Loan Parties and their
Subsidiaries in the ordinary course of business, (v) (a) any purchase by
Holdings of Equity Interests of any Borrower or any contribution by Holdings to
the equity capital of any Borrower and (b) any acquisition of Equity Interests
of Holdings and any contribution by any equity holder of Holdings to the equity
capital of Holdings, (vii) Restricted Payments permitted by Section 7.06 and
Investments permitted by Section 7.03, (viii) transactions pursuant to
agreements disclosed to the Administrative Agent on or prior to the Third
Restatement Date and (ix) the incurrence of intercompany Indebtedness permitted
by Section 7.02.

7.09Use of Proceeds  

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock or any margin security (within the meanings of Regulation U and Regulation
T, respectively, of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

144

 

--------------------------------------------------------------------------------

 

7.10Financial Covenants  

Commencing with the Measurement Period ending December 31, 2019:

(a)[Reserved]:

(b)Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio as at
the end of any Measurement Period to be greater than (i) 3.50 : 1.00, or (ii)
4.00 : 1.00 at the Borrowers’ option for the four (4) consecutive quarters
following a Designated Acquisition; provided, that this clause (ii) may not be
exercised more than two (2) times.

(c)Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated Fixed
Charge Coverage Ratio as at the end of any Measurement Period to be less than
1.50 : 1.00.

7.11Amendments of Organization Documents  

Amend any of its Organization Documents in any material respect, in a manner
that is adverse to the rights or remedies of the Administrative Agent or the
Lenders in respect of the Loan Documents (whether at law, in equity or
otherwise), without the prior written consent of the Administrative Agent (not
to be unreasonably withheld).

7.12Accounting Changes  

Make any change in (a) accounting policies or reporting practices, except as
required by GAAP, or (b) fiscal year.

7.13Prepayments, Amendments, Etc. of Permitted Subordinated Indebtedness  

(a)Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner, or make any payment in violation of any
subordination terms of, any Permitted Subordinated Indebtedness, except (i)
intercompany Indebtedness permitted under Section 7.02(a) and (ii) the
conversion of any Indebtedness subordinated to the Obligations to Qualified
Equity Interests of Holdings.

(b)Amend, modify or change in any manner any term or condition of any Permitted
Subordinated Indebtedness in a manner that is adverse in any material respect to
the interests of the Lenders, except for (i) intercompany Indebtedness permitted
under Section 7.02(a) and (ii) any refinancing, refunding, renewal or extension
thereof permitted by Section 7.02(d).

7.14Sanctions  

Directly or indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Person, to fund any
activities of or business with any Person, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any Person (including any Person
participating in the transaction, whether as Lender, Arrangers,

145

 

--------------------------------------------------------------------------------

 

Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise), the Loan
Parties or their Subsidiaries of Sanctions.

7.15Anti-Corruption Laws  

Directly or indirectly use the proceeds of any Credit Extension for any purpose
which would breach the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions in which the Loan Parties or their Subsidiaries are operating,
organized or resident.

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

8.01Events of Default  

Any of the following shall constitute an Event of Default:

(a)Non-Payment.  Any Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee or other amount
due hereunder or under any other Loan Document,; or

(b)Specific Covenants.  (i) Any Borrower or Guarantor, as applicable, fails to
perform or observe any term, covenant or agreement contained in any of Section
6.01, 6.02, 6.03, 6.05, 6.10, 6.11, 6.12, 6.15 or Article VII; or (ii) any
Guarantor fails to perform or observe any term, covenant or agreement contained
in the Guaranty; or

(c)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such default
shall not have been remedied or waived for 30 days after the earlier of (i) the
date an officer of such Loan Party becomes aware or should have become aware of
such default or (ii) receipt by the Lead Borrower of notice from the
Administrative Agent or Required Lenders of such default; or

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e)Cross-Default.  (i) Any Loan Party or any Subsidiary (other than any
Immaterial Subsidiary) thereof (A) fails to make any payment when due (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise)
in respect of any Indebtedness or Guarantee (other than Indebtedness hereunder
and Indebtedness under Swap Contracts) having an aggregate outstanding principal
amount of more than the Threshold Amount, in each case beyond the grace period,
if any, provided therefor or (B) fails to observe or perform any other agreement
or condition relating to any such Indebtedness or Guarantee (other than

146

 

--------------------------------------------------------------------------------

 

Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate outstanding principal amount of more than the Threshold Amount or
contained in any instrument or agreement evidencing, securing or relating
thereto, in each case beyond the grace period, if any, provided therefore, the
effect of which default is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which a Loan Party or any Subsidiary (other than any
Immaterial Subsidiary) thereof is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which a Loan Party or any Subsidiary (other than any Immaterial
Subsidiary) thereof is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by such Loan Party or such Subsidiary as a
result thereof is greater than the Threshold Amount; or

(f)Insolvency Proceedings, Etc.  Any Loan Party or any Subsidiary (other than
any Immaterial Subsidiary) thereof institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g)Inability to Pay Debts; Attachment.  (i) Any Loan Party or any Subsidiary
(other than any Immaterial Subsidiary) thereof admits in writing its inability
or fails generally to pay its debts as they become due, or (ii) any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of any such Person and is not
released, vacated or fully bonded within 60 days after its issue or levy; or

(h)Judgments.  There is entered against any Loan Party or any Subsidiary (other
than any Immaterial Subsidiary) thereof (i) one or more final judgments or
orders for the payment of money in an aggregate amount (as to all such judgments
and orders) exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer is rated at least “A”
by A.M. Best Company, has been notified of the potential claim and has not
disputed coverage), and such judgment shall remain unpaid, undischarged,
unvacated, unbonded or unstayed pending appeal for a period of sixty consecutive
days or (ii) any one or more non-monetary final judgments that have, or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and enforcement proceedings are commenced by any creditor upon
such judgment or order; or

147

 

--------------------------------------------------------------------------------

 

(i)ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j)Invalidity of Loan Documents.  (a) Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations (other than (A) contingent indemnification obligations as to
which no claim has been made and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements), ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any provision of any Loan Document; or any
Loan Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document or (b) (i) any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior Debt”
(or any comparable term) or “Senior Secured Financing” (or any comparable term)
under and as defined in the documentation relating to any Permitted Subordinated
Debt or (ii) the subordination provisions set forth in the documentation
relating to any Permitted Subordinated Debt shall, in whole or in part, cease to
be effective or cease to be legally valid, binding and enforceable against the
holders of any such Permitted Subordinated Debt, if applicable; or

(k)Change of Control.  There occurs any Change of Control; or

(l)Collateral Documents.  Any Collateral Document after delivery thereof shall
for any reason (other than pursuant to the terms thereof) cease to create a
valid and perfected first priority Lien (subject to Liens permitted by Section
7.01) on a material portion of the Collateral purported to be covered thereby;
or

8.02Remedies upon Event of Default  

If (x) any Event of Default described in Section 8.01(f) occurs and is
continuing, automatically, and (y) any other Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)upon written notice to the Lead Borrower by the Administrative Agent, declare
the commitment of each Lender to make Loans and any obligation of the L/C Issuer
to make L/C Credit Extensions to be terminated, whereupon such commitments and
obligation shall be terminated;

(b)upon written notice to the Lead Borrower by the Administrative Agent, declare
the unpaid principal amount of all outstanding Loans, all interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder or under any
other Loan Document to be

148

 

--------------------------------------------------------------------------------

 

immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers;

(c)upon written notice to the Lead Borrower by the Administrative Agent, require
that the Borrowers Cash Collateralize the L/C Obligations (in an amount equal to
the then Outstanding Amount thereof); and

(d)exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of event described in Section
8.01(f), the obligation of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender, in addition to remedies available
under applicable Law, the remedies set forth above and in the Collateral
Documents.

8.03Application of Funds  

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.17 and 2.18, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) arising under the Loan Documents and amounts payable
under Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge

149

 

--------------------------------------------------------------------------------

 

Banks and the Cash Management Banks in proportion to the respective amounts
described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit, to the extent not otherwise Cash Collateralized by
the Borrowers pursuant to Sections 2.03 and 2.17; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

Subject to Section 2.03(c) and Section 2.17, amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth
above.  Excluded Swap Obligations with respect to any Loan Party shall not be
paid with amounts received from such Loan Party or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Secured Obligations otherwise set forth above in this
Section.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX.
ADMINISTRATIVE AGENT

9.01Appointment and Authority  

(a)Appointment.  Each of the Lenders and the L/C Issuer hereby irrevocably
appoints, designates and authorizes Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither any Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine

150

 

--------------------------------------------------------------------------------

 

of any applicable Law. Instead such term is used as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
contracting parties.  In addition, to the extent required under the laws of any
jurisdiction other than the United States of America, each of the Lenders and
Secured Parties hereby grants to the Administrative Agent any required powers of
attorney to execute any Collateral Document or other Loan Document governed by
the laws of such jurisdiction on such Lender’s or Secured Party’s behalf.  

(b)Collateral Agent.  The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (including in its
capacities as a potential Hedge Bank and a potential Cash Management Bank) and
the L/C Issuer hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and the L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article XI
(including Section 11.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

9.02Rights as a Lender  

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust, financial, advisory, underwriting or other business with any
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders or to provide notice to or consent of the Lenders with respect
thereto.

9.03Exculpatory Provisions  

The Administrative Agent or the Arrangers, as applicable, shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent or the Arrangers, as applicable, and their Related Parties:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

151

 

--------------------------------------------------------------------------------

 

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)shall not have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose, to any Lender or the L/C Issuer, any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any of the Loan Parties or
any of their Affiliates, that is communicated to, obtained or in the possession
of, the Administrative Agent, any Arranger or any of their Related Parties in
any capacity, except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent herein.

(d)shall not be liable for any action taken or not taken by the Administrative
Agent under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby or thereby (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
11.01 and 8.02) or (ii) in the absence of its own gross negligence, bad faith or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment.  The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by a Borrower, a Lender or the L/C
Issuer.

(e)shall not be responsible for or have any duty or any obligation to any Lender
or participant or any other Person to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

152

 

--------------------------------------------------------------------------------

 

9.04Reliance by Administrative Agent  

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.  For purposes of determining
compliance with the conditions specified in Section 4.01, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Third Restatement Date specifying its objections.

9.05Delegation of Duties  

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent, provided, that any
such sub-agent receiving payments from the U.S. Loan Parties shall be a “U.S.
Person” and a “financial institution” within the meaning of Treasury Regulations
section 1.1441-1.  The Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties.  The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.  The Administrative Agent shall not
be responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

9.06Resignation of Administrative Agent  

(a)Notice.  The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Lead Borrower.  Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to

153

 

--------------------------------------------------------------------------------

 

appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States, provided,
that any such successor receiving payments from the U.S. Loan Parties shall be a
“U.S. Person” and a “financial institution” within the meaning of Treasury
Regulations section 1.1441-1; provided that any such appointment shall require
the consent of the Lead Borrower (such consent not to be unreasonably withheld
or delayed) unless an Event of Default under Section 8.01(a), (f) or (g) has
occurred and is continuing at the time of such appointment.  If no such
successor shall have been so appointed by the Required Lenders and (to the
extent required) consented to by the Lead Borrower and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that in no event shall any successor
Administrative Agent be a Defaulting Lender; provided that any such appointment
shall require the consent of the Lead Borrower (such consent not to be
unreasonably withheld or delayed) unless an Event of Default under Section
8.01(a), (f) or (g) has occurred and is continuing at the time of such
appointment.  Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.  

(b)Defaulting Lender.  If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent and,
appoint a successor; provided that any such appointment shall require the
consent of the Lead Borrower (such consent not to be unreasonably withheld or
delayed) unless an Event of Default under Section 8.01(a), (f) or (g) has
occurred and is continuing at the time of such appointment. If no such successor
shall have been so appointed by the Required Lenders and (to the extent
required) consented to by the Lead Borrower and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the L/C Issuer directly, until such time as the
Required Lenders appoint a successor Administrative Agent with the consent (to
the extent required) of the Lead Borrower as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts

154

 

--------------------------------------------------------------------------------

 

owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including, without limitation, (A) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Secured Parties and (B) in respect of any actions taken in connection
with transferring the agency to any successor Administrative Agent.

(d)L/C Issuer and Swing Line Lender.  Any resignation or removal by Bank of
America as Administrative Agent pursuant to this Section shall also constitute
its resignation as L/C Issuer and Swing Line Lender.  If Bank of America resigns
as an L/C Issuer, it shall retain all the rights, powers, privileges and duties
of the L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as L/C Issuer and all L/C Obligations
with respect thereto, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).  Upon the appointment by the Borrower of a successor L/C
Issuer or Swing Line Lender hereunder (which successor shall in all cases be a
Lender other than a Defaulting Lender),  (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer and Swing Line Lender, (ii) the retiring L/C Issuer and
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.

9.07Non-Reliance on Administrative Agent and Other Lenders  

Each Lender and the L/C Issuer expressly acknowledges that none of the
Administrative Agent nor the Arranger has made any representation or warranty to
it, and that no act by the Administrative Agent or the Arranger hereafter taken,
including any consent to, and acceptance of any assignment or review of the
affairs of any Loan Party of any Affiliate thereof, shall be deemed to
constitute any representation or warranty by the Administrative Agent or the
Arranger to any Lender or the L/C Issuer as to any matter, including whether the
Administrative Agent or

155

 

--------------------------------------------------------------------------------

 

the Arranger have disclosed material information in their (or their Related
Parties’) possession.  Each Lender and the L/C Issuer represents to the
Administrative Agent and the Arranger that it has, independently and without
reliance upon the Administrative Agent, the Arranger, any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis of, appraisal of, and
investigation into, the business, prospects, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their Subsidiaries,
and all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrowers hereunder.  Each Lender and the L/C Issuer
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arranger, any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own credit analysis, appraisals and
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Loan Parties. Each Lender and the L/C
Issuer represents and warrants that (i) the Loan Documents set forth the terms
of a commercial lending facility and (ii) it is engaged in making, acquiring or
holding commercial loans in the ordinary course and is entering into this
Agreement as a Lender or L/C Issuer for the purpose of making, acquiring or
holding commercial loans and providing other facilities set forth herein as may
be applicable to such Lender or L/C Issuer, and not for the purpose of
purchasing, acquiring or holding any other type of financial instrument, and
each Lender and the L/C Issuer agrees not to assert a claim in contravention of
the foregoing. Each Lender and the L/C Issuer represents and warrants that it is
sophisticated with respect to decisions to make, acquire and/or hold commercial
loans and to provide other facilities set forth herein, as may be applicable to
such Lender or such L/C Issuer, and either it, or the Person exercising
discretion in making its decision to make, acquire and/or hold such commercial
loans or to provide such other facilities, is experienced in making, acquiring
or holding such commercial loans or providing such other facilities.

9.08No Other Duties, Etc.  

Anything herein to the contrary notwithstanding, none of the Syndication Agent,
Documentation Agent, the Book Manager, or Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.

9.09Administrative Agent May File Proofs of Claim  

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise.

156

 

--------------------------------------------------------------------------------

 

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 11.04) allowed in such judicial
proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

9.10Collateral and Guaranty Matters  

Each of the Lenders (including in its capacities as a potential Cash Management
Bank and a potential Hedge Bank) and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion,

(a)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank of Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing in accordance with Section 11.01;

(b)to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder;

157

 

--------------------------------------------------------------------------------

 

(c)to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and

(d)to release any Guarantor from its obligations under the Guaranty if such
Person becomes an Excluded Subsidiary.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrowers’ expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.

9.11Secured Cash Management Agreements and Secured Hedge Agreements  

No Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.03,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

9.12Certain ERISA Matters

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Lead Borrower or any other Loan Party, that
at least one of the following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Pension Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments, or this agreement,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84–14
(a class exemption for certain transactions determined by independent qualified

158

 

--------------------------------------------------------------------------------

 

professional asset managers), PTE 95–60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90–1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91–38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96–23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84–14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84–14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84–14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender, to
the effect that the Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement will not constitute a “prohibited transaction” under Section 406 of
ERISA for which there is no exemption.

(b)In addition, unless either (1) clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

159

 

--------------------------------------------------------------------------------

 

ARTICLE X.
CONTINUING GUARANTY

10.01Guaranty  

Each Guarantor party hereto that is a Domestic Subsidiary of Holdings and each
Subsidiary of Holdings that becomes a Guarantor after the date hereof pursuant
to Section 6.12, jointly and severally with each other Loan Party, hereby
absolutely and unconditionally guarantees, as a guaranty of payment and
performance and not merely as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of any and all of the Obligations (for
each Guarantor, subject to the proviso in this sentence, its “Guaranteed
Obligations”), whether for principal, interest, premiums, fees, indemnities,
damages, costs, expenses or otherwise, of each Borrower and of each other
Guarantor to the Secured Parties, and whether arising hereunder or under any
other Loan Document, any Secured Cash Management Agreement or any Secured Hedge
Agreement (including all renewals, extensions, amendments, refinancings and
other modifications thereof and all costs, attorneys’ fees and expenses incurred
by the Secured Parties in connection with the collection or enforcement
thereof); provided that (a) the Guaranteed Obligations of a Guarantor shall
exclude any Excluded Swap Obligations with respect to such Guarantor and (b) the
liability of each Guarantor individually with respect to this Guaranty shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under Section 548 of the
Bankruptcy Code of the United States or any comparable provisions of any
applicable state law or other applicable Law.  The Administrative Agent’s books
and records showing the amount of the Obligations shall be admissible in
evidence in any action or proceeding, and shall be binding upon the Domestic
Loan Parties, and conclusive for the purpose of establishing the amount of the
Obligations.  This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Obligations or any instrument or agreement
evidencing any Obligations, or by the existence, validity, enforceability,
perfection, non-perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Obligations which might otherwise constitute a
defense to the obligations of any Domestic Loan Party under this Guaranty, and
each Domestic Loan Party hereby irrevocably waives any defenses it may now have
or hereafter acquire in any way relating to any or all of the foregoing.

10.02Rights of Lenders  

Each Domestic Loan Party consents and agrees that the Secured Parties may, at
any time and from time to time, without notice or demand, and without affecting
the enforceability or continuing effectiveness hereof:  (a) amend, extend,
renew, compromise, discharge, accelerate or otherwise change the time for
payment or the terms of the Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Obligations; (c) apply
such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuer and the Lenders in their sole discretion
may determine; and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Obligations.  Without limiting the generality of
the foregoing, each Domestic Loan Party consents to the taking of, or failure to

160

 

--------------------------------------------------------------------------------

 

take, any action which might in any manner or to any extent vary the risks of
such Domestic Loan Party or any other Domestic Loan Party under this Guaranty or
which, but for this provision, might operate as a discharge of any Domestic Loan
Party.

10.03Certain Waivers  

Each Domestic Loan Party waives (a) any defense arising by reason of any
disability or other defense of any Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of any
Secured Party) of the liability of any Borrower or any other guarantor; (b) any
defense based on any claim that any Domestic Loan Party’s obligations exceed or
are more burdensome than those of a Borrower or other Domestic Loan Party; (c)
the benefit of any statute of limitations affecting any Domestic Loan Party’s
liability hereunder; (d) any right to proceed against any Borrower, proceed
against or exhaust any security for the Obligations, or pursue any other remedy
in the power of any Secured Party whatsoever; (e) any benefit of and any right
to participate in any security now or hereafter held by any Secured Party; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties.  Each Domestic Loan Party
expressly waives all setoffs and counterclaims and all presentments, demands for
payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Obligations.  

10.04Obligations Independent  

The obligations of each Domestic Loan Party hereunder are those of primary
obligor, and not merely as surety, and are independent of the Obligations and
the obligations of any other guarantor, and a separate action may be brought
against each Domestic Loan Party to enforce this Guaranty whether or not any
Borrower or any other person or entity is joined as a party.

10.05Subrogation  

No Domestic Loan Party shall exercise any right of subrogation, contribution,
indemnity, reimbursement or similar rights with respect to any payments it makes
under this Guaranty until all of the Obligations and any amounts payable under
this Guaranty have been paid and performed in full in cash and the Commitments
and the Facilities are terminated.  If any amounts are paid to any Domestic Loan
Party in violation of the foregoing limitation, then such amounts shall be held
in trust for the benefit of the Secured Parties and shall forthwith be paid to
the Secured Parties to reduce the amount of the Obligations, whether matured or
unmatured.

10.06Termination; Reinstatement  

This Guaranty is a continuing and irrevocable guaranty of all Obligations now or
hereafter existing and shall remain in full force and effect until all
Obligations and any other amounts payable under this Guaranty are paid in full
in cash and the Commitments and the Facilities with respect to the Obligations
are terminated.  Notwithstanding the foregoing, this

161

 

--------------------------------------------------------------------------------

 

Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of any Borrower or any Guarantor is made, or
any of the Secured Parties exercises its right of setoff, in respect of the
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any of
the Secured Parties in their discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Laws
or otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction.  The obligations of the Domestic Loan Parties under
this paragraph shall survive termination of this Guaranty.

10.07Subordination  

Each Domestic Loan Party hereby subordinates the payment of all obligations and
indebtedness of any Borrower or any other Loan Party owing to such Domestic Loan
Party, whether now existing or hereafter arising, including but not limited to
any obligation of any Borrower to such Domestic Loan Party as subrogee of the
Secured Parties or resulting from such Domestic Loan Party’s performance under
this Guaranty, to the payment in full in cash of all Obligations.  If the
Secured Parties so request, any such obligation or indebtedness of any Loan
Party to any Domestic Loan Party shall be enforced and performance received by
such Domestic Loan Party as trustee for the Secured Parties and the proceeds
thereof shall be paid over to the Secured Parties on account of the Obligations,
but without reducing or affecting in any manner the liability of any Domestic
Loan Party under this Guaranty.

10.08Stay of Acceleration  

If acceleration of the time for payment of any of the Obligations is stayed, in
connection with any case commenced by or against any Domestic Loan Party under
any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be
payable by such Domestic Loan Party and the other Domestic Loan Parties
immediately upon demand by the Secured Parties.

10.09Condition of Borrowers  

Each Domestic Loan Party acknowledges and agrees that it has the sole
responsibility for, and has adequate means of, obtaining from any Borrower and
any other guarantor such information concerning the financial condition,
business and operations of such Borrower and any such other guarantor as such
Domestic Loan Party requires, and that none of the Secured Parties has any duty,
and such Domestic Loan Party is not relying on the Secured Parties at any time,
to disclose to such Domestic Loan Party any information relating to the
business, operations or financial condition of such Borrower or any other
guarantor (such Domestic Loan Party waiving any duty on the part of the Secured
Parties to disclose such information and any defense relating to the failure to
provide the same).

10.10Rights of Contribution  

The Domestic Loan Parties hereby agree, as among themselves, that if any
Domestic Loan Party shall become an Excess Funding Guarantor (as defined below)
by reason of

162

 

--------------------------------------------------------------------------------

 

the payment by such Guarantor of any Obligations, each other Guarantor shall, on
written demand of such Excess Funding Guarantor (but subject to the next
sentence), pay to such Excess Funding Guarantor an amount equal to such
Guarantor’s Pro Rata Share (as defined below and determined, for this purpose,
without reference to the properties, debts and liabilities of such Excess
Funding Guarantor) of the Excess Payment (as defined below) in respect of such
Obligations.  The payment obligation of a Domestic Loan Party to any Excess
Funding Guarantor under this Section shall be subordinate and subject in right
of payment to the prior payment in full in cash of the Obligations of such
Domestic Loan Party under the other provisions of this Article and of all other
Obligations (other than contingent indemnification obligations not yet asserted,
due or payable), and such Excess Funding Guarantor shall not exercise any right
or remedy with respect to such excess until payment and satisfaction in full in
cash of all of the Obligations.

For purposes of this Section, (i) “Excess Funding Guarantor” means, in respect
of any Obligations, a Domestic Loan Party that has paid an amount in excess of
its Pro Rata Share of such Obligations, (ii) “Excess Payment” means, in respect
of any Obligations, the amount paid by an Excess Funding Guarantor in excess of
its Pro Rata Share of such Obligations and (iii) “Pro Rata Share” means, for any
Domestic Loan Party, the ratio (expressed as a percentage) of (x) the amount by
which the aggregate present fair saleable value of all properties of such
Domestic Loan Party (excluding any Equity Interests of any other Domestic Loan
Party) exceeds the amount of all the debts and liabilities of such Loan Party
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of such Domestic Loan Party hereunder and any
obligations of any other Domestic Loan Party that have been Guaranteed by such
Domestic Loan Party) to (y) the amount by which the aggregate fair saleable
value of all properties of all of the Domestic Loan Parties exceeds the amount
of all the debts and liabilities (including contingent, subordinated, unmatured
and unliquidated liabilities, but excluding the obligations of the Borrowers and
the Guarantors under the Loan Documents) of all of the Domestic Loan Parties,
determined (A) with respect to any Domestic Loan Party that is a party hereto on
the Third Restatement Date, as of the Third Restatement Date, and (B) with
respect to any other Domestic Loan Party, as of the date such Domestic Loan
Party becomes a Domestic Loan Party hereunder.

10.11Joint and Several Obligations  

(a)Each Borrower hereby accepts joint and several liability for the Loans and
all other Obligations under the Loan Documents in consideration of the financial
accommodations to be provided to all Borrowers and other Loan Parties by the
Lenders, the L/C Issuer and the Administrative Agent under the Loan Documents,
for the mutual benefit, directly and indirectly, of the Loan Parties and in
consideration of the undertakings of the other Borrower to accept joint and
several liability for the Obligations.

(b)Each Guarantor which is a Domestic Loan Party hereby accepts joint and
several liability for the Loans and all other Obligations under the Loan
Documents in consideration of the financial accommodations to be provided to the
Borrowers and other Loan Parties by the Lenders and the Administrative Agent
under the Loan Documents, for the mutual benefit, directly and indirectly, of
the Loan Parties and in consideration of the

163

 

--------------------------------------------------------------------------------

 

undertakings of the other Guarantors which are Domestic Loan Parties to accept
joint and several liability for the Obligations.

(c)Each Domestic Loan Party represents and warrants to the Lenders and the
Administrative Agent that it is in the best interests of such Domestic Loan
Party to enter into this Agreement inasmuch as the Domestic Loan Parties will,
as a result of proceeds of the Loans being made available hereunder for working
capital and other financing needs of the Borrowers, derive substantial direct
and indirect benefits from the Loans made from time to time to the Borrowers by
the Lenders pursuant to this Agreement, and each Domestic Loan Party agrees that
the Administrative Agent and the Lenders are relying on this representation in
agreeing to make Loans to the Borrowers.

10.12Keepwell.  

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Loan Documents, in each case, by any Specified
Loan Party becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Secured Obligations have been indefeasibly paid and performed in full.  Each
Loan Party intends this Section to constitute, and this Section shall be deemed
to constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

 

ARTICLE XI.
MISCELLANEOUS

11.01Amendments, Etc.  

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrowers or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided however that no such amendment, waiver or consent shall:

(a)waive any condition set forth in Section 4.01 (other than Section 4.01(b)(i)
or (c)), or, in the case of the initial Credit Extension, Section 4.02, without
the written consent of each Lender;

164

 

--------------------------------------------------------------------------------

 

(b)without limiting the generality of clause (a) above, waive any condition set
forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Revolving Lenders or the Required
Term Lenders, as the case may be;

(c)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(d)postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to any Lender hereunder or under such other Loan Document without
the written consent of such Lender;

(e)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document to any Lender without the written consent of such Lender;
provided, however, that only the consent of the Required Lenders shall be
necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(f)change (i) Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender or (ii) the
order of application of any reduction in the Commitments or any prepayment of
Loans among the Facilities from the application thereof set forth in the
applicable provisions of Section 2.05(b) or 2.06(b), respectively, in any manner
that materially and adversely affects the Lenders under a Facility without the
written consent of (i) if such Facility is the Term Facility, the Required Term
Lenders and (ii) if such Facility is the Revolving Credit Facility, the Required
Revolving Lenders;

(g)change (i) any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder (other than the
definitions specified in clause (ii) of this Section 11.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders,” or “Required Term Lenders” without the written consent of each Lender
under the applicable Facility;

(h)other than in connection with a transaction permitted under Section 7.04 or
7.05, release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(i)other than in connection with a transaction permitted under Section 7.04 or
7.05, release all or substantially all of the value of the Guaranty, without the
written consent of each Lender; or

165

 

--------------------------------------------------------------------------------

 

(j)impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term Facility, the Required Term Lenders and (ii)
if such Facility is the Revolving Credit Facility, the Required Revolving
Lenders;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.  In the event of an increase in the Revolving Credit Facility
in accordance with the provisions of Section 2.15 or an increase in the Term
Facility in accordance with the provisions of Section 2.16, the Administrative
Agent shall be permitted, on behalf of all Lenders (and is hereby authorized by
all such Lenders), to enter into amendments to this Agreement and all other Loan
Documents to provide for such increase in the Revolving Credit Facility or Term
Facility, as applicable, on the terms set forth in Section 2.15 or Section
2.16.  In no event shall the provisions of this paragraph obligate any Lender to
increase their Commitment hereunder.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrowers may
replace such non-consenting Lender in accordance with Section 11.14; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrowers to be made pursuant to this paragraph).

Notwithstanding the foregoing,

(I)this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders and the Borrowers to add one or more additional
credit facilities to this Agreement (it being understood that no Lender shall
have any obligation to provide or to commit to provide all or any portion of any
such additional credit facility) and to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof

166

 

--------------------------------------------------------------------------------

 

to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Loans and the accrued interest and fees in
respect thereof;

(II)this Agreement may be amended with the written consent of the Administrative
Agent, the Borrowers and the Lenders providing the relevant Replacement Term
Loans (as defined below) to permit the refinancing or exchange of all
outstanding Term Loans of any tranche (“Refinanced Term Loans”) with a
replacement term loan tranche hereunder (“Replacement Term Loans”); provided
that the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans plus any
interest, premium or other amount due with respect to such Refinanced Term
Loans, and any underwriting discounts, fees, commissions and expenses incurred
in connection with the Replacement Term Loans;

(III)guarantees, collateral security documents and related documents executed by
Holdings or Foreign Subsidiaries in connection with this Agreement may be in a
form reasonably determined by the Administrative Agent and may be, together with
this Agreement, amended and waived with the consent of the Administrative Agent
at the request of the Borrowers without the need to obtain the consent of any
other Lender if such amendment or waiver is delivered in order (i) to comply
with local Law or advice of local counsel, (ii) to cure ambiguities or defects
or (iii) to cause such guarantee, collateral security document or other document
to be consistent with this Agreement and the other Loan Documents;

(IV)this Agreement may be amended (or amended and restated) with the written
consent of the Administrative Agent, the Borrowers and the participating Lenders
pursuant to Section 2.14, 2.15 and 2.16 in accordance with the terms thereof;

(V)conditions to the effectiveness of any Incremental Revolving Commitment or
any increase in the Term Loans or Incremental Tranche may, to the extent not
inconsistent with the provisions of Section 2.15 or Section 2.16, as applicable,
be waived with the consent of a majority in interest of the Revolving Credit
Lenders and Eligible Assignees, or the majority in interest of the Term Lenders
and Eligible Assignees, in each case, having commitments in respect of such
Incremental Revolving Commitment, increase in the Term Loans or Incremental
Tranche, as the case may be; and

(VI)this Agreement may be amended, supplemented or waived with the consent of
the Administrative Agent at the request of the Borrowers without the need to
obtain the consent of any Lender is such amendment, supplement or waiver is in
order to cure ambiguities,

167

 

--------------------------------------------------------------------------------

 

inconsistencies, omissions, mistakes or defects so long as the Lenders shall
have received at least five (5) Business Days’ prior written notice thereof and
the Administrative Agent shall not have received, within five (5) Business Days
of the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment, supplement
or waiver.

11.02Notices; Effectiveness; Electronic Communications  

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i)if to Holdings, any Borrower, any other Guarantor, the Administrative Agent,
the L/C Issuer or the Swing Line Lender, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier or electronic mail
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient).  Notices
and other communications delivered through electronic communications to the
extent provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Lead
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested”

168

 

--------------------------------------------------------------------------------

 

function, as available, return e-mail or other written acknowledgement),
provided that if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any other Loan Party, any
Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Borrower, any
other Loan Party, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d)Change of Address, Etc.  Each Borrower, each other Loan Party, the
Administrative Agent, the L/C Issuer and the Swing Line Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Lead Borrower, the Administrative Agent, the L/C
Issuer and the Swing Line Lender.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such
Lender.  Furthermore, each Public Lender agrees to cause at least one individual
at or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public

169

 

--------------------------------------------------------------------------------

 

information with respect to any Borrower or its securities for purposes of
United States Federal or state securities laws.

(e)Reliance by Administrative Agent, L/C Issuer and Lenders.  The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of any Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrowers shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of any Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

11.03No Waiver; Cumulative Remedies; Enforcement  

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them (including the
authority to call or otherwise assert a Default or Event of Default) shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,

170

 

--------------------------------------------------------------------------------

 

with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

11.04Expenses; Indemnity; Damage Waiver

(a)Costs and Expenses.  The Borrowers shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (limited, in the case of fees, charges and disbursements for legal
counsel, to the reasonable and documented fees, charges and disbursements of one
external counsel for the Administrative Agent and its Affiliates, taken as a
whole, and of one local counsel in each applicable jurisdiction for the
Administrative Agent and its Affiliates, taken as a whole), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable and documented out of pocket
expenses incurred by the Administrative Agent , the L/C Issuer and the Lenders
(limited, in the case of fees, charges and disbursements for legal counsel, to
the reasonable and documented fees, charges and disbursements of one external
counsel for all such Persons, taken as a whole, and of one local counsel in each
applicable jurisdiction for all such Persons, taken as a whole, and in the event
of any conflict of interest, one additional external counsel to all similarly
situated affected parties, taken as a whole), in connection with the enforcement
or protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b)Indemnification by the Borrowers.  The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (limited,
in the case of fees, charges and disbursements for legal counsel, to the
reasonable and documented fees, charges and disbursements of one external
counsel for all such Indemnitees, taken as a whole, and of one local counsel in
each applicable jurisdiction for all such Indemnitees, taken as a whole, and in
the event of any conflict of interest, one additional external counsel to all
similarly situated affected parties taken as a whole, incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents, (ii)
any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a

171

 

--------------------------------------------------------------------------------

 

Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Borrower or any of their Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of their
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Borrower or any
other Loan Party or any of such Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (w) result from a claim by any Indemnitee against any other
Indemnitee (except, in the case of the Administrative Agent (and any sub-agent
thereof) and its Related Parties only, claims relating to the administration of
this Agreement and the other Loan Documents), (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee; or (y) result
from a claim brought by any Borrower or any other Loan Party against an
Indemnitee for breach of such Indemnitee's (or any of its Related Party’s or
Persons to whom it is a Related Party) obligations hereunder or under any other
Loan Document, if such Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction; or (z) arise solely out of the presence or release of
Hazardous Materials which first occurs on any property after foreclosure or
similar exercise of remedies by the Administrative Agent or any Lender resulting
in a transfer of title to a Lender or any other third party and the Loan Parties
no longer operate or occupy the property.  This Section 11.04 shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

(c)Reimbursement by Lenders.  To the extent that the Borrowers for any reason
fail to pay any amount required under subsection (a) or (b) of this Section to
be paid by them to the Administrative Agent (or any sub-agent thereof), the L/C
Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the L/C
Issuer or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or L/C Issuer in connection with
such capacity.  The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, no party hereto shall assert (and by accepting the benefits
hereof, each Indemnitee agrees that it shall not assert), and each party hereto
hereby waives (and by accepting the benefits hereof, each Indemnitee waives) any
claim against any other party hereto or any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument

172

 

--------------------------------------------------------------------------------

 

contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof, even if advised of the
possibility thereof.  No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from (i) the gross negligence, bad faith or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction or (ii) a breach of such
Indemnitee’s (or any of its Related Party’s or such Persons to whom it is a
Related Party) obligations hereunder or under any other Loan Document, if such
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

(e)Payments.  All amounts due under this Section shall be payable not later than
ten Business Days after written demand therefor, accompanied by reasonably
detailed supporting documentation.

(f)Survival.  The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

11.05Payments Set Aside

To the extent that any payment by or on behalf of the Borrowers is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

11.06Successors and Assigns

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower nor any other
Loan Party may assign or

173

 

--------------------------------------------------------------------------------

 

otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender (other than a
Defaulting Lender, subject to Section 2.18(b)) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of Section 11.06(b), (ii) by way of
participation in accordance with the provisions of Section 11.06(d), or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 11.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 11.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i)Minimum Amounts.

(i)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(ii)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $5,000,000, in the case of any
assignment in respect of the Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default under Section 8.01(a), (f) or (g) has
occurred and is continuing, the Lead Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

174

 

--------------------------------------------------------------------------------

 

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(i)the consent of the Lead Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default under
Section 8.01(a), (f) or (g) has occurred and is continuing at the time of such
assignment or (2) such assignment is (x) from a Term Loan Lender to a Lender, an
Affiliate of a Lender or an Approved Fund or (y) from a Revolving Credit Lender
to a Revolving Credit Lender, an Affiliate of a Revolving Credit Lender or an
Approved Fund with respect to a Revolving Credit Lender; provided that the Lead
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;

(ii)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Commitment or Revolving Credit Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or (2)
any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund;

(iii)the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(iv)the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)No Assignment to Borrowers.  No such assignment shall be made to Holdings or
any of Holdings’ Subsidiaries; provided that assignments of Term Loans

175

 

--------------------------------------------------------------------------------

 

shall be permitted to Holdings or any of its Subsidiaries, so long as (i) any
such assignment is made pursuant to an offer to all Term Lenders pro rata,
(ii) no Event of Default has occurred and is continuing at the time of such
assignment and (iii) any Term Loans assigned to Holdings or any of its
Subsidiaries are cancelled immediately thereafter.

(vi)No Assignment to Natural Persons or Competitors of Holdings and its
Subsidiaries.  No such assignment shall be made to a natural person (or a
holding company, investment vehicle or trust for, or owned and operated by or
for the primary benefit of one or more natural persons) or to any competitor,
customer or supplier of Holdings or any of its Subsidiaries previously
identified in writing to the Administrative Agent and Lenders as such; provided,
however, that any addition to such list shall not be effective until after at
least three (3) Business Days following receipt thereof by the Administrative
Agent from the Lead Borrower.

(vii)Assignments to Borrower Affiliates.  No such assignment shall be to an
Affiliate of Holdings (other than Holdings and its Subsidiaries pursuant to
clause (v) above); provided that each Lender shall have the right at any time to
sell, assign or transfer all or a portion of the Loans owing to it to any
Affiliate of Holdings that is not a Subsidiary of Holdings (such affiliate, an
“Affiliated Lender”) subject to the following limitations: (i) the aggregate
principal amount of Loans purchased by assignment pursuant to this Section (vii)
and held at any one time by Affiliated Lenders may not exceed 20% of the
outstanding principal amount of all Loans; (ii) each Affiliated Lender, solely
in its capacity as a Lender, hereby agrees that it shall have no right
whatsoever so long as such Person is an Affiliated Lender: (A) to vote with
respect to any amendment, modification, waiver, consent or other such action
with respect to any of the terms of this Agreement or any other Loan Document
and that it shall be deemed to have voted its interest as a Lender without
discretion in the same proportion as the allocation of voting with respect to
such matter by Lenders who are not Affiliated Lenders; provided that,
notwithstanding the foregoing, (x) such assignee shall be permitted to vote if
such amendment, modification, waiver, consent or other such action
disproportionately affects such Affiliated Lender in its capacity as a Lender as
compared to other Lenders and (y) no amendment, modification, waiver, consent or
other action shall deprive any Affiliated Lender of its share of any payments
which the Lenders are entitled to share on a Pro Rata Basis hereunder and (z)
each Affiliated Lender shall have all voting rights described in Section
11.01(a)-(j) of this Agreement; (B) to attend (or receive any notice of) any
meeting, conference call or correspondence (other than any meeting or conference
call at which any Loan Party or any Subsidiary is present or correspondence with
or to any Loan Party or any Subsidiary) with Administrative Agent or any Lender
or receive any information from Administrative Agent or any other Lender (other
than notices of borrowings, prepayments and other administrative notices in
respect of its Loans or Commitments required to be delivered to Lenders pursuant
hereto); or (C) to make or bring any claim, in its capacity as Lender, against
Administrative Agent or any Lender with respect to the duties and obligations of
such Persons under the Loan Documents.

176

 

--------------------------------------------------------------------------------

 

(viii)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.07 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).  For the avoidance of doubt, an entity that has (A) acquired
an assignment or participation interest, (B) entered into a trade for either an
assignment or participation interest or (C) become a competitor of Holdings or
any of its Subsidiaries before such entity was identified in writing to the
Administrative Agent and the Lenders as a competitor, customer or supplier
pursuant to Section 11.06(b)(vi), shall not be retroactively disqualified as a
Lender or Participant, as the case may be.

(ix )     If:

(i)a Lender assigns or transfers any participation to an assignee or changes its
Facility Office; and

177

 

--------------------------------------------------------------------------------

 

(ii)as a result of circumstances existing at the date of the assignment or
transfer or such change in its Lending Office, a Borrower would be obliged to
make a payment to the assignee under Section 3.02,

then the assignee shall only be entitled to receive payment under that Section
to the same extent as the Lender would have been if the assignment or transfer
or change in Facility Office had not occurred.

(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement.  The
Register shall be available for inspection by the Borrowers and any Lender
(solely with respect to its own address, Commitments, Loans and L/C Obligations,
if any), at any reasonable time and from time to time upon reasonable prior
notice.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person, or a holding company, investment vehicle or
trust for, or owned and operated by or for the primary benefit of one or more
natural persons, any Person previously identified in writing to the
Administrative Agent or such Lender by the Lead Borrower as a competitor of a
Loan Party or any Subsidiary or the or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (iii) where such rights and obligations relate to a U.K. Facility,
the Participant is U.K. Qualifying Lender; (iv) the Borrowers, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (v) the consent of the Lead Borrower shall
be required solely in connection with any Participation by a Defaulting Lender
or any Lender that has breached its obligations hereunder or under any Loan
Document.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement and shall not give the Participant any consent,
notice or other rights with respect to such enforcement, amendments,
modifications or waivers; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 11.01 (other than clauses (a) and (b) that affects such Participant and
would require such Participant’s consent if such Participant were a Lender under
the applicable Facility.  Subject to subsection (e) of this Section, the

178

 

--------------------------------------------------------------------------------

 

Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.07 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.06(b).  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.13 as though it were a Lender.

Notwithstanding the foregoing, each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrowers, maintain a “book
entry” register (as described in the applicable United States federal income tax
law and United States Treasury regulations) on which it records the name and
address of the proposed Participant and the principal amounts (and stated
interest) of each such proposed Participant’s interest in the Loans or other
Obligations under this Agreement (the “Participant Register”).  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation and as  having “ownership of an
interest” (as such term is defined in the applicable Treasury regulations) for
all purposes of this Agreement notwithstanding any notice to the contrary.  No
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury regulations or any successor United States Treasury Regulations, or is
otherwise required thereunder.

(e)Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.02 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Lead Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Lead Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender.

(f)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g)Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Revolving Credit Commitment and
Revolving Credit Loans pursuant to Section 11.06(b), Bank of America may, (i)
upon 30 days’ notice to the Lead Borrower and the Lenders, resign as L/C Issuer
and/or (ii) upon 30 days’ notice to the Lead Borrower, resign as Swing Line
Lender.  In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Borrowers shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrowers to appoint

179

 

--------------------------------------------------------------------------------

 

any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be.  If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

11.07Treatment of Certain Information; Confidentiality  

(a)Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.15(c) or 2.16(c) or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrowers and their obligations, (g) on a confidential basis to
(i) any rating agency in connection with rating the Loan Parties or their
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the application,
issuance, publishing and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of the Lead Borrower or (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 11.07, (ii) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Loan Parties or their Subsidiaries or (iii) is independently discovered or
developed by a party hereto without utilizing any Information received from the
Loan Parties or their Subsidiaries or violating the

180

 

--------------------------------------------------------------------------------

 

terms of this Section 11.07.  In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments.

(b)For purposes of this Section 11.07, “Information” means all information
received from any Loan Party or any Subsidiary thereof relating to any Loan
Party or any Subsidiary thereof or their respective businesses (including, for
the avoidance of doubt, under Sections 6.01, 6.02 and 6.03), other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

(c)Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

(d)The Loan Parties consent to the publication by the Administrative Agent or
any Lender of customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
the Loan Parties.

(e)Notwithstanding the foregoing, in no event shall the Administrative Agent,
any Lender or the L/C Issuer disclose any Information to any Person previously
identified in writing addressed to such Person by the Lead Borrower as a
competitor, customer or supplier (or Affiliate of any of the foregoing) of a
Loan Party or any Subsidiary.

11.08Right of Setoff  

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Borrower
or any other Loan Party against any and all of the obligations of such Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer, irrespective of whether or not
such Lender or the L/C Issuer shall have made any demand under this Agreement or
any other Loan Document and although such obligations of such Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such

181

 

--------------------------------------------------------------------------------

 

Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.18 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the Lead Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.  Notwithstanding the foregoing, no
amount setoff from any Guarantor shall be applied to any Excluded Swap
Obligation of such Guarantor.

11.09Interest Rate Limitation  

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

11.10Canadian Interest Act  

For the purposes of the Interest Act (Canada) and all any other applicable laws
which may hereafter regulate the calculation or computation of interest on
borrowed funds, the yearly rate of interest to which any rate for a period less
than a year is equivalent is such rate, divided by the number of days in such
period, and multiplied by the actual number of days in the year.

11.11Counterparts; Integration; Effectiveness  

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become

182

 

--------------------------------------------------------------------------------

 

effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement or any other Loan Document by telecopy or other electronic imaging
means shall be effective as delivery of a manually executed counterpart of this
Agreement or such other Loan Document.

11.12Survival of Representations and Warranties  

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.13Severability  

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

11.14Replacement of Lenders  

If any Lender requests compensation under Section 3.04, or if the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Defaulting Lender, or if any Lender does not consent to any
amendment or waiver of a provision hereof or of any other Loan Document to which
the Required Lenders have consented (and the consent of such Lender is required
for such amendment or waiver pursuant to the provisions of Section 11.01), or if
any other circumstance exists hereunder that gives the Borrowers the right to
replace a Lender as a party hereto, then the Borrowers may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
11.06), all of its interests, rights and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

183

 

--------------------------------------------------------------------------------

 

(a)the Borrowers shall have paid or caused to be paid to the Administrative
Agent the assignment fee specified in Section 11.06(b) (unless waived by the
Administrative Agent);

(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.07) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d)such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

11.15Governing Law; Jurisdiction; Etc.  

(a)GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)SUBMISSION TO JURISDICTION.  EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

184

 

--------------------------------------------------------------------------------

 

(c)WAIVER OF VENUE.  EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW

11.16Waiver of Jury Trial  

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

11.17No Advisory or Fiduciary Responsibility.  

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arrangers, are arm’s-length commercial transactions between the Loan Parties
and their respective Affiliates, on the one hand, and the Administrative Agent
and the Arrangers on the other hand, (B) each Loan Party has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each Loan Party is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (A) the Administrative Agent and
the Arrangers each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be

185

 

--------------------------------------------------------------------------------

 

acting as an advisor, agent or fiduciary for any Loan Party or any of their
respective Affiliates, or any other Person and (B) neither the Administrative
Agent nor the Arrangers has any obligation to any Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and neither the Administrative Agent nor the Arrangers
has any obligation to disclose any of such interests to any Loan Party or any of
their respective Affiliates.  To the fullest extent permitted by law, each Loan
Party hereby waives and releases any claims that it may have against the
Administrative Agent and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

11.18Electronic Execution of Assignments and Certain Other Documents  

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent, the L/C Issuer nor any
Lender is under any obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent,
the L/C Issuer or such Lender pursuant to procedures approved by it and provided
further without limiting the foregoing, upon the request of any party, any
electronic signature shall be promptly followed by such manually executed
counterpart.

11.19USA PATRIOT Act  

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Act.  The
Borrowers shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the Act and the Beneficial Ownership
Regulation.

186

 

--------------------------------------------------------------------------------

 

11.20Judgment Currency  

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of the Borrowers in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency.  If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from the Borrowers in the
Agreement Currency, the Borrowers agree, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrowers (or to any other Person who may be entitled thereto under
applicable law).

11.21Acknowledgement and Consent to Bail-In of EEA Financial Institutions  

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)

a reduction in full or in part or cancellation of any such liability;

(ii)

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

187

 

--------------------------------------------------------------------------------

 

(iii)

the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

11.22Third Amended and Restated Agreement  

(a)This Agreement, effective as of the Third Restatement Date, is an amendment
and restatement of the Existing Credit Agreement, it being acknowledged and
agreed that as of the Third Restatement Date all obligations outstanding under
or in connection with the Existing Credit Agreement and any of the other Loan
Documents (such obligations, collectively, the “Existing Obligations”)
constitute obligations under this Agreement.  This Agreement is in no way
intended to constitute a novation of the Existing Credit Agreement or the
Existing Obligations.  From and after the Third Restatement Date, any reference
to the Existing Credit Agreement in any of the other Loan Documents executed or
issued by and/or delivered to any one or more parties hereto pursuant to or in
connection therewith shall be deemed to be a reference to this Agreement, and
the provisions of this Agreement shall prevail in the event of any conflict or
inconsistency between such provisions and those of the Existing Credit
Agreement.

(b)Without limiting the generality of Section 11.22(a), the parties agree that:

(i)

all Existing Obligations outstanding as at the Third Restatement Date shall, as
of the Third Restatement Date, be deemed to be obligations outstanding hereunder
and subject to the terms of this Agreement, and

(ii)

each of the other Loan Documents (other than the Existing Credit Agreement) is
hereby ratified and confirmed in all respects and shall continue in full force
and effect, except that (A) any references therein to the Existing Credit
Agreement shall be deemed to refer to this Agreement, and (B) any security
granted or guarantee given pursuant to or in connection with the Existing Credit
Agreement and the other Loan Documents (collectively, the “Existing Security”)
shall continue to secure or guarantee, as applicable, the obligations of the
Borrowers arising pursuant to or in connection with this Agreement (including
all such obligations arising initially pursuant to or in connection with the
Existing Credit Agreement and the other Loan Documents), except as otherwise
agreed in writing in accordance with Section 11.01, including pursuant to any
amendments, confirmations, or releases entered into on the Third Restatement
Date.

11.23[Reserved]

11.24Acknowledgement Regarding Any Supported QFCs  

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents

188

 

--------------------------------------------------------------------------------

 

and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.  

11.25German Parallel Debt.  

For purposes of (i) taking security in, or subject to the laws of, Germany and
(ii) ensuring the continued validity of such security, each of the
Administrative Agent, the Lenders and the Loan Parties agree:

(a)Each Loan Party hereby irrevocably and unconditionally undertakes to pay to
the Administrative Agent, as a creditor in its own right and not as a
representative of the Lenders, sums (the “German Parallel Debt”) equal to and in
the currency of each amount payable by such Loan Party to each of the Lenders
under the Credit Agreement or any other Loan Document as and when that amount
falls due for payment under the relevant Loan Document or would have fallen due
but for any discharge resulting from failure of a Lender to take appropriate
steps, in insolvency proceedings affecting that Loan Party, to preserve its
entitlement to be paid that amount.

(b)Subject to the limitation set forth under clause (c) below, the
Administrative Agent shall have its own independent right to demand payment of
the amounts payable by each Loan Party under this Section 11.25, irrespective of
any discharge of such Loan Party’s obligation to pay those amounts to the
Lenders resulting from failure by them to take appropriate steps, in insolvency
proceedings affecting that Loan Party, to preserve their entitlement to be paid
those amounts, provided that the amount of the German Parallel Debt of each Loan
Party shall at all times be equal to the amount payable by such Loan Party to
each of the Lenders under each of the Loan Documents.

(c)Any amount due and payable by a Loan Party to the Administrative Agent under
this Section 11.25 shall be decreased to the extent that the Lenders have
received (and

189

 

--------------------------------------------------------------------------------

 

are able to retain) payment in full of the corresponding amount under the other
provisions of the Loan Documents and any amount due and payable by a Loan Party
to such Lenders under the other provisions of the Loan Documents shall be
decreased to the extent that the Administrative Agent has received (and is able
to retain) payment in full of the corresponding amount under this Section 11.25.

(d)Subject to the limitation set forth under clause (c) above, the rights of the
Lenders to receive payment of amounts payable by each Loan Party under the Loan
Documents are several and are separate and independent from, and without
prejudice to, the rights of the Administrative Agent to receive payment under
this Section 11.25.

(e)Notwithstanding the foregoing, any payment under the Loan Documents shall be
made to the relevant Loan Party as set out in the respective Loan Document,
unless expressly stated otherwise in the relevant Loan Document (save for this
Section 11.25) or unless the relevant Loan Party directs such payment to be made
to the Administrative Agent.

11.26Administration of German Law Security.  

(a)The Administrative Agent will:

(i)hold and administer any security governed by German law which is security
assigned or otherwise transferred to it under a non accessory security right
(nicht akzessorische Sicherheit) as trustee (Treuhänder) for the benefit of the
Lenders; and

(ii)administer (verwalten) any security governed by German law which is pledged
(Verpfändung) or otherwise transferred to any or each Lender under an accessory
security right (akzessorische Sicherheit).

(b)Each Lender authorizes the Administrative Agent (whether or not by or through
employees or agents):

(i)to exercise such rights, remedies, powers and discretions as are specifically
delegated to or conferred upon the Administrative Agent by the documents
governing the German Security Agreements and this Agreement together with such
powers and discretions as are reasonably incidental thereto;

(ii)to take such action on its behalf as may, from time to time, be authorized
under or in accordance with the German Security Agreements and this Agreement;
and

(iii)to execute for and on its behalf any and all German Security Agreements.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

190

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

BORROWERS:

NOVANTA CORPORATION

 

 

By:  /s/ Robert J. Buckley

Name:  Robert Buckley

Title: Chief Financial Officer

 

NOVANTA UK INVESTMENTS HOLDING LIMITED

 

 

By:  /s/ Robert J. Buckley

Name:  Robert Buckley

Title: Director

 

NOVANTA EUROPE GmbH

 

 

By:  /s/ Robert J. Buckley

Name: Robert Buckley

Title: Managing Director

 

 

HOLDINGS:

NOVANTA INC.

 

 

By:  /s/ Robert J. Buckley

Name:  Robert Buckley

Title: Chief Financial Officer

 

 

OTHER GUARANTORS:

NOVANTA TECHNOLOGIES UK LIMITED

 

 

By:  /s/ Robert J. Buckley

Name:  Robert Buckley

Title: Director

 

 

 

Signatures to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

NDS SURGICAL IMAGING LLC

 

 

By:  /s/ Robert J. Buckley

Name:  Robert Buckley

Title: President

 

MED X CHANGE, INC.

 

 

By:  /s/ Robert J. Buckley

Name:  Robert Buckley

Title: President

 

NOVANTA MEDICAL TECHNOLOGIES CORP.  

 

 

By:  /s/ Robert J. Buckley

Name: Robert Buckley

Title: President

 

 

 




Signatures to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

bank of america, n.a., as
Administrative Agent

 

By:  /s/ Melissa Mullis

Name:  Melissa Mullis

Title:  Vice President




Signatures to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

bank of america, n.a., as a Lender, L/C Issuer and Swing Line Lender

 

 

By:  /s/ John F. Lynch

Name:  John F. Lynch

Title:  Senior Vice President

 

Name of Treaty Lender

Bank of America, N.A.

Double tax treaty passport scheme reference number

##/#/####/####

Jurisdiction of tax residence

United States of America

 

Signatures to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as a Lender and co-syndication agent

 

 

By:  /s/ Maria Riaz

Name:  Maria Riaz

Title:    Vice President

 

 

Name of Treaty Lender

JPMorgan Chase Bank, N.A, London Branch

 

Double tax treaty passport scheme reference number

##/#/#######/####

Jurisdiction of tax residence

US

 

Signatures to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as co-syndication agent

 

 

By:  /s/ Kerry Anne O’Callaghan

Name:  Kerry Anne O’Callaghan

Title:  Vice President

 

Name of Treaty Lender

Wells Fargo Bank, N.A.

Double tax treaty passport scheme reference number

##/#/#####/####

Jurisdiction of tax residence

United States of America

 

 

Signatures to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

SILICON VALLEY BANK, as a Lender and co-documentation agent

 

 

By:  /s/ Ryan Aberdale

Name:  Ryan Aberdale

Title:  Vice President

 

Name of Treaty Lender

Silicon Valley Bank

Double tax treaty passport scheme reference number

##/#/#######/####

Jurisdiction of tax residence

United States of America

 

Signatures to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

TD BANK, N.A., as a Lender and co-documentation agent

 

 

By:  /s/ Leonid Batsevitsky

Name:  Leonid Batsevitsky

Title:  Vice President

 

 

Name of Treaty Lender

TD Bank, N.A.

Double tax treaty passport scheme reference number

##/#/######/####

Jurisdiction of tax residence

United States of America

 

Signatures to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

BANK OF MONTREAL, as a Lender and co-documentation agent

 

 

By:  /s/ Joshua Hovermale

Name:  Joshua Hovermale

Title:  Director

 

Signatures to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

BANK OF MONTREAL, London Branch, as a Lender

 

 

By:  /s/ Tom Woolgar

Name:  Tom Woolgar

Title:  Managing Director

 

By:  /s/ William K S Smith

Name:  William K S Smith

Title:  Managing Director

 




Signatures to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

HSBC BANK USA, National Association, as a Lender

 

 

By:  /s/ Zhiyan Zeng

Name:  Zhiyan Zeng

Title:  Vice President

 

 

Name of Treaty Lender

HSBC Bank USA, National Association

Double tax treaty passport scheme reference number

##/#/######/####

Jurisdiction of tax residence

United States of America

 

 

 

 

Signatures to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

HSBC UK BANK PLC, as a Lender

 

 

By: /s/ Andrew Metcalfe

Name:  Andrew Metcalfe

Title:  Regional Head ISB, South UK

 

Name of Treaty Lender

HSBC UK Bank Plc

Double tax treaty passport scheme reference number

N/A

Jurisdiction of tax residence

United Kingdom

 

Signatures to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

SCHEDULE 1.01

EXISTING LETTERS OF CREDIT

 

None.

 




 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

 

Term Commitments

Lender

Commitment

Applicable Percentage

Bank of America, N.A.

€16,030,457.87

17.777777778%

JPMorgan Chase Bank, N.A.

€16,030,457.87

17.777777778%

Wells Fargo Bank, National Association

€16,030,457.87

17.777777778%

Bank of Montreal

€13,024,747.02

14.444444444%

Silicon Valley Bank

€11,020,939.78

12.222222222%

TD Bank, N.A.

€10,019,036.17

11.111111111%

HSBC Bank USA, N.A.

€6,234,066.95

6.913580249%

HSBC UK Bank Plc

€1,781,161.98

1.975308640%

Total

€90,171,325.51

100.000000000%

 

 

 

 

Revolving Credit Commitments

(a) Revolving Credit Lender’s Revolving Credit Commitment

Lender

Commitment

Applicable Percentage

Bank of America, N.A.

$62,222,222.22

17.777777778%

JPMorgan Chase Bank, N.A.

$62,222,222.22

17.777777778%

Wells Fargo Bank, National Association

$62,222,222.22

17.777777778%

Bank of Montreal

$50,555,555.56

14.444444444%

Silicon Valley Bank

$42,777,777.78

12.222222222%

TD Bank, N.A.

$38,888,888.89

11.111111111%

HSBC Bank USA, N.A.

$24,197,530.87

6.913580249%

HSBC UK Bank Plc

$6,913,580.24

1.975308640%

Total

$350,000,000.00

100.000000000%

 

 



 

--------------------------------------------------------------------------------

 

(b) Letter of Credit Sublimit

Lender

Letter of Credit Sublimit

Bank of America, N.A.

$20,000,000.00

Total:

$20,000,000.00

 

 

 

 

(c) Swing Line Sublimit

 

Swing Line Sublimit

Bank of America, N.A.

$10,000,000.00

Total:

$10,000,000.00

 

 




 

--------------------------------------------------------------------------------

 

Schedule 5.05

Supplements to Audited Financial Statements

None.

 

 




 

--------------------------------------------------------------------------------

 

Schedule 5.08(b)

Owned Real Property

 

Owner

Address

Book Value

Estimated Fair Value

Novanta Corporation (f/k/a GSI Group Corporation)

4600 Campus Place
Mukilteo, WA  98275

$#.# million

$#.# million

Novanta Corporation (f/k/a GSI Group Corporation)

234 East Mohave, Phoenix, AZ 85004

$#.# million

$#.# million

Novanta Technologies UK Limited (f/k/a GSI Group Limited)

40 Barrington Road, Foxton, Cambridge CB22 6SL, UK

$#.# million

$#.# million

Laser Quantum Limited

Emery Court, Vale Road, Heaton Mersey, Stockport, SK4 3GL, UK (Unit C4)

$### thousand

$### thousand

W.O.M. World of Medicine GmbH

Alte Poststraße 11

96337 Ludwigsstadt

Germany

$#.# million

$#.# million

W.O.M. World of Medicine USA Inc.

4531 36th Street

Orlando, FL 32811-6527

$### thousand

$### thousand

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

SCHEDULE 5.08(C)

Leased Real Property

 

[Omitted].

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 5.08(D)

Existing Investments

None.

 




 

--------------------------------------------------------------------------------

 

SCHEDULE 5.09

Environmental Matters

None.

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 5.13

Subsidiaries and Other Equity Investments; Loan Parties

 

Part (a): Subsidiaries

 

Parent

Subsidiary

Percentage Owned

Novanta Inc. (f/k/a GSI Group Inc.)

Novanta Corporation (f/k/a GSI Group Corporation)

100%

Novanta Inc. (f/k/a GSI Group Inc.)

GSI Group Singapore Pte. Ltd.

100%

Novanta Inc. (f/k/a GSI Group Inc.)

Novanta UK Investments Holding Limited (f/k/a GSI Group UK Investments Holding
Limited)

100%

Novanta Corporation (f/k/a GSI Group Corporation)

NDS Surgical Imaging, LLC

100%

Novanta Corporation (f/k/a GSI Group Corporation)

GSI Lumonics Asia Pacific Ltd.

100%

Novanta Corporation (f/k/a GSI Group Corporation)

Med X Change, Inc.

100%

Novanta Corporation (f/k/a GSI Group Corporation)

Novanta Medical Technologies Corp.

100%

Novanta UK Investments Holding Limited (f/k/a GSI Group UK Investments Holding
Limited)

Novanta Technologies UK Limited (f/k/a GSI Group Limited)

100%

Novanta UK Investments Holding Limited (f/k/a GSI Group UK Investments Holding
Limited)

Novanta Europe GmbH (f/k/a GSI Group Europe GmbH)

100%

Novanta UK Investments Holding Limited (f/k/a GSI Group UK Investments Holding
Limited)

Novanta Holdings BV (f/k/a NDS Holdings BV)

100%

Novanta UK Investments Holding Limited (f/k/a GSI Group UK Investments Holding
Limited)

Novanta Ceska republika s.r.o.

100%

Novanta UK Investments Holding Limited (f/k/a GSI Group UK Investments Holding
Limited)

Ingenia-CAT, S.L.

100%

Novanta Technologies UK Limited (f/k/a GSI Group Limited)

Novanta Technologies (Suzhou) Co., Ltd. (f/k/a GSI Group Precision Technologies
(Suzhou) Co., Ltd.)

100%

Novanta Technologies UK Limited (f/k/a GSI Group Limited)

Novanta Japan Corporation (f/k/a GSI Group Japan Corporation)

100%

Novanta Technologies UK Limited (f/k/a GSI Group Limited)

Laser Quantum Limited

100%

Novanta Technologies UK Limited (f/k/a GSI Group Limited)

Zettlex (UK) Limited

100%

Novanta Europe GmbH (f/k/a GSI Group Europe GmbH)

Novanta Distribution (USD) GmbH (f/k/a GSI Group Distribution (USD) GmbH)

100%

Novanta Europe GmbH (f/k/a GSI Group Europe GmbH)

W.O.M. World of Medicine GmbH

100%

 

--------------------------------------------------------------------------------

 

Novanta Europe GmbH (f/k/a GSI

Group Europe GmbH)

Arges GmbH

100%

Novanta Europe GmbH (f/k/a GSI Group Europe GmbH)

Novanta Italy s.r.l. (f/k/a GSI Group Italy s.r.l.)

100%

Novanta Medical Technologies Corp.

W.O.M. World of Medicine Inc.

100%

 

Part (b): Other Equity Investments

 

None.




 

--------------------------------------------------------------------------------

 

Part (c): Loan Parties

 

Loan Party

Jurisdiction of Incorporation

Principal Place of Business Address

U.S. Tax ID Number (or foreign equivalent)

Novanta Inc. (f/k/a GSI Group Inc.)

New Brunswick, Canada

125 Middlesex Turnpike
Bedford, MA  01730

##-#######


Novanta Corporation (f/k/a GSI Group Corporation)

Michigan

125 Middlesex Turnpike
Bedford, MA  01730

##-#######

NDS Surgical Imaging, LLC

Delaware

5750 Hellyer Avenue, San Jose, CA 95138

##-#######

Med X Change, Inc.

Florida

401 8th Street West, Bradenton, FL 34205

##-#######

Novanta Medical Technologies Corp.

Delaware

125 Middlesex Turnpike
Bedford, MA  01730

##-#######

Novanta Technologies UK Limited (f/k/a GSI Group Limited)

United Kingdom

29 Holton Road

Holton Heath

Poole

Dorset BH16 6LN

#######

Novanta UK Investments Holding Limited (f/k/a GSI Group UK Investments Holding
Limited)

United Kingdom

29 Holton Road

Holton Heath

Poole

Dorset BH16 6LN

########

Novanta Europe GmbH (f/k/a GSI Group Europe GmbH)

Germany

Parkring 57 – 59

85748 Garching Germany

HRB ######




 

--------------------------------------------------------------------------------

 

SCHEDULE 5.17


INTELLECTUAL PROPERTY MATTERS

Registered Copyrights

 


Grantor


Country


Title


Application/ Registration No.


Filing Date


Registration Date

Novanta Corporation (f/k/a GSI Group Corporation)

United States

PR-880 Version 5. 1 c.

TX0007189456

2005

8/9/2010

Novanta Corporation (f/k/a GSI Group Corporation)

United States

SpectraWin Version 2.1.5.1.

TX0007189483

2006

8/9/2010

Novanta Inc. (f/k/a GSI Group Inc.)

United States

DIMPL Class Library computer program

TX0005750228

2003

4/19/2003

 

Registered Trademarks

 


Grantor


Country


Trademark


Application/ Registration No.


Filing Date


Registration Date

Novanta Inc. (f/k/a GSI Group Inc.)

United States

MISCELLANEOUS DESIGN (NOVANTA LOGO-COLOR)

87/030,665

5,612,332

5/10/2016

11/20/2018

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Miscellaneous Design (MicroE Logo - Color)

86/554327

5,004,298

3/5/2015

7/19/2016

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Miscellaneous Design (Celera Motion)

86/666,751

5,311,853

 

6/18/2015

 

10/17/2017

Novanta Corporation (f/k/a GSI Group Corporation)

United States

CELERA MOTION

86,666,627

5,311,851

6/18/2015

 

10/17/2017

Novanta Corporation (f/k/a GSI Group Corporation)

United States

MicroE Systems

 

2,886,781

10/20/1999

9/21/2004

Novanta Corporation (f/k/a GSI Group Corporation)

United States

LINCOLN LASER

2349659

11/17/1998

5/16/2000

Novanta Corporation (f/k/a GSI Group Corporation)

United States

REACH TECHNOLOGY

4674407

4/8/2014

1/20/2015

 

--------------------------------------------------------------------------------

 


Grantor


Country


Trademark


Application/ Registration No.


Filing Date


Registration Date

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Pritchard

0945,229

6/14/1971

10/17/1972

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Spectra

0987,821

10/6/1972

7/9/1974

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Light Mate

1,188,492

9/19/1980

2/2/1982

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Photo Research

1,253,696

7/9/1982

10/11/1983

Novanta Corporation (f/k/a GSI Group Corporation)

United States

PR

1,262,271

7/9/1982

12/27/1983

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Spectrascan

1,262,871

7/8/1982

1/3/1984

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Spotmeter

1,298,453

7/9/1982

10/2/1984

Novanta Corporation (f/k/a GSI Group Corporation)

United States

The Light Measurement People

1,475,474

5/26/1987

2/2/1988

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Spectrawin

2,219,258

4/15/1996

1/19/1999

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Videowin

2,247,912

8/15/1995

5/25/1999

Novanta Corporation (f/k/a GSI Group Corporation)

United States

SpectraAduo

3,223,033

6/8/2006

3/27/2007

Novanta Corporation (f/k/a GSI Group Corporation)

United States

CINEBRATE

85/750358

4,573,027

10/10/2012

7/22/2014

Novanta Corporation (f/k/a GSI Group Corporation)

United States

A-TAKT

86,088043

4874903

10/10/2013

12/22/2015

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Synrad

1,890,922

3/31/1994

4/25/1995

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Power Wizard

1,848,154

4/30/1993

8/2/1994

 

--------------------------------------------------------------------------------

 


Grantor


Country


Trademark


Application/ Registration No.


Filing Date


Registration Date

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Fenix

2,396,260

4/28/1998

10/17/2000

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Firestar

2,497,086

12/29/1999

10/9/2001

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Duo-Lase

1,620,992

1/2/1990

11/6/1990

Novanta Corporation (f/k/a GSI Group Corporation)

United States

WinMarkpro

86,461441

4,900,319

11/21/2014

2/16/2016

Novanta Inc. (f/k/a GSI Group Inc.)

United States

NOVANTA (BLOCK)

86,921581

5,612,280

2/26/2016

11/20/2018

Novanta Inc. (f/k/a GSI Group Inc.)

United States

GENERAL SCANNING PRINTER TECHNOLOGIES BY NDSSI

4685450

6/27/2013

2/10/2015

Novanta Inc. (f/k/a GSI Group Inc.)

United States

RADIANCE

3134178

11/18/2004

8/22/2006

 

Novanta Inc. (f/k/a GSI Group Inc.)

United States

DOME

2142543

2/25/1997

3/10/1998

Novanta Inc. (f/k/a GSI Group Inc.)

United States

ENDOVUE

3742246

6/22/2009

1/26/2010

Novanta Inc. (f/k/a GSI Group Inc.)

United States

ZEROWIRE

3986502

11/16/2009

6/28/2011

Novanta Inc. (f/k/a GSI Group Inc.)

United States

NDS SURGICAL IMAGING

3648029

1/10/2007

6/30/2009

Novanta Corporation (f/k/a GSI Group Corporation)

United States

BUZZSAW DESIGN

3253398

5/2/2006

6/19/2007

Novanta Corporation (f/k/a GSI Group Corporation)

United States

JADAK

3558195

3/13/2007

1/6/2009

Novanta Corporation (f/k/a GSI Group Corporation)

United States

FLEXPOINT

3894960

8/30/2009

12/21/2010

Novanta Corporation (f/k/a GSI Group Corporation)

United States

FLEXPOINT

3871367

8/30/2009

11/2/2010

Novanta Corporation (f/k/a GSI Group Corporation)

United States

CLARITY

86015237

7/19/2013

12/30/2014

 

--------------------------------------------------------------------------------

 

Novanta Corporation (f/k/a GSI Group Corporation)

United States

MERCURY

3044886

5/24/2004

1/17/2006

Novanta Corporation (f/k/a GSI Group Corporation)

United States

THINGMAGIC

2566222

3/15/2001

4/30/2002

Novanta Corporation (f/k/a GSI Group Corporation)

United States

THINGMAGIC

3763923

3/3/2008

3/23/2010

Novanta Technologies UK Limited (f/k/a GSI Group Limited)

United States

WESTWIND

79/221,125

5,588,478

9/26/2017

10/23/2018

Med X Change, Inc.

United States

4KLEAR

5,581,416

12/9/2016

10/9/2018

Med X Change, Inc.

United States

EVOLUTION4K

5,419,650

2/16/2017

3/6/2018

Med X Change, Inc.

United States

4KLEARITY

5,382,591

5/11/2017

1/16/2018

Med X Change, Inc.

United States

MEDXSTREAM

4,958,661

6/11/2015

5/17/2016

Med X Change, Inc.

United States

DRSHD

4,919,858

6/10/2015

3/15/2016

Med X Change, Inc.

United States

EVOLUTIONHD

4,481,955

8/21/2012

2/11/2014

Med X Change, Inc.

United States

MED X MOBILE

3,954,675

9/1/2010

5/3/2011

Med X Change, Inc.

United States

MED X CHANGE

3,156,009

8/27/2003

10/17/2006

Med X Change, Inc.

United States

MED X CHANGE (Mark Drawing)

3,000,751

8/27/2003

9/27/2005

Med X Change, Inc.

United States

X (Mark Drawing)

2,877,601

8/27/2003

8/24/2004

Med X Change, Inc.

United States

HDMD

3,667,166

4/10/2007

8/11/2009

 

 




 

--------------------------------------------------------------------------------

 

Patents (all U.S. applications/registrations)

 


Grantor

Country


Title


Application/Publication, Patent No.


Filing Date


Issue Date

Novanta Inc. (f/k/a GSI Group Inc.)

United States

Control Of A Pumping Diode Laser.

5,400,351

5/9/1994

3/21/1995

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Focused Laser Beam Measurement/Location.

5,521,374

9/7/1994

5/28/1996

Novanta Inc. (f/k/a GSI Group Inc.)

United States

Laser Machining Of A Workpiece.

5,854,805

3/21/1997

12/29/1998

Novanta Inc. (f/k/a GSI Group Inc.)

United States

Laser Optical Fibre Tuning & Control.

5,463,710

9/9/1992

10/31/1995

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Laser System For Controlling Emitted Pulse Energy.

5,339,323

4/30/1993

8/16/1994

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Light Beam Distance Encoder.

5,430,537

 

9/3/1993

7/04/1995

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Linear Position Detecting System.

6,297,750

9/13/2000

10/02/2001

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Magnetic Encoder For Sensing Position And Direction Via A Time And Space
Modulated Magnetic Field.

5,939,879

 

6/2/1997

8/17/1999

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Optical Metrological Scale And Laser-Based Manufacturing Method Therefor.

7,903,336

10/11/2006

3/8/2011

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Robotically Operated Laser Head.

6,822,187

6/4/2001

11/23/2004

Novanta Inc. (f/k/a GSI Group Inc.)

United States

Waveguide Device With Mode Control And  Pump Light Confinement And Method of
Using Same.

6,785,304

7/24/2001

8/31/2004

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Wireless Chart Recorder System And Method.

7,135,987

5/30/2003

11/14/2006

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Rotary Device With Matched Expansion Ceramic Bearings.

6,710,487

1/10/2001

3/23/2004

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Capacitive Transducing With Feedback.

5,537,109

5/28/1993

7/16/1996

 

--------------------------------------------------------------------------------

 


Grantor

Country


Title


Application/Publication, Patent No.


Filing Date


Issue Date

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Composite Rotor And Output Shaft For Galvanometer Motor And Method Of
Manufacture Thereof.

7,365,464

9/1/2004

4/29/2008

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Controlled High Speed Reciprocating Angular Motion Actuator.

6,448,673

6/1/2001

9/10/2002

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Galvanometer Unit.

6,433,449

 

3/14/2002

8/13/2002

Novanta Inc. (f/k/a GSI Group Inc.)

United States

Galvanometer Unit.

6,380,649

11/2/1999

4/30/2002

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Mirror Mounting Structures And Methods For Scanners Employing Limited Rotation
Motors.

7,471,432

4/11/2007

12/30/2008

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Mirror Mounting Structures And Methods For Scanners Employing Limited Rotation
Motors.

7,212,325

11/23/2004

5/1/2007

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Rotor Shaft For Limited Rotation Motor And Method Of Manufacture Thereof.

7,262,535

12/17/2004

8/28/2007

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Method And Apparatus For Reducing The  Stress On Rotating Shaft Bearings.

6,390,684

7/3/2001

5/21/2002

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Method For A Galvanometer With Axial Symmetry And Improved Bearing Design.

6,612,015

10/22/2001

9/2/2003

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Method For Optimum Material Selection And Processing For Dynamic Mirror
Applications.

7,404,647

12/10/2004

7/29/2008

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Method For Tuning The Resonant Frequency Of Crossed- Flexure Pivot
Galvanometers.

6,265,794

10/29/1999

7/24/2001

 

--------------------------------------------------------------------------------

 


Grantor

Country


Title


Application/Publication, Patent No.


Filing Date


Issue Date

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Monitoring Bearing Performance.

6,956,491

6/13/2003

10/18/2005

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Moving Magnet Optical Scanner With Novel Rotor Design.

5,424,632

10/22/1992

6/13/1995

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Optical Element For Scanning System And Method Of Manufacture Thereof

6,749,309

9/27/2001

6/15/2004

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Optical Position Transducer Systems And Methods Employing Reflected Illumination
For Limited Rotation Motor Systems.

7,820,956

6/4/2007

10/26/2010

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Rotary Optical Encoder Employing Multiple Sub-Encoders With Common Reticle
Substrate.

7,482,575

8/2/2007

1/27/2009

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Smart Energy Emitting Head.

6,581,833

11/2/2001

6/24/2003

 

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Continuous Position Calibration For Servo Controlled Rotary System.

6,768,100

10/29/2001

7/27/2004

Novanta Corporation (f/k/a GSI Group Corporation)

United States

System And Method For Diagnosing A Controller In A Limited Rotation Motor
System.

7,291,999

 

11/30/2006

11/6/2007

Novanta Corporation (f/k/a GSI Group Corporation)

United States

System And Method For High Power Laser Processing.

7,672,343

7/07/2006

 

3/2/2010

Novanta Corporation (f/k/a GSI Group Corporation)

United States

System and Method for Employing a Resonant Scanner in an X-Y High Speed Drilling
System to Provide Low Net Scanning Velocity During Drilling

7,817,319

7/26/2007

10/19/2010

 

--------------------------------------------------------------------------------

 


Grantor

Country


Title


Application/Publication, Patent No.


Filing Date


Issue Date

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Systems and Methods for Providing Mirrors with High Stiffness and Low Inertia
Involving Chemical Etching

15/195,156

US 2017/0045709

6/28/2016

Not Applicable

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Digital control servo system

7,421,308

1/26/2007

9/2/2008

Novanta Corporation (f/k/a GSI Group Corporation)

United States

System And Method For Providing Rotation Control In A Limited Rotation Motor
System.

7,649,288

9/24/2007

1/19/2010

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Optical position detector for determining the angular position of a rotatable
element

5,671,043

10/3/1995

9/23/1997

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Axial led position detector for determining the angular position of a rotatable
element

5,844,673

4/17/1998

12/1/1998

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Servo control system

7,414,379

10/12/2006

8/19/2008

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Systems and methods of providing improved performance of scanning mirrors
coupled to limited rotation motors

 

20100271679
12764392

8,284,470

4/21/2010

10/9/2012

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Low cost long-life compact low wobble wide scan angle taut-band resonant
scanners with matched coefficients of thermal expansion and interchangeable
mirrors

20110181932
13009939

1/20/2011

Not Applicable

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Systems and methods for balancing mirrors in limited rotation motor systems

8,585,226

10/5/2011

11/19/2013

Novanta Technologies UK Limited (f/k/a GSI Group Limited)

United States

Air bearing

5,593,230

11/27/1995

1/14/1997

 

--------------------------------------------------------------------------------

 


Grantor

Country


Title


Application/Publication, Patent No.


Filing Date


Issue Date

Novanta Technologies UK Limited (f/k/a GSI Group Limited)

United States

Air bearing

6,024,493

5/6/1998

2/15/2000

Novanta Technologies UK Limited (f/k/a GSI Group Limited)

United States

Rotary mirror assembly having spherical housing

6,1307,69

10/2/1998

10/10/2000

Novanta Technologies UK Limited (f/k/a GSI Group Limited)

United States

High speed drill holders

6,443,462

7/25/2001

9/3/2002

Novanta Technologies UK Limited (f/k/a GSI Group Limited)

United States

Hole forming system with ganged spindle set

6,960,050

12/4/2001

11/1/2005

Novanta Technologies UK Limited (f/k/a GSI Group Limited)

United States

Data storage disc holder having central shaft held by spring loaded clamps
against inclined surfaces when in disc gripping configuration

7,367,038

12/12/2006

4/29/2008

Novanta Technologies UK Limited (f/k/a GSI Group Limited)

United States

Laser systems and material processing

20090296748
12505003

7/17/2009

Not Applicable

Novanta Technologies UK Limited (f/k/a GSI Group Limited)

United States

High speed drilling spindle with reciprocating ceramic shaft and double-gripping
centrifugal chuck

 

5997223

9/22/1998

12/7/1999

Novanta Technologies UK Limited (f/k/a GSI Group Limited)

United States

High throughput hole forming system with multiple spindles per station

6174271

5/11/1999

1/16/2001

Novanta Technologies UK Limited (f/k/a GSI Group Limited)

United States

High speed drilling spindle with reciprocating shaft and double-gripping
centrifugal chuck

6227777

11/9/1999

5/8/2001

Novanta Technologies UK Limited (f/k/a GSI Group Limited)

United States

Monitoring and controlling of laser operation

7331512

11/29/2005

2/19/2008

Novanta Technologies UK Limited (f/k/a GSI Group Limited)

United States

Data storage disc carriers

7936535

4/20/2006

5/3/2011

Novanta Technologies UK Limited (f/k/a GSI Group Limited)

United States

Gas bearing spindles

20080178795
11911444

12/27/2007

Not Applicable

 

--------------------------------------------------------------------------------

 


Grantor

Country


Title


Application/Publication, Patent No.


Filing Date


Issue Date

Novanta Technologies UK Limited (f/k/a GSI Group Limited)

United States

Laser rod pump chamber and method

6693940

11/13/2002

2/17/2004

Novanta Technologies UK Limited (f/k/a GSI Group Limited)

United States

Laser based material processing methods and scalable architecture for material
processing

6738396

11/13/2002

5/18/2004

Novanta Technologies UK Limited (f/k/a GSI Group Limited)

United States

Method and system for laser welding

6750421

2/18/2003

6/15/2004

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Absolute Encoder Employing Linked Sub-Encoders  And Beat Track.

7,368,705

6/28/2007

5/06/2008

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Absolute Encoder Employing Concatenated, Multi-Bit, Interpolated Sub-Encoders.

7,253,395

 

11/17/2004

8/07/2007

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Precision Material-Handling Robot Employing High-Resolution, Compact Absolute
Encoder.

7,321,113

5/25/2005

1/22/2008

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Multi-Track Absolute Encode.

6,366,047

7/13/2000

4/4/2002

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Optical Position Encoder Having Alignment Indicators Providing Quantitative
Alignment Indications.

7,067,797

9/15/2004

6/27/2006

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Optical Encoder Having Slanted Optical Detector Elements For Harmonic
Suppression.

7,324,212

 

 

2/28/2007

1/29/2008

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Multi Track Optical Encoder Employing Beam Divider.

7,193,204

7/7/2003

3/20/2007

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Interferometric Optical Position Encoder Employing Spatial Filtering Of
Diffraction Orders For Improved Accuracy.

7,480,060

8/8/2007

1/20/2009

 

--------------------------------------------------------------------------------

 


Grantor

Country


Title


Application/Publication, Patent No.


Filing Date


Issue Date

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Absolute Position Encoder using a Focused Laser Beam to Detect Position Code
Words

16/371,688

4/1/2019

Not Applicable

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Encoder Self-Calibration Apparatus And Method.

6,897,435

10/31/2002

5/24/2005

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Encoder Scale Error Compensation Employed Comparison Among Multiple Detectors.

7,126,109

6/14/2004

10/24/2006

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Rotary Position Sensor With Offset Beam Generating Element And Elliptical
Detector Array.

7,183,537

12/16/2003

2/27/2007

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Method Of Generating An Index Signal For An Optical Encoder.

 

7,075,057

4/26/2005

7/11/2006

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Optical Encoder With Burst Generator For Generating Burst Output Signals.

7,193,205

4/23/2006

3/20/2007

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Apparatus For Detecting Relative Movement.

5,559,600

2/1/1995

9/24/1996

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Apparatus For Detecting Relative Movement Wherein A Detecting Means Is
Positioned In A Region Of Natural Interference.

5,486,923

2/24/1995

1/23/1996

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Apparatus For Detecting Relative Movement Wherein A Detecting Means Is
Positioned In A Region Of Natural Interference.

5,646,730

1/23/1996

7/8/1997

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Scale Assembly For Optical Encoder Having Affixed Optical Reference Markers.

7,343,693

11/9/2006

3/18/2008

 

--------------------------------------------------------------------------------

 


Grantor

Country


Title


Application/Publication, Patent No.


Filing Date


Issue Date

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Optical Track Sensing Device.

5,991,249

7/29/1997

11/23/1999

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Reference Point Talbot Encoder.

7,002,137

8/13/2002

2/21/2006

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Position Encoder With Programmable Trigger Output Signal

8,612,065

3/5/2010

12/17/2013

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Phase Estimation Method and Apparatus Therefor

9,689,717

8/27/2014

6/27/2017

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Multi-Track Absolute Encoder

14,836,021

9,933,284

 

8/26/2015

4/3/2018

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Optical Position Sensor for Determining the Angular Position of a Rotating
Device

8,809,763

1/20/2011

8/19/2014

Novanta Corporation (f/k/a GSI Group Corporation)

United States

RFID Reader operating system and associated architecture

7,659,819

3/23/2006

2/09/2010

Novanta Corporation (f/k/a GSI Group Corporation)

United States

RFID Tagged item trajectory and location estimation system and method

7,859,411

3/25/2008

12/28/2010

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Quarter wave phase shifted diode detector circuit

7,456,746

8/31/2006

11/25/2008

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Apparatus With Multiple Light Detectors And Methods Of Use And Manufacture.

 

7,897,912

 

5/25/2006

3/1/2011

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Synthetic Aperture Video Photometer System.

5,267,038

12/30/1988

11/20/1993

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Multiaxis Photometric Inspection System & Method For Flat Panel Displays.

6,111,243

1/30/1998

8/29/2000

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Led Measuring Device.

7,022,969

5/14/2004

4/4/2006

 

--------------------------------------------------------------------------------

 


Grantor

Country


Title


Application/Publication, Patent No.


Filing Date


Issue Date

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Laser Tube With External Adjustable Reactance For A Gas Discharge RF-Excited
Laser.

7,480,323

5/17/2007

1/20/2009

Novanta Corporation (f/k/a GSI Group Corporation)

United States

System And Method For Laser Beam Coupling Between Waveguide And Optics.

6,603,794

9/5/2001

9/5/2003

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Laser System And Method For Gain Medium With Output Beam Transverse Profile
Tailoring Longitudinal Strips.

6,614,826

5/5/2000

9/2/2003

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Laser System And Method For Beam Enhancement.

6,198,759

12/27/1999

3/6/2001

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Laser With Heat Transfer System And Method.

6,198,758

12/27/1999

 

3/6/2001

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Laser Assembly System And Method.

6,195,379

12/27/1999

 

2/27/2001

Novanta Corporation (f/k/a GSI Group Corporation)

United States

All Metal Electrode Sealed Gas Laser.

5,953,360

10/24/1997

9/14/1999

Novanta Corporation (f/k/a GSI Group Corporation)

United States

RF-Excited Gas Laser System.

5,602,865

11/14/1995

2/11/1997

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Laser Tube with Distributed Taps for a Gas Discharge Re-Excited Laser

20120230362

11/750,260

8,526,479

 

5/17/2007

 

9/3/2013

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Laser Optic Protection

9,031,110

3/15/2013

5/12/2015

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Waveguide Beam Conditioning for a High Powered Laser

14,707,085

5/8/2015

Pending

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Laser Resonator with Oarasitic Mode Supression

14,265,779

9,281,651

4/30/2014

 

3/8/2016

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Multi-Pass Slab Laser with Internal Beam Shaping

14,297,654

9,231,362

6/6/2014

1/5/2016

 

--------------------------------------------------------------------------------

 


Grantor

Country


Title


Application/Publication, Patent No.


Filing Date


Issue Date

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Laser Tube with Baffles

14,276,595

9,197,028

5/13/2014

11/24/2015

Novanta Inc. (f/k/a GSI Group Inc.)

United States

DATA STREAM TRANSMISSION PREPROCESSING

7,430,163

7/19/2004

9/30/2008

Novanta Inc. (f/k/a GSI Group Inc.)

United States

AVERAGE EIRP CONTROL OF MULTIPLE ANTENNA TRANSMISSION SIGNALS

7,248,217

8/31/2005

7/24/2007

Novanta Inc. (f/k/a GSI Group Inc.)

United States

SYNCHRONIZATION OF MEDIA ACCESS CONTROL (MAC) SUPERFRAMES

7,480,515

9/29/2005

1/20/2009

Novanta Inc. (f/k/a GSI Group Inc.)

United States

SYNCHRONIZATION OF MEDIA ACCESS CONTROL (MAC) SUPERFRAMES

7,826,860

9/4/2008

11/2/2010

Novanta Inc. (f/k/a GSI Group Inc.)

United States

METHOD AND APPARATUS FOR CALIBRATING FILTERING OF A TRANSCEIVER

7,437,139

10/26/2005

10/14/2008

Novanta Inc. (f/k/a GSI Group Inc.)

United States

METHOD AND APPARATUS FOR TRANSMITTER CALIBRATION

7,623,886

12/14/2005

11/24/2009

Novanta Inc. (f/k/a GSI Group Inc.)

United States

LINK QUALITY PREDICTION

7,440,412

3/13/2006

10/21/2008

Novanta Inc. (f/k/a GSI Group Inc.)

United States

LINK QUALITY PREDICTION

7,719,999

9/4/2008

5/18/2010

Novanta Inc. (f/k/a GSI Group Inc.)

United States

REDUCING IMAGE SPECTRAL LEAKAGE DUE TO I-Q IMBALANCE

7,672,396

6/22/2006

3/2/2010

Novanta Inc. (f/k/a GSI Group Inc.)

United States

CONTROL OF AN ADJUSTABLE GAIN AMPLIFIER

7,417,500

6/19/2006

8/26/2008

Novanta Inc. (f/k/a GSI Group Inc.)

United States

PHASE COMBINING DIVERSITY

7,324,794

9/29/2004

1/29/2008

 

--------------------------------------------------------------------------------

 


Grantor

Country


Title


Application/Publication, Patent No.


Filing Date


Issue Date

Novanta Inc. (f/k/a GSI Group Inc.)

United States

AVERAGE POWER CONTROL OF WIRELESS TRANSMISSION HAVING A VARIABLE DUTY CYCLE

7,733,979

3/21/2007

6/8/2010

Novanta Inc. (f/k/a GSI Group Inc.)

United States

ADJUSTING A TRANSMIT TIME OF A WIRELESS DEVICE

8,000,376

1/22/2008

8/16/2011

Novanta Inc. (f/k/a GSI Group Inc.)

United States

SYNCHRONIZATION BAND SELECTION OF A FREQUENCY HOPPING WIRELESS RECEIVER

7,978,748

12/11/2007

7/12/2011

Novanta Inc. (f/k/a GSI Group Inc.)

United States

GENERATING A FREQUENCY SWITCHING LOCAL OSCILLATOR SIGNAL

8,014,486

3/27/2008

9/6/2011

Novanta Inc. (f/k/a GSI Group Inc.)

United States

RECEIVING WIRELESS SIGNALS WITH MULTIPLE DIVERSITY SETTINGS

7,965,787

7/10/2008

6/21/2011

Novanta Inc. (f/k/a GSI Group Inc.)

United States

EMPIRICAL SCHEDULING OF NETWORK PACKETS

7,529,247

9/17/2003

5/5/2009

Novanta Inc. (f/k/a GSI Group Inc.)

United States

EMPIRICAL SCHEDULING OF NETWORK PACKETS USING A PLURALITY OF TEST PACKETS

7,876,692

12/17/2008

1/25/2011

Novanta Inc. (f/k/a GSI Group Inc.)

United States

EMPIRICAL SCHEDULING OF NETWORK PACKETS

7,911,963

4/29/2009

3/22/2011

Novanta Inc. (f/k/a GSI Group Inc.)

United States

EMPIRICAL SCHEDULING OF NETWORK PACKETS USING COARSE AND FINE TESTING PERIODS

7,468,948

10/28/2004

12/23/2008

Novanta Inc. (f/k/a GSI Group Inc.)

United States

ENDPOINT PACKET SCHEDULING SYSTEM

7,339,923

10/31/2003

3/4/2008

 

--------------------------------------------------------------------------------

 


Grantor

Country


Title


Application/Publication, Patent No.


Filing Date


Issue Date

Novanta Inc. (f/k/a GSI Group Inc.)

United States

LOCAL AREA NETWORK CONTENTION AVOIDANCE

7,508,813

11/25/2003

3/24/2009

Novanta Inc. (f/k/a GSI Group Inc.)

United States

NETWORK CONNECTION DEVICE

7,453,885

10/13/2004

11/18/2008

Novanta Inc. (f/k/a GSI Group Inc.)

United States

ELECTRONIC COLOR AND LUMINANCE MODIFICATION

13/051,962

2012-0032971

8,952,980

3/18/2011

 

2/10/2015

Novanta Inc. (f/k/a GSI Group Inc.)

United States

MONOCULAR STEREOSCOPIC ENDOSCOPE

11/644,033

12/22/2006

Not Applicable

Novanta Inc. (f/k/a GSI Group Inc.)

United States

WIDE-VIEW DISPLAY SYSTEM FOR MEDICAL SURGICAL APPLICATIONS

11/715,711

3/7/2007

Not Applicable

Novanta Inc. (f/k/a GSI Group Inc.)

United States

SYSTEM AND METHOD FOR ENHANCING LUMINANCE UNIFORMITY IN A LIQUID CRYSTAL DISPLAY
DEVICE

11/809,033

5/30/2007

Not Applicable

Novanta Inc. (f/k/a GSI Group Inc.)

United States

SYSTEM AND METHOD OF DOUBLING THE DRIVING FREQUENCY TO AN LCD PANEL WITH A LIVE
VIDEO SOURCE

12/006,324

12/31/2007

Not Applicable

Novanta Inc. (f/k/a GSI Group Inc.)

United States

SYSTEM AND METHOD OF TESTING A RESISTIVE TOUCHSCREEN SENSOR TO DETERMINE PROPER
COVER LAYER CONSTRUCTION

12/009,006

1/15/2008

Not Applicable

Novanta Inc. (f/k/a GSI Group Inc.)

United States

Cordless and Wireless Surgical Display System

15/117,975

03/08/2016

Not Applicable

 

--------------------------------------------------------------------------------

 


Grantor

Country


Title


Application/Publication, Patent No.


Filing Date


Issue Date

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Optical Imaging System and Method Using a Reflective Background

8,170,322

3/22/2006

5/1/2012

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Infusion pump having radiofrequency identification and optical imaging
capabilities

7,743,975

4/11/2006

6/29/2010

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Combined radio frequency identification and optical imaging module

7,766,235

3/9/2006

8/3/2010

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Electrosurgical device having RFID and optical imaging capabilities

7,614,554

5/25/2006

11/10/2009

Novanta Corporation (f/k/a GSI Group Corporation)

United States

System and Method for Reducing Specular Reflection

8,320,702

9/28/2006

11/27/2012

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Modular radio frequency identification unit

7,764,163

11/8/2006

7/27/2010

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Antenna for combined RFID optical imager

7,631,809

1/25/2007

12/15/2009

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Method For Providing User Feedback In An Autoidentification System

7,942,329

8/14/07

5/17/2011

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Optical Imaging Clinical Sampler

8,005,280

12/12/2007

8/23/2011

Novanta Corporation (f/k/a GSI Group Corporation)

United States

System and method for logo identification and verification

8,162,219

1/9/2008

4/24/2012

Novanta Corporation (f/k/a GSI Group Corporation)

United States

System and Method For Test Tube and Cap Identification

8,170,271

6/25/2008

5/1/2012

Novanta Corporation (f/k/a GSI Group Corporation)

United States

One-Piece Optical Imager Housing and Method For Releasably Locking A One-Piece
Housing Assembly

7,842,890

9/19/2008

11/30/2010

Novanta Corporation (f/k/a GSI Group Corporation)

United States

System and Method for Detection of Liquid Level in a Vessel

7,982,201

9/8/2009

7/19/2011

 

--------------------------------------------------------------------------------

 


Grantor

Country


Title


Application/Publication, Patent No.


Filing Date


Issue Date

Novanta Corporation (f/k/a GSI Group Corporation)

United States

System and Method For Panoramic Image Stitching

8,319,823

11/3/2009

11/27/2012

Novanta Corporation (f/k/a GSI Group Corporation)

United States

System and Method For Multiple View Machine Vision Target Location

8,321,055

11/3/2009

11/27/2012

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Hand-held RFID and optical imaging device

D581,931

3/19/2007

12/2/2008

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Hand held optical imager

D612,853

2/12/2009

3/30/2010

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Hand held optical imager having side triggers

D612,855

5/28/2009

3/30/2010

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Sled for a tablet computer

D689,057

11/8/2012

9/3/2013

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Sled for a tablet computer

D689,058

11/20/2012

9/3/2013

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Expedited Image Processing Method

12/195758

8,814,047

8/21/2008

 

8/26/2014

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Multiple Platform Optical Imager Interface and Communication System

12/268561

11/11/2008

Not Applicable

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Handheld Optical Imaging Device and Method

12/508689

7/24/2009

Not Applicable

Novanta Corporation (f/k/a GSI Group Corporation)

United States

System and Method for Test Tube and Cap Identification

13/357,909

1/25/2012

Not Applicable

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Automatic Exposure Calibration and Compensation for Machine Vision

13/562,894

8,976,257

7/31/2012

 

3/10/2015

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Scenario Windowing For Expedited Decoding Of Multiple Barcodes

13/562,928

9,016,581

7/31/2012

 

4/28/2015

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Automatic Exposure Calibration and Compensation for Machine Vision

8,976,257

7/31/2012

3/10/2015

 

--------------------------------------------------------------------------------

 


Grantor

Country


Title


Application/Publication, Patent No.


Filing Date


Issue Date

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Scenario Windowing for Expedited Decoding of Multiple Barcodes

9,016,581

7/31/2012

4/28/2015

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Methods and Apparatus for Operating a Radio Device

13/036,182

8,330,580

2/28/2011

12/11/2012

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Methods and Apparatus for RFID Tag Placement

12/698,689

8,576,075

2/2/2010

11/5/2013

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Methods and Apparatuses for RFID Tag Range Determination

12/611,687

8,446,254

11/3/2009

5/21/2013

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Methods and Apparatuses For RFID Tag Range Determination

12/611,724

8,279,112

11/3/2009

10/2/2012

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Systems and Methods for Power Supply Synchronization in Radio Frequency
Identification (RFID) Readers

12/425,932

8,196,831

4/17/2009

6/12/2012

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Systems and Methods for Q Value Determination

11/559,227

8,081,063

11/13/2006

12/20/2011

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Systems and Methods for Slot Classification

11/559,248

8,022,814

11/13/2006

9/20/2011

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Methods and Apparatus for RFID Tag Placement

11/459,634

7,683,780

7/24/2006

3/23/2010

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Methods and Apparatus for Operating a Radio Device

11/455,403

7,961,078

6/19/2006

6/14/2011

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Methods and Apparatus for Operating a Radio Device

11/455,508

7,999,658

6/19/2006

8/16/2011

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Systems and Methods for Active Noise Cancellation in an RFID Tag Reader

11/422,075

7,706,764

6/3/2006

4/27/2010

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Radio Frequency Identification Tag Reader

29/246,424

D533178

4/10/2006

12/5/2006

 

--------------------------------------------------------------------------------

 


Grantor

Country


Title


Application/Publication, Patent No.


Filing Date


Issue Date

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Dynamically Reconfigurable Antennas for RFID Label Encoders/Readers

11/265,477

7,724,141

11/3/2005

5/25/2010

Novanta Corporation (f/k/a GSI Group Corporation)

United States

RFID Reader System Incorporating Antenna Orientation Sensing

11/206,914

7,453,363

8/19/2005

11/18/2008

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Multi-Reader Coordination in RFID System

11/171,443

7,898,391

7/1/2005

3/1/2011

Novanta Corporation (f/k/a GSI Group Corporation)

United States

RFID Reader Front End

11/167,401

7,773,945

6/27/2005

8/10/2010

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Methods and Apparatus for Operating a Radio Device

10/448,053

7,075,412

5/29/2003

7/11/2006

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Integrated Phased Array Antenna for RFID Reader

62/866,194

6/25/2019

Not Applicable

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Machine Vision Acceleration Using a Camera Resident FGPA to Create a Real-Time
Multi-Image Data Frame

62/849,388

5/17/2019

Not Applicable

Novanta Corporation (f/k/a GSI Group Corporation)

United States

Vial Content Detection Using Illuminated Background Pattern

62/890,342

8/22/2019

Not Applicable

 




 

--------------------------------------------------------------------------------

 



Licenses

 

Licensor

Licensee

Patent Number(s)

Novanta Corporation (f/k/a GSI Group Corporation)

Prima U.S., Laserdyne Systems Division,
Laserdyne Prima Inc.

GSI/US - 5,339,103; 5,340,962; 5,521,374; 5,850,068

 

Licensor

Licensee

Trademark Number

Novanta Inc. (f/k/a GSI Group Inc.) and NDS Surgical Imaging, LLC

InoNet Computer GmbH

GSI Group Inc. /US - 3134178

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 6.12

Guarantors

 

Novanta Inc. (f/k/a GSI Group Inc.)

 

NDS Surgical Imaging, LLC

Med X Change, Inc.

Novanta Medical Technologies Corp.

Novanta Technologies UK Limited (f/k/a GSI Group Limited)




 

--------------------------------------------------------------------------------

 



SCHEDULE 6.15

Post-Closing Obligations

 

1.

Within a reasonable time after the Third Restatement Date but, in any event, not
later than January 31, 2020, the Loan Parties shall deliver, or cause to be
delivered, to the Administrative Agent insurance endorsements in favor of the
Administrative Agent sufficient to satisfy the requirements of Section 6.07 of
the Credit Agreement, and in form and substance reasonably satisfactory to the
Administrative Agent.

 

2.

Within a reasonable time after the Third Restatement Date but, in any event, not
later than January 31, 2020, the Loan Parties shall deliver, or shall cause to
be delivered, to the Administrative Agent the fully executed German law Security
Confirmation Agreement between Novanta Europe GmbH and Bank of America, N.A.  

 

3.

Within a reasonable time after the Third Restatement Date but, in any event, not
later than January 31, 2020, the Loan Parties shall deliver, or shall cause to
be delivered, to the Administrative Agent the fully executed German law Share
Pledge Agreement between Novanta UK Investments Holding Limited and Bank of
America, N.A., regarding the shares of Novanta Europe GmbH.

 

4.

Within a reasonable time after the Third Restatement Date but, in any event, not
later than January 31, 2020, the Loan Parties shall deliver, or shall cause to
be delivered, to the Administrative Agent the fully executed German law Share
Pledge Agreement between Novanta Europe GmbH and Bank of America, N.A.,
regarding the shares of Novanta Distribution (USD) GmbH.

 

5.

Within a reasonable time after the Third Restatement Date but, in any event, not
later than January 31, 2020, the Loan Parties shall deliver, or shall cause to
be delivered, resolutions of Responsible Officers of the applicable Loan Parties
evidencing the authority and capacity of such Loan Parties to enter into the
Loan Documents including, but not limited to, those listed in paragraphs 2-4
above.

 

6.

No later than January 7, 2020, the Loan Parties shall deliver, or shall cause to
be delivered, to the Administrative Agent the fully executed security agreement
governed by the laws of England securing the assets of Novanta Technologies UK
Limited, as chargor and Bank of America, N.A., as trustee for the Secured
Parties in the form agreed to by the Loan Parties and the Administrative Agent
as of the Third Restatement Date.

 

7.

No later than January 7, 2020, the Loan Parties shall deliver, or shall cause to
be delivered, to the Administrative Agent the fully executed security agreement
governed by the laws of England by and among Novanta Inc. and Novanta UK
Investments Holding Limited as chargors, and Bank of America, N.A. as trustee
for the Secured Parties in the form agreed to by the Loan Parties and the
Administrative Agent as of the Third Restatement Date.

 

8.

Within a reasonable time after the Third Restatement Date but, in any event, not
later than January 31, 2020, the Loan Parties shall deliver or shall cause to be
delivered a favorable (i)

 

--------------------------------------------------------------------------------

 

German law Opinion and (ii) U.K. law opinion, each one addressed to the
Administrative Agent and each Lender, as to such matters concerning the Loan
Parties and the Loan Documents as the Administrative Agent may request
including, but not limited to, those listed in paragraphs 2-5 above.

 

9.

No later than January 7, 2020, the Loan Parties shall deliver, or shall cause to
be delivered, to the Administrative Agent a favorable UK law opinion addressed
to the Administrative Agent and each Lender, in the form agreed to by the Loan
Parties and the Administrative Agent as of the Third Restatement Date.

 

10.

No later than January 7, 2020, the Loan Parties shall deliver, or shall cause to
be delivered, to the Administrative Agent a favorable Canadian law opinion
addressed to the Administrative Agent and each Lender, in the form agreed to by
the Loan Parties and the Administrative Agent as of the Third Restatement Date.

 

11.

No later than January 7, 2020, the Loan Parties shall deliver, or shall cause to
be delivered, to the Administrative Agent a certificate of an authorized officer
of the U.K. Borrower and Novanta Technologies UK Limited, attaching: (a) a
certification by a Responsible Officer of such Loan Party that no changes have
been made to the articles or certificate of incorporation of such Loan Party
since they were last provided to the Administrative Agent on the Third
Restatement Date, together with recent certificates of such official attesting
to the valid existence, good standing and qualification to engage in business in
such Loan Party’s jurisdiction of organization; (b) a certification by a
Responsible Officer of such Loan Party that no changes have been made to the
bylaws or operating agreement of such Loan Party since they were last provided
to the Administrative Agent on the Third Restatement Date; (c) a certification
by a Responsible Officer of such Loan Party that the resolutions such Loan Party
provided to the Administrative Agent on the Third Restatement Date have not been
revoked or amended; and (d) a certification by a Responsible Officer of such
Loan Party that there has been no change in authorized officers of such Loan
Party since the Third Restatement Date.




 

--------------------------------------------------------------------------------

 

SCHEDULE 7.02

[Omitted].

 




 

--------------------------------------------------------------------------------

 

SCHEDULE 7.05

CERTAIN PROPERTIES

 

None.




 

--------------------------------------------------------------------------------

 

SCHEDULE 11.02

administrative agent’s OFFICE;
certain ADDRESSES FOR NOTICES

[Omitted].

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

Date:  ___________, _____

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of December [  ], 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among NOVANTA
CORPORATION, a Michigan corporation (the “Lead Borrower”), NOVANTA UK
INVESTMENTS HOLDING LIMITED, a private limited company incorporated in England
and Wales (the “U.K. Borrower”) NOVANTA EUROPE GMBH, a limited liability company
(Gesellschaft mit beschränkter Haftung) formed and existing under the laws of
Germany (the “German Borrower” and jointly and severally together with the Lead
Borrower, the U.K. Borrower and each other Person to join the Agreement as a
Borrower, collectively the “Borrowers” and each a “Borrower”), Novanta Inc., a
company continued and existing under the laws of the Province of New Brunswick,
Canada (“Holdings”), the other Guarantors from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

[Name of Borrower] 1 hereby requests (select one):

 

☐  A Borrowing

☐  A conversion or continuation of Loans

1.On _________________________ (a Business Day).

2.In the amount of _________________________[Dollars /Euros /Sterling].2

3.Comprised of _______________________________.
[Type of Committed Loan requested]

4.For Eurocurrency Rate Loans:  with an Interest Period of ___ months.

The Revolving Credit Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 2.01(b)(ii) of the Agreement.


 

1 

Novanta Corporation may submit a Committed Loan Notice on behalf of any other
Borrower.

2 

Base Rate Loans shall be issued in Dollars only. Eurocurrency Rate Loans may be
issued in Dollars, Euros or Sterling. For the avoidance of doubt, the German
Borrower may borrow in Euros, Dollars or Sterling, provided that (i) any
Borrowing by the German Borrower in Euros shall be at the EURIBOR Rate and (ii)
any Borrowing by the German Borrower in Dollars or Sterling shall be at the
LIBOR Rate.

A-1

Form of Committed Loan Notice



--------------------------------------------------------------------------------

 



[NOVANTA CORPORATION

 

 

By:  ______________________________________

Name:  

Title:  ]

 

 

[NOVANTA UK INVESTMENTS HOLDING LIMITED

 

 

By:  ______________________________________

Name:  

Title:  ]

 

[NOVANTA EUROPE GMBH

 

 

By:  ______________________________________

Name:  

Title:  ]3

 

3 

As each of Novanta UK Investments Holding Limited and Novanta Europe GmbH is a
Foreign Borrower, Base Rate Loans are not available to such Foreign Borrower.

A-2

Form of Committed Loan Notice



--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF swing line loan NOTICE

 

Date:  ___________, _____

To:

Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of December [  ], 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among NOVANTA
CORPORATION, a Michigan corporation (the “Lead Borrower”), NOVANTA UK
INVESTMENTS HOLDING LIMITED, a private limited company incorporated in England
and Wales (the “U.K. Borrower”), NOVANTA EUROPE GMBH, a limited liability
company (Gesellschaft mit beschränkter Haftung) formed and existing under the
laws of Germany (the “German Borrower” and jointly and severally with the Lead
Borrower, the U.K. Borrower and each other Person to join the Agreement as a
Borrower, collectively the “Borrowers” and each a “Borrower”), Novanta Inc., a
company continued and existing under the laws of the Province of New Brunswick,
Canada (“Holdings”), the other Guarantors from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

The undersigned hereby requests a Swing Line Loan:

1.On _________________________________________ (a Business Day).

2.In the amount of $__________________________.

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

NOVANTA CORPORATION

 

 

By:  ____________________________________

Name:  

Title:  

 

B-1

Form of Swing Line Notice

 

--------------------------------------------------------------------------------

 

EXHIBIT C-1

 

FORM OF REVOLVING CREDIT NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrowers”), hereby jointly and
severally promise to pay to _____________________ or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Revolving Credit Loan from time to time
made by the Lender to the Borrowers under that certain Third Amended and
Restated Credit Agreement, dated as of December [  ], 2019 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among the Borrowers, Novanta Inc., a company continued and existing
under the laws of the Province of New Brunswick, Canada (“Holdings”), the other
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

The Borrowers promise to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement.  Except as otherwise provided in Section 2.04(f) of the Agreement
with respect to Swing Line Loans, all payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in the
currency required or permitted by the Agreement in immediately available funds
at the Administrative Agent’s Office.  If any amount is not paid in full when
due hereunder, such unpaid amount shall bear interest, to be paid upon demand,
from the due date thereof until the date of actual payment (and before as well
as after judgment) computed at the per annum rate set forth in the Agreement.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein.  This Revolving
Credit Note is also entitled to the benefits of the Guaranty and is secured by
the Collateral.  Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Revolving Credit
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Revolving Credit Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Revolving Credit Loans
and payments with respect thereto.

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.

[Remainder of page intentionally left blank]




C-1-1

Form of Revolving Credit Note

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

NOVANTA CORPORATION

 

 

By:  ____________________________________

Name:  

Title:  

 

NOVANTA UK INVESTMENTS HOLDING LIMITED

 

 

By:  ____________________________________

Name:  

Title:  

 

NOVANTA EUROPE GMBH

 

 

By:  ____________________________________

Name:  

Title:  

 

 




C-1-2

Form of Revolving Credit Note

--------------------------------------------------------------------------------

 

LoanS AND PAYMENTS with respect thereto

 

Date

Type of Loan Made

Amount of Loan Made

Maturity Date

End of Interest Period

Amount of Principal or Interest Paid This Date

Outstanding Principal Balance This Date

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-1-3

Form of Revolving Credit Note

--------------------------------------------------------------------------------

 

EXHIBIT C-2

FORM OF term NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrowers”), hereby jointly and
severally promise to pay to _____________________ or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of the Term Loan from time to time made by the
Lender to the Borrowers under that certain Third Amended and Restated Credit
Agreement, dated as of December [  ], 2019 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrowers, Novanta Inc., a company continued and existing under the
laws of the Province of New Brunswick, Canada (“Holdings”), the other Guarantors
from time to time party thereto, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent.

The Borrowers promise to pay interest on the unpaid principal amount of the Term
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in the currency required or permitted by the Agreement
in immediately available funds at the Administrative Agent’s Office.  If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term Note is also entitled
to the benefits of the Guaranty and is secured by the Collateral.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Agreement.  The Term Loan made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Term Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loan and
payments with respect thereto.

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.

[Remainder of page intentionally left blank]




C-2-1

Form of Term Note

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

NOVANTA CORPORATION

 

 

By:  ____________________________________

Name:  

Title:  

 

 

NOVANTA UK INVESTMENTS HOLDING LIMITED

 

 

By:  ____________________________________

Name:  

Title:

 

NOVANTA EUROPE GMBH

 

 

By:  ____________________________________

Name:  

Title:  

 

 

 

 




C-2-2

Form of Term Note

--------------------------------------------------------------------------------

 

LoanS AND PAYMENTS with respect thereto

 

Date

Type of Loan Made

Amount of Loan Made

Maturity Date

End of Interest Period

Amount of Principal or Interest Paid This Date

Outstanding Principal Balance This Date

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-2-3

Form of Term Note

--------------------------------------------------------------------------------

 

EXHIBIT D

 

form of COMPLIANCE CERTIFICATE

 

Financial Statement Date______, __, 20__

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of December [  ], 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among NOVANTA
CORPORATION, a Michigan corporation (the “Lead Borrower”), NOVANTA UK
INVESTMENTS HOLDING LIMITED, a private limited company incorporated in England
and Wales (the “U.K. Borrower”), NOVANTA EUROPE GMBH, a limited liability
company (Gesellschaft mit beschränkter Haftung) formed and existing under the
laws of Germany (the “German Borrower” and jointly and severally together with
the Lead Borrower, the U.K. Borrower and each other Person to join the Agreement
as a Borrower, collectively the “Borrowers” and each a “Borrower”), Novanta
Inc., a company continued and existing under the laws of the Province of New
Brunswick, Canada (“Holdings”), the other Guarantors from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, L/C Issuer and Swing Line Lender.

Pursuant to Section 6.02(a) of the Agreement, the undersigned, solely in his/her
capacity as a Responsible Officer of Holdings, hereby certifies as of the date
hereof that he/she is a Responsible Officer of Holdings, and that, as such,
he/she is authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on the behalf of Holdings, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.Holdings has delivered the year-end audited financial statements required by
Section 6.01(a) of the Agreement for the fiscal year of Holdings ended as of the
above date, together with the report and opinion of an independent certified
public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.Holdings has delivered the unaudited financial statements required by Section
6.01(b) of the Agreement for the fiscal quarter of Holdings ended as of the
above date.  Such financial statements fairly present in all material respects
the financial condition, results of operations and cash flows of Holdings and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2.The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Loan
Parties during the accounting period covered by such financial statements.

3.To the knowledge of the undersigned, except as otherwise disclosed to the
Administrative Agent pursuant to the Agreement, or as set forth on Annex A
hereto no Default has occurred and is

D-1

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

continuing. To the knowledge of the undersigned, Annex A attached hereto
specifies the details of any Default that has occurred and is continuing and any
action taken or proposed to be taken with respect thereto.

4.The representations and warranties of the Loan Parties contained in Article V
of the Agreement, and any representations and warranties of any Loan Party that
are contained in any document furnished at any time under or in connection with
the Loan Documents, are true and correct in all material respects on and as of
the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and except that for purposes
of this Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered; provided that
any representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective dates.

5.Attached hereto as Schedule 1 are calculations of the Consolidated Leverage
Ratio and Consolidated Fixed Charge Coverage Ratio, which calculations are true
and accurate on and as of the date of this Compliance Certificate.

6.Attached hereto as Schedule 2 is a calculation of Consolidated EBITDA, which
calculation is true and accurate on and as of the date of this Compliance
Certificate.

[Remainder of page intentionally left blank]




D-2

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
______________, _________.

NOVANTA INC.

 

 

By:  ____________________________________

Name:  

Title:  




D-3

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

For the Quarter/Year ended ___________________ (“Statement Date”)

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

I.

Section 7.10(b) – Consolidated Leverage Ratio.

 

 

A.

Consolidated Funded Indebtedness at the Statement Date:$

 

 

B.

Consolidated EBITDA for four consecutive fiscal quarters ending
on the Statement Date (“Subject Period”) (from Schedule 2):$

 

 

C.

Consolidated Leverage Ratio (Line I.A ¸ Line I.B): to 1.00

 

 

Maximum permitted:

3.50 to 1.004

 




 

4 

The Consolidated Leverage Ratio for the four (4) consecutive quarters following
a Designated Acquisition (at the Borrowers’ option) may be up to 4.00 : 1.00;
provided that such step-up may not be exercised more than two (2) times.

D-4

Form of Compliance Certificate

--------------------------------------------------------------------------------

 



II.

Section 7.10(c) – Consolidated Fixed Charge Coverage Ratio.

 

 

A.

Adjusted Consolidated EBITDA for Subject Period:

 

 

1.

Consolidated EBITDA for Subject Period (Line I.B above):$

 

 

2.

Aggregate amount of all cash Capital Expenditures for Subject Period:$

 

 

3.

Aggregate amount of Federal, state, local and foreign income taxes paid in cash
(net of cash tax refunds) for Subject Period:$

 

 

4.

Adjusted Consolidated EBITDA (Lines II.A1 - 2 - 3): $

 

Consolidated Fixed Charges for Subject Period:

B.Consolidated Fixed Charges for Subject Period:

 

1.

Consolidated Interest Charges paid in cash for Subject Period:$

 

 

2.

Aggregate scheduled amortization payments under Section 2.07(a) of the Agreement
(regardless of whether such scheduled amortization payments had been voluntarily
or mandatorily prepaid) for Subject Period, for so long as any amounts are
outstanding under the Term Loan Facility:$

 

 

3.

Aggregate principal amount of all other regularly scheduled principal payments
or redemptions or similar contractually required acquisitions for value of
outstanding debt for borrowed money (including regularly scheduled payments
under any Capitalized Leases, except for the portion of rent expense under
Capitalized Leases that is treated as interest in accordance with GAAP) for
Subject Period, but excluding any (x) voluntary repayments and redemptions to
the extent refinanced through the incurrence of additional Indebtedness
otherwise expressly permitted under Section 7.02 of the Agreement and (y) bullet
repayment of long-term debt payable at the maturity of such debt:

 

 



$

 

 

4.

Aggregate amount of all Restricted Payments made pursuant to Section 7.06(d)
(excluding cashless exercise of options) of the Agreement for Subject Period:$

 

 

5.

Consolidated Fixed Charges (Lines II.B1 + 2 + 3 + 4): $

 

 

C.

Consolidated Fixed Charge Coverage Ratio (Line II.A4 ¸ Line II.B5):
to 1.00

 

 

Minimum required:

1.50 to 1.00

 




D-5

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

For the Quarter/Year ended ___________________(“Statement Date”)

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA as set forth in the
Agreement)

Consolidated
EBITDA

Quarter
Ended

Quarter
Ended

Quarter
Ended

Quarter
Ended

Twelve
Months
Ended

Consolidated
Net Income

 

 

 

 

 

+Consolidated Interest Charges

 

 

 

 

 

+income taxes

 

 

 

 

 

+depreciation expense

 

 

 

 

 

+amortization expense

 

 

 

 

 

+non-recurring expenses in respect of acquisitions (whether or not consummated)5

 

 

 

 

 

+other unusual or non-recurring charges, including restructuring charges from
ongoing operations or Specified Transactions that are not prohibited 6

 

 

 

 

 

+ run-rate cost savings and synergies projected from action taken or be taken in
the 12-month period following a Specified Transaction, net of actual benefits
realized7

 

 

 

 

 

+Non-Cash Charges

 

 

 

 

 

-non-cash income or gains

 

 

 

 

 

 

5 

not to exceed $15,000,000 in the aggregate during any Measurement Period

6 

not to exceed 25% of Consolidated EBITDA for such Measurement Period after
giving effect to all addbacks to “Consolidated EBITDA” for such Measurement
Period.

7 

not to exceed $10,000,000 in the aggregate during any Measurement Period.

D-6

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

-earnings from equity-method investments

 

 

 

 

 

=Consolidated EBITDA

 

 

 

 

 

 

D-7

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

EXHIBIT E-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]8 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]9 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]10 hereunder are several and not
joint.]11  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities12)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses (i)
and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

1.

Assignor[s]:______________________________

[Assignor [is] [is not]  a Defaulting Lender]

 

2.

Assignee[s]:______________________________

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.

Lead Borrower:Novanta Corporation, a Michigan corporation

 

8 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

9 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

10 

Select as appropriate.

11 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

12 

Include all applicable subfacilities.

E-1-1

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

 

4.

Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

 

5.

Credit Agreement:Third Amended and Restated Credit Agreement, dated as of
December [  ], 2019, among the Lead Borrower, the other Borrowers from time to
time party thereto, Novanta Inc., the other Guarantors from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, L/C Issuer and Swing Line Lender

 

6.

Assigned Interest[s]:

 

 

 

 

Assignor[s]13

 

 

 

Assignee[s]14

 

 

Facility

Assigned15

Aggregate

Amount of

Commitment/Loans

for all Lenders16

Amount of

Commitment/Loans

Assigned

Percentage

Assigned of

Commitment/

Loans17

 

 

CUSIP

Number

 

 

 

 

 

 

 

 

 

____________

$________________

$_________

____________%

 

 

 

____________

$________________

$_________

____________%

 

 

 

____________

$________________

$_________

____________%

 

[7.Trade Date:__________________]18

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

8.

Assignee confirms that it is:

(a)  a U.K. Qualifying Lender (other than a U.K. Treaty Lender);

(b)  a U.K. Treaty Lender;

(c)  not a U.K. Qualifying Lender.

9.

Assignee confirms that it is:

(a) a German Qualifying Lender (other than a German Treaty Lender);

(b) a German Treaty Lender;

(c) not a German Qualifying Lender

10.

Assignee confirms that the person beneficially entitled to interest payable to
the Assignee in respect of the U.K. Facility is either:

 

13 

List each Assignor, as appropriate.

14 

List each Assignee, as appropriate.

15 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment”, “Term Loan Commitment”, etc.).

16 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

17 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

18 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

E-1-2

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

 

(a)  a company resident in the United Kingdom for United Kingdom tax purposes;

(b)   a partnership each member of which is:

(i)            a company so resident in the United Kingdom; or

(ii)           a company not so resident in the United Kingdom which carries on
a trade in the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (within the meaning of section
19 of the CTA) the whole of any share of interest payable in respect of that
advance that falls to it by reason of Part 17 of the CTA; or

(c)   a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.]

[Note - only include if Assignee is a UK Non-Bank Lender - i.e. falls within
(ii) of the definition of U.K. Qualifying Lender.]

11.

Assignee confirms that it holds a passport under the HMRC DT Treaty Passport
scheme (reference number [•]) and is tax resident in [•]  , so that interest
payable to it by U.K. Borrowers is generally subject to full exemption from UK
withholding tax, and requests that the U.K. Lead Borrower notify:

(a)  each U.K. Borrower which is a Party as a U.K. Borrower as at the Effective
Date; and

(b)  each additional U.K. Borrower which becomes a U.K. Borrower after the
Effective Date, that it wishes that scheme to apply to the Agreement.

[Note - include if New Lender holds a passport under the HMRC DT Treaty Passport
scheme and wishes that scheme to apply to the U.K. Facility.]

 




E-1-3

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

 

By: _____________________________

Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

 

By: _____________________________

Title:

[Consented to and]19 Accepted:

 

BANK OF AMERICA, N.A., as

  Administrative Agent

 

By: _________________________________

      Title:

 

[Consented to:]20

 

By: _________________________________

      Title:




 

19 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

20 

To be added only if the consent of the Borrower and/or other parties (e.g. Swing
Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

E-1-4

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.

1.1.Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document; and (c) represents and
warrants that to its knowledge after due inquiry, the Assignee is not a
competitor of Holdings or any of its Subsidiaries previously identified in
writing to the Administrative Agent or customer or supplier (or Affiliate of any
of the foregoing) of a Loan Party or any Subsidiary.

1.2.Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii), (v),
(vi) and (vii) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and

E-1-5

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

other amounts) to [the][the relevant] Assignor for amounts which have accrued to
but excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.

3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

 

E-1-6

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

EXHIBIT E-2

 

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

 

[Omitted].

E-2-1

Form of Administrative Questionnaire

--------------------------------------------------------------------------------

 

EXHIBIT F-1

 

FORM OF GUARANTY supplement

GUARANTY SUPPLEMENT AND JOINDER AGREEMENT dated as of ________, 20___ (as
amended, restated, supplemented or otherwise modified, this "Agreement"), made
by [____________], a [_______________] [corporation] (the “New Guarantor”), in
favor of Bank of America, N.A., as Administrative Agent (defined below).

A.Novanta Corporation, a Michigan corporation (the “Lead Borrower”), Novanta UK
Investments Holding Limited, a private limited company incorporated in England
and Wales (the “U.K. Borrower”), Novanta Europe GmbH, a limited liability
company  (Gesellschaft mit beschränkter Haftung) formed and existing under the
laws of Germany (the “German Borrower” and jointly and severally together with
the Lead Borrower, U.K. Borrower and each other Person to join the Agreement as
a Borrower, collectively the “Borrowers” and each a “Borrower”), Novanta Inc., a
company continued and existing under the laws of the Province of New Brunswick,
Canada (“Holdings”), the other guarantors party thereto (along with Holdings
each, a “Guarantor”, and collectively, the “Guarantors”), the lenders party
thereto (the “Lenders”), the Swing Line Lender and L/C Issuer party thereto, and
Bank of America, N.A., as administrative agent for the Lenders (in such
capacity, and together with its successors in such capacity, the “Administrative
Agent”), are parties to a Third Amended and Restated Credit Agreement, dated as
of December [  ], 2019 (as modified, supplemented and in effect from time to
time, the “Credit Agreement”), providing, subject to the terms and conditions
thereof, for extensions of credit to be made by the Lenders to the
Borrowers.  Capitalized terms used but not defined herein are used as defined in
the Credit Agreement.

B.Pursuant to Section 6.12 of the Credit Agreement, the New Guarantor is
executing this Agreement to become a “Guarantor” under the Credit Agreement and
other Loan Documents.

NOW, THEREFORE, the New Guarantor hereby agrees as follows:

Section 1. Joinder as a Guarantor.  

(a)Pursuant to Section 6.12 of the Credit Agreement, the New Guarantor hereby
agrees to become a “Guarantor” for all purposes of the Credit Agreement and
other Loan Documents, with the same force and effect as if it had been a
signatory to such Loan Documents on the execution dates of the Credit Agreement
and other Loan Documents.

(b)Without limiting the foregoing, the New Guarantor hereby, jointly and
severally with the other Guarantors, guarantees to each Lender and the
Administrative Agent and their respective successors and assigns the prompt
payment in full when due (whether at stated maturity, by acceleration or
otherwise) of all Obligations in the same manner and to the same extent as
provided in Article X of the Credit Agreement.  In addition, the New Guarantor
hereby expressly assumes all obligations and liabilities of a Guarantor under
the Credit Agreement and other Loan Documents.

F-1

Form of Guaranty Supplement

--------------------------------------------------------------------------------

 

(c)The New Guarantor hereby (i) agrees to be bound as a Guarantor by all the
terms and provisions of the Credit Agreement and other Loan Documents with the
same force and effect as if it had been a signatory to such Loan Documents on
the execution dates of the Credit Agreement and other Loan Documents and (ii) as
of the date hereof, makes each of the representations and warranties applicable
to the Guarantors contained in the Credit Agreement and other Loan Documents.  

(d)Annexed hereto are supplements to certain schedules to the Credit Agreement
(as specified in Appendix A hereto) with respect to the New Guarantor.  Such
supplements shall be deemed to be part of the Credit Agreement.

(e)Each reference to a “Guarantor” or “Loan Party” in the Credit Agreement and
other Loan Documents shall be deemed to include the New Guarantor.

Section 3. Counterparts.  This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall become effective when the Administrative
Agent shall have received a counterpart of this Agreement that bears the
signature of the New Guarantor.  Delivery of an executed signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

Section 4. Effect on Loan Documents.  Except as expressly supplemented hereby,
the Credit Agreement and each other Loan Document shall each remain in full
force and effect.

Section 5. Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.

[signature pages follow]

 

F-2

Form of Guaranty Supplement

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Guarantor has caused this Agreement to be duly
executed and delivered as of the day and year first above written.

[_________________________].

 

 

By:  ____________________________________

       Name:

       Title:

 

 

 

 

 

F-3

Form of Guaranty Supplement

 

--------------------------------------------------------------------------------

 

APPENDIX A

 

SUPPLEMENTS TO SCHEDULES TO CREDIT AGREEMENT

 

 

F-4

Form of Guaranty Supplement



--------------------------------------------------------------------------------

 

EXHIBIT F-2

 

[RESERVED]

 

 

F-2

Reserved

--------------------------------------------------------------------------------

 

EXHIBIT G-1

 

 

FORM OF SECURITY AGREEMENT

[Omitted]

 

 

 

 

 

 

 

 

G-1

Form of Security Agreement

--------------------------------------------------------------------------------

 

EXHIBIT G-2

 

[RESERVED]

 

 

G-2

--------------------------------------------------------------------------------

 

EXHIBIT G-3

 

[RESERVED]

 

G-3

--------------------------------------------------------------------------------

 

EXHIBIT H

 

[RESERVED]

 

 

H

--------------------------------------------------------------------------------

 

EXHIBIT I

 

[RESERVED]

 

 

I

--------------------------------------------------------------------------------

 

EXHIBIT J

 

form of foreign lender certificate21

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of December [  ], 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Novanta
Corporation, a Michigan corporation (the “Lead Borrower”), Novanta UK
Investments Holding Limited, a private limited company incorporated in England
and Wales (the “U.K. Borrower”), Novanta Europe GmbH, a limited liability
company (Gesellschaft mit beschränkter Haftung) formed and existing under the
laws of Germany (the “German Borrower” and jointly and severally together with
the Lead Borrower, the U.K. Borrower and each other Person to join the Agreement
as a Borrower, collectively the “Borrowers” and each a “Borrower”), Novanta
Inc., a company continued and existing under the laws of the Province of New
Brunswick, Canada (“Holdings”), the other Guarantors from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, L/C Issuer and Swing Line Lender. Pursuant to the
provisions of Section 3.01(e) of the Agreement, the undersigned hereby certifies
that (i) it is the sole record and beneficial owner of the Loans in respect of
which it is providing this certificate, (ii) it is not a “bank” as such term is
used in Section 881(c)(3)(A) of the Code and the Treasury regulations
promulgated thereunder, (iii) it is not a 10-percent shareholder of any Borrower
or any Guarantor within the meaning of Section 871(h)(3)(B) of the Code and the
Treasury regulations promulgated thereunder and (iv) it is not a controlled
foreign corporation related to any Borrower or any Guarantor within the meaning
of Section 881(c)(3)(C) of the Code and the Treasury regulations promulgated
thereunder.

The undersigned shall promptly notify the Lead Borrower and the Administrative
Agent if any of the representations and warranties made herein are no longer
true and correct.

 

 

21 

If the undersigned is an intermediary, a foreign partnership or other
flow-through entity, the following adjustments shall be made.

A.

The following representations shall be provided as applied to the partners or
members claiming the portfolio interest exemption:

•

beneficial ownership under clause (i);

•

the status in clause (iii);

•

the status in clause (iv).

B.

The following representation shall be provided as applied to the undersigned:

•

record ownership under clause (i).

C.

The following representation shall be provided as applied to the undersigned as
well as the partners or members claiming the portfolio interest exemption:

•

the status in clause (ii).

D.

The undersigned shall provide an Internal Revenue Service Form W-8IMY (with
underlying W-8BENs, W-8BEN-Es, W-9s or other applicable forms and/or
certificates from each of its partners or members).

E.

Appropriate adjustments shall be made in the case of tiered intermediaries or
tiered partnerships or flow-through entities.

J-1

Form of Foreign Lender Certificate

--------------------------------------------------------------------------------

 

[NAME OF LENDER]

 

By: ____________________________

Name:

Title:

 

Dated: ____________________

 

 

J-2

Form of Foreign Lender Certificate

--------------------------------------------------------------------------------

 

EXHIBIT K

 

form of responsible officer certificate

dECEMBER [  ], 2019

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of the date hereof (the “Agreement;” the terms defined therein being
used herein as therein defined), among Novanta Corporation, a Michigan
corporation (the “Lead Borrower”), Novanta UK Investments Holding Limited, a
private limited company incorporated in England and Wales (the “U.K. Borrower”),
Novanta Europe GmbH, a limited liability company (Gesellschaft mit beschränkter
Haftung) formed and existing under the laws of Germany (the “German Borrower”
and jointly and severally with the Lead Borrower, the U.K. Borrower and each
other Person to join the Agreement as a Borrower, collectively the “Borrowers”
and each a “Borrower”), Novanta Inc., a company continued and existing under the
laws of the Province of New Brunswick, Canada (“Holdings”), the other Guarantors
from time to time party thereto, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

Pursuant to Section 4.01(a)(xi) of the Agreement, the undersigned, hereby
certifies that [he]/[she] is the duly elected, acting and qualified Responsible
Officer of the Lead Borrower, and that:

 

1.

the representations and warranties of the Borrowers and each other Loan Party
contained in Article V of the Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection
therewith, are true and correct in all material respects on and as of the date
hereof, except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, (ii) in the case of any
representation and warranty qualified by materiality, they are true and correct
in all respects; provided that any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such respective dates;

 

2.

as of the date hereof and after giving effect to the Transaction, no Event of
Default exists or would result from the Credit Extensions made on the date
hereof or from the application of the proceeds thereof; and

 

3.

since December 31, 2018, there has been no event or circumstance that has had,
either individually or in the aggregate, a Material Adverse Effect that is
continuing as of the date hereof.

[Remainder of page intentionally left blank]

 

 




K-1

Form of Responsible Officer Certificate

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

NOVANTA CORPORATION

 

 

By:  ____________________________________

Name:  

Title:  

 

K-2

Form of Responsible Officer Certificate

--------------------------------------------------------------------------------

 

EXHIBIT L

 

form of solvency certificate

december [  ], 2019

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of the date hereof (the “Agreement;” the terms defined therein being
used herein as therein defined), among Novanta Corporation, a Michigan
corporation (the “Lead Borrower”), Novanta UK Investments Holding Limited, a
private limited company incorporated in England and Wales (the “U.K. Borrower”),
Novanta Europe GmbH (the “German Borrower” and jointly and severally together
with the Lead Borrower, the U.K. Borrower and each other Person to join the
Agreement as a Borrower, collectively the “Borrowers” and each a “Borrower”),
Novanta Inc., a company continued and existing under the laws of the Province of
New Brunswick, Canada (“Holdings”), the other Guarantors from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, L/C Issuer and Swing Line Lender.

Pursuant to Section 4.01(a)(xii) of the Agreement, the undersigned, hereby
certifies that [he]/[she]/[they] is/are the duly elected, acting and qualified
Chief Financial Officer[s] or other Responsible Officer of Holdings, and that,
as such, the undersigned is generally familiar with the business and assets of
each Loan Party and its Subsidiaries and authorized to execute and deliver this
Solvency Certificate to the Administrative Agent and Lenders on behalf of the
Loan Parties, and that the Loan Parties, together with their Subsidiaries on a
consolidated basis, before and after giving effect to the Transaction:

(c)the fair value of the property of Holdings and its Subsidiaries on a
consolidated basis is greater than the total amount of liabilities, including
contingent liabilities, of Holdings and its Subsidiaries on a consolidated
basis,

(d)the present fair salable value of the assets of Holdings and its Subsidiaries
on a consolidated basis is not less than the amount that will be required to pay
the probable liability of Holdings and its Subsidiaries on a consolidated basis
on their debts as they become absolute and matured,

(e)Holdings and its Subsidiaries on a consolidated basis do not intend to, and
do not believe that they will, incur debts or liabilities beyond the ability of
Holdings and its Subsidiaries on a consolidated basis to pay such debts and
liabilities as they become absolute and matured,

(f)Holdings and its Subsidiaries on a consolidated basis are not engaged in
business or a transaction, and are not about to engage in business or a
transaction, for which the property of Holdings and its Subsidiaries on a
consolidated basis would constitute an unreasonably small capital, and

(g)Holdings and its Subsidiaries on a consolidated basis are able to pay their
debts and liabilities, contingent obligations and other commitments as they
become absolute and matured in the ordinary course of business.  

[Remainder of page intentionally left blank]

 




L-1

Form of Solvency Certificate



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

HOLDINGS:

NOVANTA INC.

 

 

By:  ____________________________________

Name:  

Title:

 

 

 

L-2

Form of Solvency Certificate



--------------------------------------------------------------------------------

 

EXHIBIT M

 

FORM OF NOTICE OF LOAN PREPAYMENT22

Date:  ___________, _____23

To:Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of the date hereof (the “Agreement;” the terms defined therein being
used herein as therein defined), among Novanta Corporation, a Michigan
corporation (the “Lead Borrower”), Novanta UK Investments Holding Limited, a
private limited company incorporated in England and Wales (the “U.K. Borrower”),
Novanta Europe GmbH (the “German Borrower” and jointly and severally together
with the Lead Borrower, the U.K. Borrower and each other Person to join the
Agreement as a Borrower, collectively the “Borrowers” and each a “Borrower”),
Novanta Inc., a company continued and existing under the laws of the Province of
New Brunswick, Canada (“Holdings”), the other Guarantors from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, L/C Issuer and Swing Line Lender.

[The Borrower][name of applicable Borrower (the Borrower”)]24 hereby notifies
you of its intent to prepay25 on ________:

[Revolving Credit Facility]

Applicable Borrower Name

Requested Amount26

Currency (Dollars / Euros / Sterling)

Base Rate Loan or Eurocurrency Rate Loan

For Eurocurrency Rate Loans, indicate Interest Period (e.g. 1, 2, 3, or 6 month
interest period)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22 

This notice must be received by the Administrative Agent not later than (i)
11:00 a.m. (or such later time on such date acceptable to the Administrative
Agent) three (3) Business Days prior to any date of prepayment of Eurocurrency
Rate Loans, (ii) 11:00 a.m. (or such later time on such date acceptable to the
Administrative Agent) on the date of prepayment of Base Rate Loans, or (iii) not
later than 1:00 p.m. (or such later time on such date acceptable to the Swing
Line Lender) on the date of prepayment of Swing Line Loans.

23 

Note to Borrower.  All prepayments submitted under a single Notice of Loan
Prepayment must be effective on the same date.  If multiple effective dates are
needed, multiple Notice of Loan Prepayment will need to be prepared and signed.

24 

If multiple Borrowers.

25 

Note to Borrower.  Complete a new row for each Borrowing being prepaid.

26 

(i) Any prepayment of Eurocurrency Rate Loans or Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding
and (ii) any prepayment of Swing Line Loans shall be in a minimum principal
amount of $500,000.

M-1

Form of Notice of Loan Prepayment

--------------------------------------------------------------------------------

 

[Term Facility]

Applicable Borrower Name

Requested Amount

Base Rate Loan or Eurocurrency Rate Loan

For Eurocurrency Rate Loans, indicate Interest Period (e.g. 1, 2, 3, or month
interest period)

 

 

 

 

 

 

 

 

 

 

 

 

 

[This notice is conditioned on ________________ (the “Specified Event”), the
proceeds of which are intended to be utilized to make such prepayment, any may
be revoked (or the prepayment date delayed) to the extent the Specified Event is
not consummated.]

 

 

[Signature Page Follows]




M-2

Form of Notice of Loan Prepayment

--------------------------------------------------------------------------------

 



 

[BORROWER]

 

 

By:  ____________________________________

Name:

Title:

 

 

 

M-3

Form of Notice of Loan Prepayment

--------------------------------------------------------------------------------

 

EXHIBIT N

 

form of PERMITTED ACQUISITION certificate

 

_____________ __, 20__

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of December [  ], 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Novanta
Corporation, a Michigan corporation (the “Lead Borrower”), Novanta UK
Investments Holding Limited, a private limited company incorporated in England
and Wales (the “U.K. Borrower”), Novanta Europe GmbH, a limited liability
company (Gesellschaft mit beschränkter Haftung) formed and existing under the
laws of Germany (the “German Borrower” and jointly and severally with the Lead
Borrower, the U.K. Borrower and each other Person to join the Agreement as a
Borrower, collectively the “Borrowers” and each a “Borrower”), Novanta Inc., a
company continued and existing under the laws of the Province of New Brunswick,
Canada (“Holdings”), the other Guarantors from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

Pursuant to Section 7.03(j) of the Agreement and in connection with the
acquisition of [DESCRIBE TRANSACTION] (the “Acquisition”), the undersigned,
hereby certifies that [he]/[she] is the duly elected, acting and qualified
[President] [Chief Financial Officer] [Vice President of Finance] of the Lead
Borrower, and that:

 

1.

any Subsidiary newly-created or acquired in connection with the Acquisition
shall comply with the requirements of Section 6.12 of the Agreement;

 

2.

the lines of business of the Target are not substantially different from those
lines of business conducted by the Borrower and its Subsidiaries on the
Restatement Date or any business substantially related or incidental thereto or
a reasonable extension thereof;

 

3.

the Acquisition is non-hostile in nature;

 

4.

immediately before and immediately after giving pro forma effect to the
Acquisition, no Event of Default has occurred and is continuing; and

 

5.

attached hereto as Annex 1 are calculations evidencing that immediately before
and immediately after giving pro forma effect to the Acquisition, Holdings and
its Subsidiaries are in pro forma compliance with all of the covenants set forth
in Section 7.10 of the Agreement for the twelve-month period ended on
[_______________]27 (the “Financial Statement Date”), determined on the basis of
the financial information most recently delivered to the Administrative Agent
and the Lenders pursuant to Section 6.01(a) or (b) of the Agreement as though
the Acquisition had been consummated as of the first day of the fiscal period
covered thereby.

[Remainder of page intentionally left blank]




 

27 

Insert date of most recent financial statements delivered pursuant to Section
6.01(a) or (b) of the Agreement

N-1

Form of Permitted Acquisition Certificate

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

NOVANTA CORPORATION

 

 

By:  ____________________________________

Name:  

Title:  




N-2

Form of Permitted Acquisition Certificate

--------------------------------------------------------------------------------

 

ANNEX 1
to the Permitted Acquisition Certificate
($ in 000’s)

 

Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA as set forth in the
Agreement)

 

Consolidated
EBITDA

Quarter
Ended

Quarter
Ended

Quarter
Ended

Quarter
Ended

Twelve
Months
Ended

Consolidated
Net Income

 

 

 

 

 

+Consolidated Interest Charges

 

 

 

 

 

+income taxes

 

 

 

 

 

+depreciation expense

 

 

 

 

 

+amortization expense

 

 

 

 

 

+non-recurring expenses in respect of acquisitions (whether or not
consummated)28

 

 

 

 

 

+other unusual or non-recurring charges, including restructuring charges from
ongoing operations or Specified Transactions that are not prohibited 29

 

 

 

 

 

+ run-rate cost savings and synergies projected from action taken or to be taken
in the 12-month period following a Specified Transaction, net of actual benefits
realized30

 

 

 

 

 

 

28 

not to exceed $15,000,000 in the aggregate during any Measurement Period

29 

not to exceed 25% of Consolidated EBITDA for such Measurement Period (after
giving effect to all addbacks to “Consolidated EBITDA” for such Measurement
Period.

30 

Not to exceed $10,000,000 in the aggregate during any Measurement Period.

N-3

Form of Permitted Acquisition Certificate

--------------------------------------------------------------------------------

 

+Non-Cash Charges

 

 

 

 

 

 

 

 

 

 

 

-non-cash income or gains

 

 

 

 

 

-earnings from equity-method investments

 

 

 

 

 

=Consolidated EBITDA

 

 

 

 

 

 

I.

Section 7.10(b) – Consolidated Leverage Ratio.

 

 

A.

Consolidated Funded Indebtedness at Financial Statement Date:$

 

 

B.

Consolidated EBITDA for four consecutive fiscal quarters ending on the Financial
Statement Date (“Subject Period”) (from above)$

 

 

C.

Consolidated Leverage Ratio (Line I.A ¸ Line I.B): to 1.00

 

 

Maximum permitted:

3.50 to 1.0031

 




 

31 

The Consolidated Leverage Ratio for the four (4) consecutive quarters following
a Designated Acquisition (at the Borrowers’ option) may be up to 4.00 : 1.00;
provided that such step-up may not be exercised more than two (2) times.

N-4

Form of Permitted Acquisition Certificate

--------------------------------------------------------------------------------

 



II.

Section 7.10(c) – Consolidated Fixed Charge Coverage Ratio.

 

 

A.

Adjusted Consolidated EBITDA for Subject Period:

 

 

1.

Consolidated EBITDA for Subject Period (Line I.B above):$

 

 

2.

Aggregate amount of all cash Capital Expenditures for Subject Period:$

 

 

3.

Aggregate amount of Federal, state, local and foreign income taxes paid in cash
(net of cash tax refunds) for Subject Period:$

 

 

4.

Adjusted Consolidated EBITDA (Lines II.A1 - 2 - 3): $

 

Consolidated Fixed Charges for Subject Period:

B.Consolidated Fixed Charges for Subject Period:

 

1.

Consolidated Interest Charges paid in cash for Subject Period:$

 

 

2.

Aggregate scheduled amortization payments under Section 2.07(a) of the Agreement
(regardless of whether such scheduled amortization payments had been voluntarily
or mandatorily paid) for Subject Period, for so long as any amounts are
outstanding under the Term Loan Facility:$

 

 

3.

Aggregate principal amount of all other regularly scheduled principal payments
or redemptions or similar contractually required acquisitions for value of
outstanding debt for borrowed money (including regularly scheduled payments
under any Capitalized Leases, except for the portion of rent expense under
Capitalized Leases that is treated as interest in accordance with GAAP) for
Subject Period, but excluding any (x) voluntary repayments and redemptions to
the extent refinanced through the incurrence of additional Indebtedness
otherwise expressly permitted under Section 7.02 of the Agreement and (y) bullet
repayment of long-term debt payable at the maturity of such debt:$

 

Aggregate amount of all Restricted Payments made pursuant to Section 7.06(d) of
the Agreement (excluding cashless exercise of options) for the
Subject Period:$

4.Aggregate amount of all Restricted Payments made pursuant to Section 7.06(d)
of the Agreement (excluding cashless exercise of options) for the
Subject Period:$

 

5.

Consolidated Fixed Charges (Lines II.B1 + 2 + 3 + 4): $

 

 

C.

Consolidated Fixed Charge Coverage Ratio (Line II.A4 ¸ Line II.B6):
to 1.00

 

 

Minimum required:

1.50 to 1.00

 

 

 

 

N-5

Form of Permitted Acquisition Certificate